(1)
The next item is the Council statement on the programme of the Irish presidency.
For reasons which I know you will understand, I am especially pleased today to be able to give the floor to An Taoiseach, Mr Ahern, on behalf of the Council.
Mr President, honourable Members of the European Parliament, President of the Commission, ladies and gentlemen, it is both an honour and a pleasure to be here today to present to you the priorities for the Irish presidency.
Before I make this presentation, may I thank you for the reception you gave the President of Ireland, Mrs Mary McAleese, during her visit last November. Your warm welcome to her was greatly appreciated in Ireland.
We have chosen 'Europeans – Working Together' as the theme of our presidency. It is a theme which captures a vision of the people of the European Union working as a partnership, striving together to achieve our common goals and objectives. We need the cooperation of everybody to achieve our ambitions. I know that I can count on the Members of the European Parliament to work with us during our term for the greater good of the European Union.
This is Ireland’s sixth presidency. We are taking on our task at an historic and challenging time, but we have prepared well for what lies ahead. The overriding objective of our presidency is to secure outcomes which have a positive impact on the lives of Europe’s people. Like every presidency, we aim to write another chapter in the success story that is the European Union.
This task deserves our full attention and we each have a part to play. Parliament is unique among the institutions in having a direct mandate from the people. It is central to an effective Union which is successful and which delivers. It goes without saying that a good relationship between the Council and Parliament is vital to the Union’s success.
The elections in June mean that the time in which we can work together will be shorter than usual. As a presidency, therefore, we are totally committed to working intensively with Parliament at all levels so that our interaction is as constructive and productive as it can be. President Pat Cox – of whose leadership of Parliament we in Ireland are enormously proud – has assured me that you stand ready to play your full part.
There is important work to be done. As Europeans working together, we must ensure that the Union can take advantage of the global economic recovery. We must create an environment which fosters more and better jobs for our people. We must take the measures necessary to allow our citizens to live and move freely throughout the European Union in safety and security. And we must ensure that the Union can play a positive and constructive role in the world.
The Irish presidency is the first to see the full implementation of the Seville European Council decisions aimed at ensuring a more coherent and strategic approach to our work. Our programme is, therefore, consistent with and reflects the priorities in the annual Operational Programme for 2004, prepared with the future Dutch presidency. It is also consistent with the Multiannual Strategic Programme for 2004-2006. The preparation of the annual and multiannual programmes with the Netherlands and with the four presidencies to follow has been both an innovation and a practical example of 'Europeans – Working Together'.
This is a time of historic change for the Union. We must be prepared for the future. We want a Union that is more democratic, more accountable, more transparent and more effective. We must ensure that the Union is, and is seen to be, as close as possible to its citizens. A new constitution is fundamental to this. The European Convention did outstanding work in bringing forward an excellent draft text. I pay warm tribute to all who contributed to its proceedings. In particular, I pay tribute to the representatives of the European Parliament who brought to the Convention not only great vitality, but also great insight. I fully understand the importance Parliament attaches to bringing the constitutional project to a successful and early conclusion. In my contacts with many of you here in Parliament since the Brussels European Council, we have made clear our strong support for a speedy and successful outcome to the Intergovernmental Conference.
You may rest assured that I have heard that message and I share your view.
I thank the Italian presidency for the good work it did during its term, and I want to thank it for the support and assistance it has given to our presidency. We all hoped that agreement could be reached last month and were disappointed when it was not. It now falls to Ireland to try to make further progress. We have taken up this challenge and we will do all in our power to see it through. We are determined to do whatever we can to encourage and facilitate the earliest possible agreement. It remains to be seen whether this will prove possible in our presidency. We know what the outstanding issues are. Various possible solutions have been proposed. But ultimately, if we are to arrive at the necessary compromises, what is needed is sufficient collective political will.
I am convinced that this is profoundly in the interests of the Union and its citizens, and indeed of the Member States individually – new and old, large and small. A new constitution would help the Union respond to the demands and expectations of its citizens. It would help the Union play a more coherent and effective role in the wider world. On the other hand, excessive delay will damage our credibility and weaken our standing. Stalemate is not an option any of us can contemplate.
I have undertaken to consult intensely and to make a report to the March European Council. That process of consultation is well under way. I have spoken to many of my colleagues in the European Council already. All of them have indicated their commitment to helping us find a way forward. I will continue to explore with them how and when this can be achieved. I want to be able to make the fullest possible report in March.
I can assure Parliament that if my consultations suggest that there is a real prospect of agreement, I will immediately move to seize the opportunity. I pledge to you again that the Irish presidency will spare no effort to make progress and to facilitate consensus during our term in office.
This issue will command the highest priority under our presidency.
The negotiations on the future financial perspectives will be critically important for the future shape and direction of the enlarged Union. We also look forward to initiating discussions once the Commission communication is tabled later this month. Our aim as the presidency will be to seek initial reactions from Member States and we will be working to secure agreement at the Spring European Council on the calendar and process for the negotiations.
The Irish presidency has begun in a Union of 15 Member States and will end in a Union of 25. It is a particular privilege to hold the presidency at a time when history is being made. We greatly look forward to welcoming the new members of the family at an official ceremony in Dublin on 1 May. We plan to make this a real welcome in Ireland. Community cultural events are being organised and real local involvement and international exchange will occur. We believe that the diversity of Europe’s cultural heritage is something to be shared and celebrated.
We want the formal enlargement of the European Union to be as smooth and successful as possible. Making enlargement work is of the greatest possible importance to us. Integrating the new Member States and ensuring that the Council continues to function effectively will be a high priority. We will press forward with the future enlargement agenda. We will prioritise work in relation to Romania and Bulgaria with the aim of concluding negotiations this year.
We also welcome Turkey’s efforts to fulfil the necessary criteria with a view to a decision to be taken at the European Council next December. I am convinced that the accession of Cyprus continues to provide the context for a comprehensive settlement, which would enable the accession of a united island on 1 May. We welcome the signs of progress in recent days. As the presidency, we will support fully the central role of the United Nations Secretary-General in this process. I urge all parties in the period ahead to demonstrate conclusively their commitment to negotiating a settlement on the basis of his proposals.
The newly enlarged Union must work for all its people. That is why the Irish presidency has placed sustainable growth and social cohesion at the very centre of its work programme. Four years ago in Lisbon, we agreed on the goal of making the European Union the most competitive and dynamic knowledge-based economy in the world. The Lisbon Agenda is the best mechanism for achieving this goal in a demanding and competitive global context. It is the means by which the Member States and the European institutions can work together to develop the European economy, to create more employment, to ensure social protection and to invest in a sustainable future for us all.
Next year, we will be half way towards the 2010 target date set at the Lisbon European Council in March 2000. We have achieved a great deal already. We have seen advances in the areas of research and development, financial services, liberalisation of energy markets, telecommunications, environmental protection and regulatory reform. It is now much easier for workers and students to move around the European Union, to access jobs and education; it is easier to set up and run a small business; consumers are already enjoying cheaper telephone calls; significant studies have been made in terms of equality and social protection. And Europe’s commitment to the environment means a cleaner and safer world for our children and our grandchildren. Despite these achievements, it is increasingly clear that unless we increase momentum, we will not make Europe the most competitive economy in the world by 2010.
We intend to use the Spring European Council this year to give renewed focus and impetus to the Lisbon Agenda. We look forward in this context to the publication next week of the Commission's report on the Spring European Council. Positive signs of economic progress are emerging, both in Europe and internationally. It is imperative that we make the most of this. We must increase our efforts to implement at individual Member State level those reforms and legislative changes already agreed, if we are to reap the full social and economic benefits. We must also continue to implement further reforms. Maintaining the will not improve Europe's economic standing, competitiveness or employment rates.
I have written to you, Mr President, and to my colleagues in the European Council, setting out my proposed approach and the key elements of the Lisbon Agenda, on which I intend to focus at the Spring European Council. Our primary focus is clear: sustainable growth and high-quality employment are our twin priorities.
It is my intention that, during the Spring European Council, we will have a real debate on the most pressing economic and social challenges facing Europe. Investment in physical and human capital, supporting higher rates of growth across the European Union economy and, equally, continuing to maintain macroeconomic stability are just some of the challenges.
A central challenge facing Europe continues to be competitiveness. While the internal market has indeed been one of the Union’s most important achievements, we see the further development of the services sector as the key motor of growth and job creation.
Perhaps the greatest challenge facing Europe, however, is the pressing need to create more and better employment. We welcome the focus and the practical, country-specific messages in the report of the Employment Taskforce which was chaired by Mr Wim Kok. Building on the employment guidelines, we will work with our European partners, Parliament and the Commission, to ensure that real progress is made.
Social dialogue will greatly assist us in addressing these challenges. During our presidency, I look forward to working with the European social partners, through the Tripartite Social Summit in March and in other ways, to boost their involvement in achieving the overall Lisbon goal.
Before leaving the Lisbon Agenda, I also want to point out that 2005 will offer a unique opportunity for a mid-point review of the overall process. How to stay on course to realise the Lisbon goal in the new climate represents a very considerable challenge. The Irish presidency will contribute to the process of setting up a meaningful evaluation of the Agenda, in cooperation with our partners, including the incoming presidency.
Over the past 50 years, we in Europe have created an area of peace and prosperity. We have also created a single market where our people can trade and do business without barriers. We must ensure that the freedoms we enjoy are not exploited by criminal elements for illegal gains. As a presidency, Ireland will work for the greatest levels of freedom, security and safety for all the people of the European Union.
In the justice and home affairs area, we will focus on the delivery of the outstanding requirements under the Amsterdam Treaty and the broader Tampere programme, as updated by subsequent European Councils. This will involve a wide-ranging agenda including asylum, immigration, police, judicial cooperation in criminal matters and civil law cooperation. The June European Council is likely to initiate an assessment of the achievements of the Tampere programme, with a view to launching a further development of the Union’s justice and home affairs policies. We will also focus on practical police cooperation. We will place emphasis on the fight against drugs and organised crime and on combating illegal immigration.
The range of foreign policy issues that the Union now deals with and the breadth and intensity of the Union’s contacts with its partners around the globe is truly extensive. The European Union is, in every sense, a global player. During our presidency, we will focus on a number of key areas, as well as ensuring the effective conduct of the Union’s international commitments. We are committed to working ever more closely with the United Nations. We want in particular to support the UN Secretary-General's reform effort and will work to shape a positive and progressive European Union input into the High-level Panel on Threats, Challenges and Change.
I welcome Parliament's decision to award the Sakharov Prize to the Secretary-General of the UN. Mr Kofi Annan's participation in the plenary session of the European Parliament later this month sends out a clear message. That message is that effective multilateralism is a core value which informs the Union’s foreign policy. The Council will be represented by Foreign Minister Cowen on this important occasion.
We will also work to advance EU-UN cooperation in crisis management. The European Union and the United Nations are natural partners. Under the Italian presidency, the Union signed a declaration with the UN on cooperation in crisis management. The challenge for our presidency is to put this declaration into practice.
European Security and Defence Policy is how the Union's contribution to conflict prevention and crisis management. As a presidency, we will also progress work on the Union's crisis management capabilities. Europe will work with the world community to fight the spread of weapons of mass destruction and to promote disarmament.
Our presidency will be practical and imaginative in promoting human rights around the globe. During our presidency, we will adopt the EU guidelines to support human rights defenders. We also intend to implement the EU´s Strategy on Children in Armed Conflict.
Last year saw serious tensions and disagreement over Iraq, both across the Atlantic and indeed within Europe. The world is a better and a safer place when the European Union and the United States work together, pooling their considerable energy and resources to achieve our shared goals based on our shared values. The United States has stressed the importance it attaches to working with key partners, including Europe. We will continue to focus EU-US relations on what we can and should achieve together. Our aim will be to consult and cooperate with the United States on the broad range of issues, both political and economic, that face us all. We intend to work particularly closely with the United States on areas such as the Middle East, Iraq, Afghanistan and effective multilateralism, as well as on the extensive trade and economic agenda. We will not always see eye to eye, but we can and should concentrate on those areas where our cooperation is to the mutual benefit of our citizens and the wider international community.
The European Union values its relationship with the Americas as a whole. This is reflected in the fact that the European Union will have summit meetings with the US, with Canada, with Latin American and Caribbean countries during our presidency. These meetings will provide key opportunities to strengthen our relationships.
In the Middle East, we will continue to promote the implementation of the roadmap as the basis for progress towards a just and lasting two-state solution. Our participation in the Quartet will be based on this principle and we will work closely with our partners in an effort to move the peace process forward. Ireland’s Minister for Foreign Affairs, Mr Brian Cowen, in his capacity as President of the General Affairs and External Relations Council, travels to the Middle East this evening.
Enlargement gives renewed impetus to the Union’s strategic relationship with Russia. Our security and well-being are increasingly intertwined and we need to work effectively together. The EU-Russia Summit during our presidency is an opportunity to set a course for our future relationship.
In the conflict prevention area, we want to focus, in particular, on the role of non-governmental organisations and civil society in conflict prevention. We also want to integrate support for conflict prevention into our engagement and dialogue with the rest of the world. This is particularly relevant in the case of Africa. There are 290 million people living below the poverty line in sub-Saharan Africa. An estimated 30 million are infected with HIV/AIDS. Over a dozen conflict situations make this humanitarian crisis even worse. We must work with our African partners to find comprehensive solutions to these problems. Our overriding approach as a presidency will be to support African-led initiatives to tackle the enormous challenges the continent faces.
I would like to see greater convergence between foreign and development policy and this will form part of our approach as a presidency. The Union has a critical role to play in responding to major developing challenges such as poverty alleviation, the fight against infectious diseases and environmental degradation. The Union must set an example in relation to the progress towards the Millennium Development Goals and the creation of a fairer and more stable world order.
We also need to extend to our near neighbours the conditions of security, stability and prosperity that we enjoy in the European Union. After enlargement on 1 May, there will be 385 million people living in the countries on the external land and sea borders of the Union. Through our European neighbourhood initiative, we will enhance relations with those countries to the east and south on the basis of the values of democracy, respect for human rights and the rule of law.
The Union has reached a shared understanding with the countries of the Western Balkans that their future lies within the European Union. As a presidency, we are committed to the full implementation of the agenda agreed last June at the EU-Western Balkans Summit in Thessaloniki. The rate at which progress is made now depends on the democratically elected governments of the region. The Union will strongly support their efforts as they pursue wide-ranging and difficult reforms.
We are also committed to a multilateral approach to trade policy. Since Cancun, the European Union has been reflecting on the way forward in order to achieve a successful relaunch of the Doha Development Agenda. A successful conclusion to the current round of trade talks is vital for long-term economic growth and development in the world. The presidency will work in the Council and with the Commission to achieve balanced progress in the negotiations.
The Union's relations with Asia are a key element of our agenda. Our engagement will be at all levels in the region. We will pursue political dialogue with the full range of countries, including an Asia-Europe meeting at foreign minister level in April. We would also hope to hold an EU-Japan Summit during our term.
As I have already stated, the Irish presidency looks forward to working closely with Parliament in the coming months. It is essential that we cooperate effectively and that we get down to work immediately. There is a range of important dossiers which require close cooperation if they are to be satisfactorily progressed in the time available to us. The discussions on the Members’ Statute are of particular concern. I pay tribute to President Cox for his personal commitment to bringing closure to these discussions. The Parliament vote, in December, provides the basis for us to move forward together to achieve an agreement which has eluded our institutions for too long. The Irish presidency hopes to conclude this matter rapidly and is doing all in its power to deliver a positive outcome.
As we move further into the 21st century, I have no doubt that the Union will continue to develop and to grow, to broaden and to deepen. The Union must meet new challenges and exploit new opportunities that lie ahead. There will continue to be healthy debate and differing perspectives among us. We will continue to work to accommodate this enriching diversity. We must tackle these challenges and embrace these opportunities together, united by our shared interest in the success of the Union.
The founding fathers were inspired by the dream of a future in which Europeans would never again fight each other to the death over resources, over territory or over their beliefs; a future in which Europeans would never again be divided from each other. This year will see that dream – a Europe whole and healed – brought closer to reality.
The founding fathers dreamt also of a Europe in which ever-closer cooperation would deliver greater security and prosperity for its people. I stand before you as a firm believer in that dream. I come from a country where membership of the European Union – a Union which we have helped to shape – has enabled us to develop and to flourish to our fullest potential. I profoundly wish the same for the incoming Member States.
Six months is not a long time. But I promise you an Irish presidency that will not stint in its efforts to achieve as much as is possible in this time. I greatly look forward to cooperating closely with our partners and with the institutions of the Union, especially with the European Parliament.
Our agenda is demanding and complex. We have begun our work with ambition and with humility. We call on everyone to help us with this challenging task for the six months ahead. We know that, as Europeans, our strength is our unity. We achieve more, and we are at our very best, as 'Europeans – Working Together'.
. Mr President, Prime Minster Ahern, ladies and gentlemen, I believe that the best way of opening this debate is to make final assessment of the future, given that events of future months will shape the course of the Union for many years to come. I am referring to the key institutional events, such as the parliamentary elections in mid-June and the completion of this Commission’s mandate at the end of October. Furthermore, negotiations are about to start on establishing the Union’s future Financial Perspective, and the Commission will soon be presenting its proposals. Finally – and here I am moving on to the issues that I will discuss today – this Presidency will see the completion of enlargement and progress will have to be made on the Constitutional Treaty and on our strategy for growth. So, ladies and gentlemen, the best wishes that we have exchanged over the last few days are especially valuable and I am sure that Mr Ahern and his colleagues will employ all their determination and ability to ensure that this Presidency is a successful one.
I will start my brief speech by referring to enlargement. After years of meticulous preparation, 1 May 2003 will really be a day of celebration. I am glad that these celebrations will be centred on Dublin, because the Irish people are known for their exuberance and conviviality. I am pleased that this celebration will be geared towards young people in particular, from whom we have a lot to learn, especially in times of difficulty when there seems to be a lack of enthusiasm about the future. Enlargement will bring about significant changes for all our institutions. At a practical level, work will continue on the internal organisation of the Commission, and I will report back to you on this in good time. Furthermore, I am stepping up my consultations with the governments of the new Member States in order to appoint new Commissioners. Work is progressing very quickly and so I can confirm that at the end of February – as early as was called for by Parliament – I will let you have the names of the Commissioners so that you can duly proceed to the hearings that have been proposed. The aim is, of course, to integrate the new members of the College as from 1 May 2004, after they have been approved by Parliament.
The celebrations in Dublin will be a symbolic moment, which will open up new horizons. This monumental step is like a mountain pass: when we get there, a new landscape will of course unfold before us. We will see the final frontiers of the Union, which will be complete when it welcomes the countries of the Western Balkans. From this height we will be able to see the new neighbours of the enlarged Europe with whom, as Mr Ahern mentioned, we want to create an area of cooperation, stability, security and peace. We have already embarked upon this task with the circle of friendly countries, which increases the possibility of far-reaching and systematic cooperation with the European Union from the Mediterranean to Russia.
We propose the European model as a way of structuring relations between countries outside of Europe; everyone is hugely interested in this model: in Asia, in Latin America, everywhere. In recent years, the world, which has become less secure, has gone through a period of profound uncertainty. I am therefore pleased by the call from the Irish Presidency to promote strong and effective multilateralism, respect for human rights and conflict prevention: these principles are European principles. The Union must indeed strengthen relations with the United Nations and try to find more common ground with all the major players on the world stage, starting with the United States and Russia, and thus we are right on track. We must work together with the Member States to help Secretary-General Kofi Annan – whom we will meet in two weeks time – to push ahead with the reform of the United Nations, an organisation that we want to be strong, effective and present wherever peace is under threat, where people are in need of aid, where human rights need protecting.
Ladies and gentlemen, threats to security and world peace are not posed simply by armed conflicts and groups that are prepared to fight to achieve their goals. Whilst we must show determination in opposing and neutralising terrorist organisations, conflict situations must be resolved at political level. I therefore agree with the proposals made by the Irish Presidency to concentrate Union measures on humanitarian aid, respect for human rights and on the political, economic and social factors that fuel war and violence.
I would now like to turn briefly to the issue of the Constitutional Treaty, which was the thorniest issue on the agenda of the Presidency that has just concluded. Firstly, I would like to say how satisfied I am with the Presidency’s announcement that the work of the Intergovernmental Conference will begin again. For the Commission, adopting this Constitution is an absolute priority: both the Irish and the Dutch Presidencies can count on our continued support. 2004 must be the year of the European Constitution. The December summit clearly showed that the existing stumbling blocks would not be insurmountable if the Member States made a further effort to extend the consensus – which was huge – on the Convention’s proposals. If this development occurs – and I know that Mr Ahern is a master of patience and persuasion – then agreement may not be far away. The cost of slowing down the process of integration is too great. Clearly, there are risks involved in any situation and the Commission insists that we all move together towards a form of integration that is more solid and which enjoys broader agreement. If the efforts to this end were to fail repeatedly – and I do hope that this does not happen – then we could not, of course, oppose better solutions from other quarters but, I repeat, this does not apply to the historic phase in which we are currently working: we are now working towards us all having a Constitution shared by all the Member States.
Mr President, I would like to finish my speech with the European measures for economic growth, to which you referred very clearly. On this subject, your programme contains a wealth of ideas and is also ambitious; it could not be otherwise, since this Presidency will host the Spring Summit, which is the main meeting to set out the economic strategy. After several difficult years, the economy finally seems to be picking up: not too enthusiastically, but at least there has been some improvement. The climate is becoming favourable to stimulating economic activity. This is not the place to repeat any analysis of the objectives set out in the Presidency’s programme – which will, I guarantee, receive the Commission’s full support – and so I will just give a brief review of the ideas underlying the strategy in question.
The Spring Council will continue in the direction outlined in the Lisbon strategy, which remains the only basis that will allow Europe and its economy to maintain – I am not saying to increase, simply to maintain – its prosperity, security, social justice in a globalised world. The Commission will, therefore, make its proposals and the Council will take its decisions; no decision will be able to bear fruit until the decisions become real policies at national level, and so we need the cooperation of the Member States to be harmonised. The key priorities must be knowledge and innovation, that is to say, a single priority: human resources, full stop. That is the priority. Investment in education, lifelong learning and in research are not theoretical problems, but an objective that must be pursued at once because our international competitors are overtaking us, or have already done so. We must, therefore, step up our efforts to become a knowledge-based economy.
Ladies and gentlemen, if we look beyond the here and now, it is clear that our growth depends primarily on developing human resources and knowledge. I would again like to stress the need to create research centres of excellence in Europe and at world level, or even better, that are the best in the world. They must be the tangible and fundamental symbol of our belief in the future, that – as Mr Ahern said – the future is something we can shape and make happen. National strategies alone will not produce cutting-edge research; we need a strategy for the continent, we need the whole of the Union to pull together. Our continent must once again become what it was for centuries: the reference point for researchers across the world. We must put in place measures to allow young people who are currently specialising elsewhere to return to Europe when they have completed their studies. There is no point in me giving you facts and figures: here the issue is that hundreds of thousands of people are educated here and go elsewhere, or are educated elsewhere and go elsewhere. We are thus out of the loop of cultivating human resources in the world: either we re-enter it or the Lisbon strategy will not be fully achieved. There is only one way forward possible: fundamental research and disseminating education throughout the European workforce. Our young people must be able to find opportunities to study, work and be successful in Europe: that is their right. I say this not only for the sake of young people, but also because their success is the key to our own survival. This must, therefore, be the aim of our policies and our effort to meet the expectations of the people of Europe.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, just before Christmas the political group chairmen had an opportunity to speak to the then-incoming Irish Presidency: with the Taoiseach, Foreign Minister Brian Cowen and the Minister for Europe, Dick Roche. I can tell you that the meeting was professional, efficient and amicable. I think this bodes very well for a successful Irish Presidency and by happy coincidence we have an Irish President of the European Parliament. I would also like to mention Gerard Collins, the co-chairman of an important group here in the European Parliament, who we first met when he was still Foreign Minister. The Irish Presidency of the time performed excellently, and I wish you every success in the coming six months as well.
Mr President-in-Office of the Council, you mentioned the Constitution. For my group, for the European People’s Party section of it, the Constitution is the number one priority. The Constitution project cannot be allowed to fail simply because the Brussels Summit was unsuccessful. You will have our full support if you manage to resolve matters during the Irish Presidency.
Everyone needs to move into action now. We in the Group of the European People’s Party (Christian Democrats) and European Democrats may support the principle of double majority for decision-making in the Council of Ministers, but it cannot now be considered a fundamental principle whereby we say that if it is not accepted, the whole Constitution project will fail – certainly not. The Constitution is so important a subject that we must move towards one another. A compromise must be found, and we need everyone to work together to that end.
Then there is the discussion about ‘core Europe’ or a two-speed Europe. I would advise against any such discussion. It is inherently wrong. How would a core group work? How would a two-speed Europe work? It is the wrong approach, but it is also seen as a threat to make certain governments move in a particular direction. Let us stop talking about a two-speed Europe, let us create this Constitution and move forward together.
Mr President-in-Office, the elections for the European Parliament fall during your Presidency. The Convention’s draft Constitution says – although of course it is not yet in force – that the results of the European Parliament elections will be taken into account when the Commission President is appointed. I do not know whether your Presidency will actually make a proposal for the office of Commission President at the end of June, after the elections. I can only encourage and ask you to respect the results of the European Parliament elections if you do. It is a question of principle. Our group is not willing to repeat the events of 1999, when one side won the elections and the other side took up offices in the Commission. This time the results of the European elections must be taken into account. The Commission as a whole must be balanced. As President of the Commission – you are laughing, and I am always pleased to see you happy –you are already being asked for your opinion, even now, on the subject of appointing the ten Commissioners from the accession countries. Please ensure that there is a cross-party political balance when you appoint the Commissioners.
Mr President-in-Office, you went on to speak about our relationship with the United States of America. Let me underline everything you said. We do not want to be the United States’ lackeys, but neither are we her rivals. We want to be partners with the United States, with equal rights, speaking on an equal footing with our American friends, and on many issues we share common goals. Anyone who believes that Europe has to be defined by contrast with the United States not only has it wrong in treating the United States, as it were, as an enemy, but would also split Europe itself, because we have different views on how we should structure our relationship with the United States. Consequently, I can only advise that we consider ourselves partners and equals of the United States. It is up to us to establish that equality. Rather than constantly criticising American dominance, we should do our utmost to ensure we, as Europeans, are united, and then we will be on an equal footing with the United States. This does not mean that we ought not to criticise our American friends at all. For example, I consider the current situation in Guantanamo Bay unacceptable. No one on this earth – no terrorist, no one – should be without rights. Everyone in the world is subject to a system of law. We should tell our American friends so. Please include it in all documents we exchange with them.
The same holds true for Chechnya. We are always told: yes, yes, we have talked to the Russian President about Chechnya. We would like to see it in black and white: a statement that Chechnya will also be dealt with, that we will intervene to uphold human rights and that we also have the courage to address world leaders – or those who consider themselves as such – on such matters. So my request to you is: give human rights a chance, again by referring to them in documents and agreements. This applies both to Guantanamo Bay and to Chechnya.
Let us respect one another: the small respecting the large, the large respecting the small, the majority respecting minorities. Europe can only work if we understand others, and if we respect one another. There should be no domination, and I thought it would be good to ask, in all modesty, everyone to do their bit. That is exactly what we need. Everyone needs to do their bit for a united Europe. Our group will stand alongside you. We wish you every success.
Mr President, Mr President-in-Office of the Council, President of the Commission, ladies and gentlemen, Taoiseach, , which according to my poor Gaelic means ‘a hundred thousand welcomes’: you are more generous than the Spanish, who say in the plural.
I would like to welcome the arrival of the Irish Presidency, because fate and the timetable have placed you right at the European Union’s important political crossroads. It was you who began the process – while I was President of the European Parliament – in Dublin, in March 1990, which led to Maastricht, you played a decisive role as the Presidency in relation to the Stability Pact and now you have an enormous responsibility.
As well as participating in the Conference of Presidents, in December, the Bureau of my group last week visited Dublin and we had the opportunity to hold a full debate with the and the Irish Government; I would like to say, on behalf of my group that we finally have a reliable, experienced and serious interlocutor.
Following what we have just experienced – a Presidency full of political extravagances and boasting in the media – I believe this is a very significant step forward. We can have faith in you, Mr President-in-Office of the Council. I personally went to ask you to support us in the Convention – you are not from my political family – but you supported us in this challenge from the outset. As well as having experience – since being negotiator of the Single Act and participant in the subsequent reforms of the Treaties – you know what you are talking about and have demonstrated your seriousness.
With regard to the Constitution, I would like to note, firstly, the decisive attitude of the Irish Presidency, a prudent but firm attitude – , as the Latins said, (we must press forward slowly and prudently) – and I hope that you can present us with proposals in March. I do not want to enter into controversial territory, I believe that Parliament’s position has also been prudent, firm and serious and I hope that with the Irish Presidency we manage to unravel this extremely important issue. Because a Constitution is absolutely essential to us if we are to consolidate an enlarged Europe and make it work in a democratic manner.
I have taken good note, Mr President, of the ’s comments on the Members’ Statute, which my group sees as a question of constitutional dignity.
The second important challenge is economic. The President has talked about an issue which is very important, and in relation to which Ireland offers an example to the current Union and to the enlarged Union, which is the implementation of the Lisbon strategy. In other words, achieving, as we Socialists believe, full employment, gender equality – I would like to welcome the fact that the Irish Government has been the first to appoint a female Ambassador to Coreper, thereby entering into the most sexist realm of the Union, I congratulate it – social cohesion and technological development.
You can also set a good example in terms of solidarity, because we are now going to begin to renegotiate the financial perspectives, because ultimately, if we are going to get married we must also talk about the dowry and the marriage settlements, and that is where we are going to see solidarity. In this regard, I would like to say, Mr President, that we naturally support the proposals from the Commission which at least maintain the current effort. We cannot set many more objectives while providing fewer resources and it is not acceptable for one or several governments to tell us that in order to do many more things we must provide much fewer resources. We must respect the work of the Commission and its responsibility, and I hope that it makes proposals as soon as possible, and that the Irish Presidency can interpret them. We must also provide a future for the Stability and Growth Pact.
With regard to international policy, I would like to stress two elements: one is the President-in-Office of the Council’s insistence on the value of human rights at world level and the importance of Kofi Annan’s visit, because it is an affirmation of Europe's attachment to multilateralism. I believe that the Irish Presidency also has the capacity and experience to take this forward.
Finally, Mr President, an important issue, since we are in an election campaign and my distinguished colleague, Mr Poettering, has raised the issue. I believe that the important thing, from the point of view of the European Parliament and democracy in Europe, is that the Irish Presidency applies the Simitis-Cox Agreement to the letter, taking the form of an exchange of letters, according to which the Council will have to propose the candidate to the Presidency of the Commission after the European elections. As far as that we are all in agreement and I hope that the Irish Presidency will comply with it.
With regard to the European elections, the issue is open, nobody has won them and I would like to ask my distinguished colleague, the chairman of the technical group of European conservatives, to explain to me what you have in common with the British Conservatives in relation to Europe. There are no majorities here. Majorities, in European democratic systems, when there are no absolute majorities, are created on the basis of programme agreements. I accept that you advocate a conservative programme, and we advocate a progressive programme, but everything is open and we are all going to win the elections, or at least we will also be winners.
Mr President, President-in-Office, at the beginning of the last century, a disgruntled writer from Dublin went to live in Italy. He wrote a famous novel in Trieste, a city that some years after his death came to mark the southern end of a line which divided our continent for half a century. This year, under this Irish presidency, that line will finally be erased. History, as Stephen Daedelus reminded us in James Joyce's , is a nightmare from which we are trying to awake.
The Irish presidency is right to focus on enlargement. It is an historic moment: the final act of the revolutions of 1989. It is appropriate that a country which speaks for the transformative power of the European Union should oversee that process. But we should not be tempted to believe that we can separate enlargement from agreement on the instrument designed to make that step possible. Integrating the new Member States into the Lisbon process and Schengen cannot hide the fact that without the additional framework of a new constitutional settlement we are simply changing the oil in a Union which needs a new engine. Liberals in this House welcome the Taoiseach's strong commitment to advancing the work of the IGC. December's tempers have cooled. Europe's destiny is in an altogether safer pair of hands. This time, Europe's leaders must choose to succeed.
My Group also welcomes the presidency's intention to sustain the momentum of enlargement by concluding accession talks with Romania and Bulgaria and by responding to the request from Croatia. We, too, see this as the moment to achieve an historic settlement with Cyprus.
The presidency also rightly focuses, too, on the Lisbon Agenda in what can only be called its hour of need. Most of the structural problems identified at Lisbon remain obstacles to wealth creation. The political will needed to undertake reform and give the eurozone credibility has not yet clearly been summoned. The Celtic tiger has long stood for the benefits of competitiveness and economic discipline. Now it is time for you to roar in the Council. We welcome the commitments on the Framework Directive on Services, published by the Commission yesterday, and on the Financial Services Action Plan. We welcome the commitment to work with the European Parliament to secure the adoption of the Trans-European Networks proposals. But your modesty about what you can achieve must not obscure the need to resurrect the Growth and Stability Pact in some form under this presidency.
The presidency's assessment of our agenda abroad is also sound. We welcome the focus on African issues, on the holocaust of AIDS and poverty and hunger. We accept the need to work constructively with Russia, although we expect hard words on Chechnya and on Russia's vanishing political pluralism. We welcome the attempts to rebuild bridges in our transatlantic friendships. But here the Council's loyalty to European values means that Guantanamo Bay must be on the agenda of the EU-US Summit. The EU must act together to demand conscionable treatment for all detainees in Camp Delta, including the Europeans who have now been held for two years without charge. I welcome, Mr President-in-Office, your commitment to review justice and home affairs in the Union. I hope you will not overlook the worrying Amnesty International report on human rights within some of our own member countries.
My Group welcomes the presidency's political commitment to take the Statute for Members forward. That commitment must now be carried through into reform by both Parliament and the Council so that the statute can enter into force after the elections.
Mr President-in-Office, your work programme is a worthy one. If my Group could offer you a slogan for it, it would be 'restoring belief'. Deliver a deal on the Constitution and see in enlargement and you will have done Europe, and Ireland, proud. Carry that spirit through to the European elections in June, to a pan-European campaign with a continental consciousness rather than 25 national campaigns, and history will give you rich reward.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, when observers talk about the difficulties that the Irish Presidency is going to face, they all stress the fact that the constitutional process is deadlocked. I fear that this will mean that we will not see the wood for the trees. To my mind, what happened at the Brussels summit and its conclusion were only symptoms of a deeper problem: the lack of a common plan, or in any case of a plan with which Europeans can identify.
The challenge that we now have to meet is more ambitious, much more ambitious than seeking a compromise of power between two black sheep in the European Council. It is to dare to go beyond what is left unsaid, the soothing proposals, the Community hangover, and dare to call a spade a spade and a crisis a crisis. Being critical is a rare commodity in both the Council and the Commission.
This is why I am convinced that our fellow citizens would appreciate the major change of talking truthfully and responsibly about what is not working properly in the Union and calling for changes. There are currently numerous examples of such taboos that need to be lifted. I will just mention three of them that are particularly fundamental.
First of all, there are the crises of the euro and the stability pact, because the two problems are linked. The creation of the European currency was supposed to stimulate growth, promote employment and strengthen the Union in relation to its main competitors. What has happened so far? The economy is sluggish, there is massive unemployment and the euro zone is unflinchingly enduring Washington’s predatory monetary policy. This must change. The solutions to this that have been put forward do not seem to be credible to me or seem to be no longer credible. We are also being told that the Lisbon strategy is going to have new momentum. But where has all the momentum that we have had for nearly four years got us to in terms of growth and employment?
Great importance is also attached to major projects. There is no doubt that they correspond to very real needs, but by mainly using private capital, the scope of them is being significantly limited. The President of the EIB, Philippe Maystadt, acknowledges that the private sector (and I quote) ‘is interested as long as the projects are sufficiently profitable’, there is no secret about that. He goes on to say, to quote him again, that ‘the expression ‘growth initiative’ can lead to confusion. It is in no way a measure for trying to encourage a restart in the short term’.
These are the circumstances under which the stability pact is supposed to continue as if there were no negative effects on public spending, as if it were to be aimed, as we would like, at renovating hospitals for example or developing research. Commissioner Solbes is going to bring before the ECJ those States that have committed the crime, of – and I quote, ‘replacing a system based on respecting rules with a system based on political decisions’ – as if this crisis in the EU were not forcing us to review the rules and launch into detailed political discussions. This must change.
The second example of a crisis, which is quite significant, is that of the financial perspectives, and therefore of the solidarity policy at the time of enlargement. It was the Commission that, several months ago, triggered the former. On the basis of the famous Sapir report, drawn up at its request, it took responsibility for accrediting the unacceptable idea of a reduction in the Structural Funds after 2006.
More recently, the shameful initiative of the six richest countries in the EU drove the nail in: freezing the budget at 1 per cent of Gross Domestic Product from 2007, at a time when we are preparing to welcome ten new countries whose income per inhabitant is lower than half the average for the Fifteen. As there is no possibility in their minds of calling into question, the principle of the UK style refund, extracted twenty years ago by the ‘Iron Lady’, it is the solidarity funds that will provide the adjustment variable. Will we discuss this matter on 1 May, at the enlargement celebrations? If we want to make a success of this major project, this too is a factor that needs to be changed.
Finally, there is well and truly a crisis in terms of the EU’s external action. One year after the major clash of choices at world level regarding Iraq, we have gained a great deal of experience. We now know that a State lied about weapons of mass destruction. We now know that a major power can win a war alone but is powerless to win peace. We also know that the occupation of Iraq is in fact feeding the terrorism that it was supposed to overcome. Everyone now knows all of this, but the Union is incapable of saying so and of learning lessons from it. This must change.
In the Middle East, which is urgently appealing for us to reinvigorate Europe’s role, the building of the annexing wall, stone by stone, is giving rise only to tentative statements. What are we doing to protect the Palestinian people? What are we doing to support the courageous efforts of Israeli and Palestinian figures who are unprecedentedly working to restart dialogue and negotiations? What are we doing to speed up the international conference planned in the route map? To be honest, we are doing very little. This must change.
My group sees all of these expectations of Europe that are being expressed in different regions of the world as an excellent opportunity that we should grasp. I am thinking of Latin America, where democracy is emerging, which is standing up to the hegemonic designs of the White House and is seeking genuine partners who respect its identity and sovereignty. I am thinking of the most heavily indebted countries which, given the obvious failure of initiatives from international financial institutions, are suffocating, with no concern from the international community. I am thinking of our partners who were disappointed in the Barcelona process, whose grievances we need to listen to so that we can restart Euro-Mediterranean and, more generally speaking, Euro-Arab relations.
May the Irish Presidency, , take strong action in these different areas that can bring to life the image of a Europe that listens more to the criticism it receives and the hopes that it raises. This is what I see as your greatest task.
– Mr President, Mr President-in-Office, Mr President of the Commission, ladies and gentlemen, we have to ask ourselves a very simple question: is Europe as a whole sustainable? When I say ‘we’, I mean the Council, the Commission, Parliament. I have heard some astounding things in this Chamber. I hear that Europe is a success story – how nice – and that we have an historical opportunity – how nice. Then, Mr President-in-Office, you said how wonderful it is that the Convention has done excellent work. To which my response is: take it, if it is so good. Do not bother about the 82 outstanding Italian Presidency points – an illusion, forget them! Then you can say: forget Mr Blair’s ‘red lines’. The Convention has done an excellent job, so let us get on with it. Next, along comes Mr Poettering and says we have to compromise. Of course there will have to be compromises – but based on what? Based on self-interest, thereby making Europe unsustainable? The principle of double majority is not a mythical creature. We have to decide for once and for all whether Europe will be capable of taking decisions in the future. If individual states have the power to block decisions, making them will no longer be viable. If you want applause from the Spaniards, perhaps you could explain to me how Europe can have an effective decision-making process using approaches such as those suggested by Mr Aznar. His proposal will not allow effective decision-making. That must be acknowledged now, or else there is little point in continuing.
The discussions in the Chamber did not end there. Mr President-in-Office, you spoke of Lisbon, of being prepared for the future, of social cohesion – all excellent. Then we read a letter from a Mr Schröder, a Mr Blair, a Mr Chirac, and someone else, a Dutch Prime Minister, which says that Europe is expanding, but will have less money. That is the most creative economics I have ever seen! If you expand, you pay less: how is that for logical reasoning? And yes, I will tell Mr Fischer so. Mr Poettering, perhaps you could ask your own ministers, Mr Schäuble and Mr Lamers, who thought up this two-speed Europe? It was not some stupid Social Democrat or Communist: it was your very own Mr Schäuble, potentially the next Federal President of Germany, and he did it in order to keep Spain and Italy out of the euro. That is the true history of two-speed Europe.
Your own Helmut Kohl also did his bit, with the Schäuble/Lamers paper. You seem to rewrite history as it suits you. While I have the floor, let me add the following: Mr Poettering, you stood up in this House and said, ‘we will not allow it’. You will have to accept whatever the majority in this House votes for. Either
you will have the majority or we will, and the President of the Commission will be appointed accordingly. You may be the largest group, but you are far from being the majority. Mr Barón Crespo is right: go ahead and form a majority with the British Conservatives, and I will be interested to see what kind of President you get for the Commission. That is something I would like to see.
There is something else I would like to say: let me add something else. You stand up here and announce what you do and do not want. Tell us for once and for all, and tell the Presidency. Either we want Europe to be based on human rights and the rule of law, in which case there is one road open to us, namely, to be honest. We agree on this, that we have to tell Mr Putin the truth about Chechnya, and that is what the Presidency should be doing. We have to tell it straight to China: that is what Mr Schröder ought to do. Not only is it folly to lift the arms embargo – in view of human rights in China, of their policy on Taiwan, of their policy on Tibet,
it is criminal. We have to tell them so. Then we need to talk straight to Iran.
Then there is Hanau: we have to be straight with China about this Hanau nonsense. It is foolish to operate as a weapons dealer and to work towards increasing the number of uranium treatment facilities. These comments are also aimed at Mr Brok, whose party in the Bundestag supports the move, and at Mr Schröder. The list goes on: we also have to be honest with Iran. Giving money towards destruction – as is being done in Iran at the moment – is a political disaster for democracy. We have to tell Iran that. Then, if we really do support the rule of law and democracy, let us simply follow the Brazilians’ example. In Brazil, they have decided that if their citizens have to have their photograph and fingerprints taken when they travel to the United States, then all US citizens who come to Brazil will have to do the same. That means that if Americans come to Europe,
they will also have to have their fingerprints and photograph taken. Equality all round! Only then will we be partners worthy of respect.
To close, I would like to touch on the Stability Pact and the Commission. President Prodi, it was heroic to declare this Stability Pact a load of nonsense. Your decision to take legal action against the Council was foolish, because you were unable to reform the Stability Pact even though it is not working. It is just as stupid to defend a rule that does not work as to defend a stupid rule. We all have to acknowledge the fact. Thank you.
Mr President, it is a very great pleasure for me and my Irish UEN colleagues to welcome here the Taoiseach, Mr Ahern, our political party leader, as President-in-Office of the Council.
Europe is very fortunate at this particular time to have the presidency held by a Prime Minister who is one of the longest-serving heads of government in any of our Member States. In fact, the President-in-Office and myself are co-signatories to the Maastricht Treaty.
With regard to the IGC, the failure to reach agreement at the December Brussels Summit is, undoubtedly, a serious setback for the European Union, but it is not a crisis. The Union will continue to function on the basis of the existing Treaties and the process of enlargement, with the accession of ten new countries on 1 May 2004. However, a hastily reconvened summit and a second failure to reach agreement on a constitutional treaty would quickly plunge the European Union into crisis. After the summit failure, the immediate need was for a period of calm reflection by Member State governments and EU institutions. I am delighted that the Irish presidency has already embarked on an intensive programme of consultations with fellow Member State governments during the first working week of its presidency.
I am also pleased to note that the Irish Government is most diligent in seeking clarification on the results of the bilateral meetings which took place at the end of the last presidency. It is important – indeed essential – to determine the exact position in which we find ourselves at the earliest possible opportunity. It is now time for all those involved in EU decision-making to demonstrate the necessary discipline and patience to avoid further failures and to await the report of the presidency to the Spring Summit.
All of us must avoid inflaming the debate by raising issues which could be interpreted as threatening in many national capitals. It is not helpful at this time to have some Member States threatening to reduce the size of the European Union budget. Nor is it helpful to have Member States floating the idea of a two-speed Europe. The European Commission, as guardian of the Treaties, must do everything possible to ensure that the idea of a two-speed Europe does not gather momentum. If some Member States wish to move forward at a faster pace on specific issues, then the enhanced cooperation mechanism already exists to enable them to do so. Already some, but not all, Member States are involved in the eurozone and the Schengen Agreement. These methods could be applied to other sectors or issues if necessary.
However, the suggestion that a small group of Member States could forge ahead, creating a two-speed Europe, is vastly different in scope. It is a highly destructive proposal, which could put at risk the effectiveness and even the very existence of the European Union. The debate on the IGC and treaty reform should be characterised by caution and by mature reflection. It is far more important to obtain a good result than an early result.
The Spring Summit will also focus on the Lisbon Agenda and I welcome the presidency's proposal to give renewed impetus to the reform goals agreed at Lisbon. It is in all our interests that the objective of making Europe the world's most competitive knowledge-based economy by 2010 be achieved. Some progress has been made and we are still a long way from achieving the agreed targets. We must focus on polices which will improve European competitiveness and productivity, while investing more on research and new product development. This is one area where the European Union can have a practical effect on citizens' lives by improving living standards and increasing environment opportunities.
It is regrettable that some Member States are now advocating a reduction in the size of the EU budget. At a time when the European Union is expanding to include ten new countries and when these countries are making stringent efforts to encourage economic growth, we have a duty at least to give these countries access to resources, which the existing fifteen have had access to in the past. It is in all our interests to encourage these countries to reach their maximum potential as soon as possible. The Commission will shortly bring forward proposals on the next financial perspectives. The Commission should ensure that the resources in future EU budgets are sufficient to provide for a continuation of existing EU programmes in an expanded Union of 25.
A related issue concerns the budgetary powers of this Parliament, where different suggestions have been tabled to increase and decrease the role of Parliament in this area. I support Parliament's view in insisting on maintaining its existing powers over the budget.
In external relations, as with previous presidencies, the Middle East will once again be a priority issue. I am pleased to note that this week Minister Cowen, as President-in-Office, is making an official visit to the Middle East, where I am confident he will make every effort to move forward the peace process in that region. The Irish presidency should concentrate its efforts on implementing the roadmap and ensuring that its partners in the quartet are committed to this goal. Only the roadmap provides the basis on which progress can be made towards a just and lasting two-state solution.
The priority that the presidency is giving to US relations is to be welcomed. The US is our biggest trading partner and is a country with which Europe has strong cultural and historical links. We have had political differences in the recent past but the time has now come to put these problems behind us. Indeed, I am of the view that the transatlantic relationship has not yet adapted fully to the new set of circumstances which exist following the collapse of the Iron Curtain, the effective removal of a security threat to Europe from the East and the emergence of the United States as the world's only superpower. Ireland is particularly well placed to improve relations with our American friends and I hope that the Irish presidency will further strengthen and deepen relations between the Eruopean Union and the United States.
Mr President, before Christmas, the group chairmen were in Dublin to negotiate with the Irish Presidency. We spent some useful hours with Bertie and Dick and were able to welcome them. In this House, I shall welcome Mr Ahern and Mr Roche on a more official basis. I am certain that, as a small country, Ireland will deliver an outstanding Presidency.
I myself come from a small country in which we are on first-name terms with the prime minister and his closest rivals for the job. My friends in Dublin sometimes meet Bertie Ahern at the local pub. That closeness to the electorate is something to which I would ask the Irish Presidency to draw attention at the next European Council. How do we put the people at the centre of the debates concerning the Treaty? How do we make the voters into those who decide, in the EU too? Do not get involved in the present fight concerning the weighting of votes in the Council of Ministers. Do not breach an agreement entered into with Poland. Look at the minority statement from the Convention which, in actual fact, contains the key to the future.
We propose, as the main rule, that decisions must be made by 75% of the countries in the Council of Ministers, with all the countries being equal and having one vote each. The 75% must also represent half of the voters. This is out of particular consideration for the most populous countries, but we also propose that special account be taken of all the electorates: all the EU countries, both large and small, should have the right of veto on really vital matters.
We accept that majority decisions are the point of departure. It should be possible to use the right of veto if this is agreed to at a public meeting in the national parliament and if the prime minister is prepared to defend its use at the next EU summit. This is a sustainable compromise which combines the democratic principle that the voters always have the last word with efficient international decision-making. Without the right of veto on vital issues, no efficiency is achieved. There are merely permanent battles and confusion where the Member States do not administer the common decisions.
Look, however, at the statistics for the implementation of EU legislation. That is the reality. Parliamentary democracy must not be ignored. Without majority decisions, however, the result is permanent discussions of practical issues too, in relation to which all the countries have a common interest in its being possible, as a general rule, for them to vote their way to solutions. We need to take both considerations equally seriously.
The draft Convention has neglected to satisfy parliamentary democracy in our Member States, and it will, therefore, scarcely be possible to agree to such democracy in the form of fair referendums, with full information supplied. Let it come down to a test, however. Instead of organising a second referendum in Ireland if the electorate votes no, you should involve the other countries in the demand that the draft Constitution be voted on in referendums in all the countries and, preferably, on the same day throughout the EU.
Dear Irish Presidency, we look forward to cooperating with you and will offer our affectionate, critical, constructive and democratic opposition.
Mr President, the President-in-Office of the Council may find it strange that I should be welcoming the Irish Republic's presidency today, but I know that he will understand my intention because he is going to be so busy over the next six months that we will not have to tolerate his presence at meetings in Northern Ireland. We will be able to get on with our business, as so overwhelmingly decided by the electorate, and he can get on with his. We wish him a fair wind only as regards that particular issue.
We in Northern Ireland have problems. The new President-in-Office of the Council has said that he would not tolerate having any members of the IRA/Sinn Fein in the Dublin Government, but insists that we tolerate them if we are to have a government in Northern Ireland as part of the United Kingdom. I trust he will learn over the next six months to become consistent and no longer tell us to accept something that he would not tolerate.
I well understand his forced optimism today regarding the new constitutional proposal but agree with the last speaker that the Union should decide on this democratically, with every part of that Union holding a referendum to decide on the issue so that the people can voice their opinion. This would constitute a step towards stability and progress.
Realistically, I do not think there can be a mighty leap forward in the six months of this presidency. There are many things that need to be attended to. The President-in-Office made a few remarks about human rights, which I think are a very important part of our agenda. On that subject, the matter of paedophile priests and their victims, which affects the whole of the European Union, is one of very serious consequence to us all. I trust that this matter, which the President-in-Office knows something about as it affects the country of which he is Prime Minister, will be attended to. There must be no cover-up and the problem must be addressed directly by this Parliament and the European Union.
There are also other matters, like agriculture and fisheries, to deal with. The people whom I represent in this House were sadly disappointed and very angry at the attitude the government headed by the President-in-Office has shown to the fishing industry. He will see the impact of that disappointment and anger in the days to come.
As for agriculture, we know that this is an industry which needs all the help it can get in both parts of Ireland. There is no use talking about helping Poland into a position of power when that could be disastrous for the agriculture interests of other parts of the Union. These are matters which the President-in-Office of the Council and this House need to consider thoroughly.
Mr President, that last contribution is a sad reminder that the doctrine of bigotry is alive and well in certain parts of this Union. We still have a lot of work to do in that area.
Taoiseach, Minister Roche, Ambassador Anderson, I join colleagues in welcoming you here this morning, particularly on behalf of my Irish colleagues in the PPE-DE Group. Our presence here, as well as yours, Mr President, in the chair of this august assembly, sends a huge signal to all small Member States that the systems and the processes in Europe allow the smallest of nations to come to the top in the right circumstances. I am extremely proud of your presence in the chair and of the Taoiseach's presence here as President of the Council of the European Union for the coming six months. I thank you for the honour you bring to our country in that regard.
Taoiseach, there are those who contend that the only truly important issue to be tackled under the sixth Irish presidency of the European Union is that of the completion of the IGC, the issue of the Constitution. Over the past few weeks you have been playing down your chances of delivering on this, certainly on the domestic scene. However, having listened to you here this morning, I feel that this might have been merely a political stratagem, dampening down expectations perhaps, and from what you have said – I hope I am right in my interpretation – this is right up there at the top of your agenda and you have all our support in that regard.
Again we hear the Lisbon Strategy being trotted out: the mantra of Lisbon. Quite frankly, at this stage most businesses think that time is running out for Lisbon, if indeed it has not already run out. We need concrete action, not just repetitions of wish lists and words. What exactly are we going to do in relation to Lisbon? What are we going to do in relation to deregulation to allow businesses to flourish, to allow innovation? Facts please, Taoiseach, specifics please, no more wish lists, because this is the eighth time I have sat here listening to this at the start of a presidency and I find it very hard at the end of every presidency to see what difference has actually been made in relation to the Lisbon Strategy. Please tell us before you go today exactly what you intend to do to make the Lisbon goals a reality during your watch.
Of particular note is the fact that the growth of the US economy, which has outperformed Europe's economy since Lisbon – the gap has grown, not lessened – is driven by its superior research and development. In fact, the gap in wealth is stretching every year. It is time we acted. The Irish presidency must concentrate on a sound framework for European research and innovation. I ask you particularly to look at the seventh EU framework programme and to deliver as best you can.
I would like to acknowledge the historic period of enlargement which will happen under your watch and welcome into the Community our ten new Member States with their considerable scientific enterprise and research skills, which must be harnessed and developed to full capacity.
We must place emphasis on overall economic growth, but our priority must be to promote employment, more and better jobs in our European Union. In the interests of equity, productivity and social stability, we must address the serious issue of Europe's greying population and so we must create the optimum conditions for jobs.
Two-thirds of Europe's workforce are currently employed in enterprises employing less than 250 people. As such, these SMEs are the driving force of European job creation. We must focus on simplifying and establishing a supportive regulatory-environment framework which encourages entrepreneurship and reduces this bureaucracy and red tape.
If you are sincere in what you are saying in advocating for the rest of Europe a knowledge-based economy, perhaps you could start by ensuring that our Irish universities and third-level institutions are adequately funded to allow access to the greatest possible number of young people.
I should like to ask you to put the ratification of Kyoto, which is essential for progress and for all our futures, way up there at the top of the agenda at the EU-Russia summit.
Finally, given the well-publicised claim by members of your government that Ireland is closer to Boston than Berlin – a claim from which I dissociate myself – could you at least turn that now to an advantage with your plans to re-establish close transatlantic links given the rift that has ensued following the invasion of Iraq?
Again, Taoiseach, I welcome you here this morning and you have my sincere good wishes for a very successful term at the helm of Europe.
I do not like to irritate colleagues by interrupting them, but I must appeal for your support. There are 40 speakers still to speak in this debate and the vote is due to take place at noon. We will not be finished in time if speaking times are not respected.
Mr President, I would like to welcome the Taoiseach, Minister Roach and Ambassador Anderson this morning. I welcome the wide-ranging speech that the Taoiseach made to the House, which covered many key issues with which this House is concerned. I wish you and the Irish Government well with the very onerous agenda which it falls to you to push forward. I have no doubt that you will carry out your responsibilities with efficiency.
The most important issue, as you, Taoiseach, and every other speaker emphasised, is the draft Constitution. We all wish the IGC could have concluded in December. That it did not reflects badly on those who blocked the conclusion, and I include not only Poland and Spain in that criticism. The most important objective is to ensure that there is momentum on this issue. Europe needs this constitution, which would make the Union more democratic, more socially engaged and more comprehensible to its citizens and would enable us to play a more positive role on the world stage. But be warned, Parliament will not accept any old outcome. The constitution produced by the Convention must remain largely intact. The values, the objectives and the rights of citizens must not be diluted. Nor must the budgetary powers of this Parliament be diluted in any way.
Another key issue is the Lisbon process. Europe must advance with social progress hand in hand with economic progress. There is no time to go into detail on that issue, but it will be an example of a serious commitment by the Irish Government if it were to drop its opposition to the Temporary Agency Workers Directive, which will help to develop a flexible and adaptable workforce if we address this issue in the correct way. It affects millions of workers right across the European Union.
Finally, I urge you to take up the issue of debt cancellation for developing countries. Servicing debt costs the poorest countries more than they receive in development aid. A human development approach to debt sustainability with highly indebted countries would mean that the first call on poor countries' government resources would be expenditures needed to meet the Millennium Development Goals. For the poorest countries, this will require 100% cancellation of their debts. I know the Irish Government is committed to that issue as a government adopting the Irish approach, but I would ask you to put that onto the agenda for the other Member States in Europe and seek to ensure progress is made on it during your six months in office.
There are many other issues I would like to raise, including the Guantanamo prisoners and the appalling suffering of the Palestinian people, but time does not permit me to do so.
– Mr President-in-Office, the priorities you have proposed here today deserve a general welcome and just a couple of comments that I shall make. Your varied and complex programme indicates that there is now a programmatic for Europe, a common heritage of ideas and objectives that will increasingly make the Union a necessary institution for Europe and the whole world. First of all, this programmatic requires that we should have the rules and institutions that will enable us to achieve our common objectives and, even before that, it requires that trust should be restored in the grand design for the integration of Europe. In recent months we have seen too many signs of a selfish attitude towards the European adventure, reducing the Union to a self-service institution in which each country periodically reassesses its membership on the basis of its own short-term goals. The breach of the Stability and Growth Pact by France and Germany, which ECOFIN permitted on 25 November, or the vetoes from all sides that prevented the European constitution from being adopted are just the most blatant examples of a kind of Euro-selfishness that must be firmly stamped upon straight away, before everything becomes more difficult in the Europe of 25.
Mr President-in-Office, please make every effort for the Intergovernmental Conference to conclude its work by approving the Constitution during this Presidency. I am sure I can say that Parliament is with you in wanting to achieve this Constitution, based to a great extent on the work of the Convention, as soon as possible. It is an event that all sincere pro-Europeans are waiting for.
It is with the primary purpose of giving new impetus to the grand design for Europe that I should like to raise two points about your programme of work. The first is the scant attention paid to cohesion policies, and the second is the urgent need to develop true physical integration for Europe, promoting mobility everywhere within its area through the implementation of the European transport network. The cohesion of the whole of Europe and the involvement of all the regions in the sustainable European process are an expression of that solidarity which I believe is fundamental if European citizens are to identify with the process that we are carrying forward.
Mr President, the Irish Presidency is very welcome. We have high expectations, because we know that small countries such as Ireland are usually able to provide effective and energetic Presidencies. It is also important in view of the fact that the previous Italian Presidency was so very poor. You have not only your own problems to deal with, but also some of the problems created by the previous Presidency. Some of them are in the area of foreign policy. I want to mention two of these.
The Italian Presidency neglected to criticise the enormous human rights violations taking place in Chechnya. Now, we expect some plain speaking to be directed to Russia on this fundamental issue of human rights for the civilian population of Chechnya.
Where Palestine was concerned, there was also another Italian misadventure. They tried to pursue a more pro-Israeli policy and had a unilateral meeting with Mr Sharon. In the case of Palestine, the reality on the ground is, however, that, by building the wall and expanding its settlements, Israel is on the way to destroying a possible two-State solution and destroying the Palestinians’ prospects of leading normal lives. Here too, there is a need for plain language on the part of the EU. In the very last few days, Israel has also introduced a kind of visa requirement applicable to the occupied territories, something that also affects EU citizens, aid workers, journalists and others. We expect the EU to protest.
When it comes to the environmental sphere, which is my own speciality, I think, however, that the Presidency’s programme is rather thin and not sufficiently practical. You would have done well to have gone a little further in this area. For example, you could have mentioned the importance of quickly obtaining sound chemicals legislation and of cooperating with Parliament on this issue. The importance of giving more impetus to the climate negotiations is, in itself, referred to, but the EU has an enormous task in this area over the next six months when the Kyoto Protocol is in danger of collapsing. Other major issues are the Carthagena Protocol and the biodiversity conference in Kuala Lumpur, where important decisions are going to be taken on trade involving genetically engineered products. This has been the EU’s pet area of concern for a long time, and care needs to be taken over it.
There is another sphere I also think has been rather neglected in this programme, which is otherwise sound. I mean the crisis for the currency union. It is time to stop pretending. The currency union and the Stability and Growth Pact face a serious economic and political crisis. This was apparent as recently as yesterday when the Commission chose to bring a case at the EC Court of Justice against the Council’s decision. The crisis consists of the fact that unrealistic rules have been devised. When reality and the rules collide, a political crisis such as this arises, and there can only be one solution: to review the Stability and Growth Pact as it stands at present.
– Mr President, our welcome to the Irish Presidency is very sincere, for we know it to be an opportunity for Europe when a small country like yours sets to work in full awareness of its European and global task. You are also an example to the new Member States, in that you made a success of your own accession, both for your own people and for the whole of Europe. As regionalists and representatives of stateless peoples, we expect from Ireland more understanding for our aspirations towards autonomy and maintaining our own identity, as towards direct participation in European decision-making. Whether we are Scotland, Wales, the Basque country, Catalonia, Galicia or Flanders, we expect the same level of respect from the EU as the Baltic States or the Scandinavian countries.
You can expect our wholehearted support for your prioritisation of a sound European Constitution and for your ambition to make Europe a more effective player at world level for the benefit of peace and sustainable development. We therefore hope that you will, for example, continue to curb the arms trade and will ensure that the rules of the code of conduct are observed in the process.
Ireland boasts long experience in the dialogue with the peoples of the Middle East and as a donor and partner of the countries in Africa, but the millennium agenda should be incorporated more effectively in our day-to-day goals, also as a European Union. It is no small feat to have the ambition to halve, by 2015, the number of poor who have to survive on less than 1 dollar a day. How much progress have we made on this score? I could, however, also mention the other objectives.
I should like to make a specific appeal with regard to debt reduction, because many poor countries have to swim along in this global world sea with a millstone of debt around their necks. Finally, I hope that sustainable development will not remain an empty shell where it involves our own European policy on sugar, cotton or rice, for that is what we will be judged on.
– Mr President, Mr President-in-Office of the Council, you are inheriting a European Union that is in quite a pitiful state, which has, throughout 2003, shown itself to be fundamentally incapable of responding to the major external and internal challenges faced by the people of Europe.
Under these circumstances, it would have been quite premature, to say the least, to give this Europe of 25 – which is what it is – a constitution, this being the symbol of a people’s political and democratic maturity. We are far from reaching that point. You said just now, Mr President-in-Office of the Council, that we were the elected representatives of the people. We are not; we are the elected representatives of the European peoples, until there is evidence to the contrary.
So, Mr President-in-Office of the Council, make more speed with less haste. The top priority is not what Mr Poettering is loudly demanding, which is all that his supporters can see. The people of Europe do not have the same priorities as the Group of the European People’s Party (Christian Democrats) and European Democrats, and they do not care about the political leanings of the Commissioners. The people of Europe do not need a constitution, which is a matter for institutions. They need growth; they need jobs. I think that you could make your Presidency a great deal more useful by taking the Union down that road, rather than getting lost in the maze of this supposed constitution. In order to restore growth and employment, there needs to be a change of policy. The policy followed since the Maastricht Treaty has failed. Europe, and specifically the euro zone, is dropping a growth point every year solely due to the restrictive, Malthusian and ultimately somewhat sadistic policy of the European Central Bank, which means that we now have a largely overvalued currency. Are we going to accept the European economy being mortgaged for much longer by the ghosts of those whom General de Gaulle would have called ‘the gnomes of Frankfurt’?
The greatest danger for Europe, Mr President, for the Lisbon process and for growth and employment, I am sorry to say, is my former compatriot, Mr Trichet. Your Presidency will be judged not on the Constitution, you can be sure, but on your ability to make the European currency work for the European economy.
– Mr President, Mr President-in-Office of the Council, the Irish Presidency is today taking on the onerous task of continuing with the Intergovernmental Conference and trying to bring together positions that do not simply differ on technical points, but also due to reasons associated with the concept of sovereignty.
You said just now, Mr President-in-Office of the Council, that the new Constitution should meet the expectations of citizens and enable the EU to play a more coherent role in the world. If that were all it meant, everyone would be in complete agreement. However, there is another fundamental issue that is much more difficult: how can we cooperate while preserving democracy? Do we need to move towards removing the independence of national sovereignty through majority votes, according to the draft constitution, or, as we believe, should we preserve sovereignty and therefore the national democracies of the Member States?
We need to explain this issue clearly to citizens and, with this in mind, we urge the Irish Presidency to start doing this, to publicly and accurately set out the IGC’s points of agreement and disagreement. Of course, this would not prejudge the outcome, as we are well aware that there is no agreement on anything as long as there is not agreement on everything, but it would at least allow us to begin a genuine debate and seriously inform citizens.
We also hope that the governments are going to use the coming months to better evaluate the consequences of the plan. For example, we read in the priorities of the Irish Presidency, published by the website, ‘Sources d'Europe’, that you ‘would hope’, I said, ‘you would hope’ that the accession negotiations with Turkey could begin at the end of 2004. Could you therefore tell us what Turkey’s place would be in the institutions of the future constitution, which would be made to last, as everyone is always telling us? What would its place be in the Council in forty years time? What would its place be in the European Parliament? What would its place be in the new majority decision-making process? Mr President-in-Office of the Council, your answers would really fuel the debate.
Mr President, Taoiseach, I should like to begin by wishing the Irish presidency success in its work over the coming six months. You have set out a number of important priorities for action in the period ahead, not least that of kick-starting the Lisbon agenda on economic reform and competitiveness.
I want to concentrate today on the issue of the draft Constitution and the situation following the failure of the Brussels Summit in December. However, as we have made clear on a number of occasions, the Union must also get to grips with advancing the stalled Lisbon process. Ireland has made great economic strides in recent years, but throughout the Union there remains a reluctance to embrace genuine economic reform.
I was pleased to note in the press this week that the Commission wishes to take forward the liberalisation of the internal market in services. Such issues are worth tackling in the short to medium term but, as regards the long term, EU Member States need to be more ambitious in their approach. However, my enthusiasm is tempered by the reality that liberalisation in areas such as medicine, legal and fiscal advice and employment agencies, whilst worthy, is essentially a distraction from the big picture of further liberalisation in the telecommunications, energy and financial services sectors. I urge the Taoiseach to exert his influence over the Union's agenda in the months ahead to promote real and lasting economic reform. If he sets the agenda, he will have our full and enthusiastic support.
On the question of the draft Constitution, which came to grief at Brussels last December, I would simply say this: our view has always been that the draft Constitution was moving the EU in the wrong direction. The aspirations of the Laeken Summit two years ago, when the Heads of Government expressed the hope that the Convention would bring the Union closer to its citizens, has singularly failed to materialise.
I would in any case like to ask the Taoiseach, in the light of the collapse of the talks, to answer one very specific question. In recent correspondence I have had with Mr Peter Hain, the British Government's main representative on the Convention, he refers to the ‘Treaty that we agreed at the European Council ...’. Does the presidency recognise that a treaty was ‘agreed’, or is it the case, as has been said before, that nothing is agreed until everything is agreed? We all need to have urgent clarification on that.
– Mr President, we can fully endorse two remarks about the draft Constitution and the Intergovernmental Conference made by the President-in-Office of the Council. You spoke, Mr President-in-Office of the Council, of the excellent work done by the Convention. Mr Cohn-Bendit mocked your comments. I will take them seriously and at face value. Your words indicate that you will not allow your colleagues at the IGC to destroy that excellent work and again leave it in tatters. We know that the IGC will not adopt the draft text exactly as it stands. Nevertheless, the draft Constitution is more than just a starting point – it is balanced, fair, and contains all the key elements for a solution. In a Union of states and citizens, Mr Poettering, the double majority system forms part of that essential factor: balance. That is why it is included in the draft Constitution, and not to give any Member State an edge.
Your second comment, Mr President-in-Office, was that you want to move ahead swiftly. You want to report back in March and we fully support that aim. On this point, Mr Poettering, I agree with you for once. The rumours and prognostications about a two-tier or two-speed system, about centres of gravity and so forth must stop, and the best way to do that is by providing a European Constitution, and fast.
Mr President-in-Office, you expressed your conviction that the European Union needs a Constitution. Obviously, we share that view. However, we do not need any old Constitution; we need the Convention’s proposed text. What is more, we need it now, not just in two or three years’ time. The world and the new challenges it brings is not going to wait for Europe. If I may, I would also like to address Mr Poettering. Mr Poettering, you called for the results of the elections to be taken into account when the next President of the Commission is appointed. I am very happy to hear you speak out so clearly in favour of a Commission President from the ranks of the social democrats.
Mr President, the tone of the debate in this House is clear: most of us want to assist the Irish presidency to reach a quick settlement on the Constitution through our political contacts, and with our experience of these questions we can provide both practical and moral support. The scheduling of the work of the IGC is extremely important because, if it is scheduled and programmed properly, pressure will grow on the Member States to take more seriously their collective duty to provide leadership for the European Union. Why not pencil into the calendar an IGC summit meeting before 1 May?
The manner in which the new Commission President is chosen will serve as a further way of restoring political faith in Europe. This is a function of the presidency on which the Taoiseach was curiously discreet. How that person is chosen will be a factor in the fight to restore and strengthen the political authority of the Commission. It is not simply a question of finding a single candidate. All the party political groups should find their own champion, and the procedure provided for by the Convention could easily and simply be brought into early use by us all in June and July.
Mr President, ladies and gentlemen, the Irish Presidency faces a number of challenges. I shall highlight three, beginning with the negotiations of the financial perspective for the post-2006 period and proposals for the future of cohesion policy. The context in which these are to be tabled does not bode well for much-needed economic and social cohesion in the EU. Straightaway, we find ourselves, unacceptably, blackmailed by the so-called ‘Gang of Six’, which aims to limit the Community budget to 1% of the Community’s gross national product, following the lack of agreement at the Brussels Summit on the new Draft Constitutional Treaty. Given that the debate within the Commission currently fluctuates between maintaining the current limit of the financial perspective, 1.24% of Gross National Product, and reducing it to 1.15% – despite the accession of countries with revenues of less than 50% of the Community average, and despite the increase in social inequality and of national and regional disparities in the EU. There is a danger that the new financial perspective will undermine what ought to be urgent priorities, such as jobs with rights, the fight against poverty and social exclusion, and cooperation and development with developing countries. The fundamental issue is, therefore, to increase the financial perspective.
The second challenge I wish to highlight is the much-needed review of the Stability Pact, which has been shown to be out of step with economic and social reality. We all know that it is an instrument for which the criteria are stupid, which penalises economic growth, jobs and public investment, and which ought to be scrapped. Simply making it flexible will not solve the problem. Debate is ongoing regarding the evaluation of current economic and monetary policies, especially the introduction of the single currency and the over-valuation of the euro, while the current economic climate amply illustrates the structural shortcomings of the policy that has been pursued and the need for a root and branch review. It is also essential that we amend what is known as the Lisbon Strategy, in order to achieve high-quality public services and to foster effective social inclusion. Finally, with regard to the Intergovernmental Conference for revising the Treaties, my suggestion is that you ignore the current draft.
Mr President, I would like to welcome the Taoiseach, Mr Bertie Ahern, and his colleagues here today. The Irish presidency should not allow itself to be hijacked or bullied and pressurised into ensuring that an EU constitution is pushed through during its six-month term. Failure to reach a final agreement on the controversial Constitution will not mean failure for the Irish presidency – unless of course the government is foolish enough to give the impression that such an agreement could somehow be reached.
You may believe that if the Constitution were adopted during the Irish presidency, it would have a better chance of success in an Irish referendum. That will not be the case since those concerned about the issues will not be swayed to support it simply because it was finalised during that presidency. As you yourself know, Taoiseach, those in Ireland who are critical of the EU are so mainly because of the military implications of this Constitution.
If the Constitution is to become a priority, then some key issues must be addressed. These relate in particular to military aspects, including structured cooperation, but also to the issue of the Euratom Treaty, which clearly must come to an end, especially for a country which is anti-nuclear.
Much more time is needed to address the Constitution and the monumental decisions it entails, and the more time allowed the better. This would also give ordinary people throughout the European Union time to lobby for referenda on this issue. It would be a terrible blow to the democratic process if the people of Europe were not asked their opinion on this matter. The privilege we have in Ireland should be extended to all Member States.
Your party colleague, Mr Gerard Collins, was correct in saying that everything can continue under the existing rules. We were told that the Treaty of Nice was essential for enlargement. Now we are told it is insufficient. Let the Irish presidency be a constructive and positive one. Let the issues that really matter to the people take priority, such as the Irish Government's support for 100% debt cancellation for the world's poorest countries. This initiative has widespread support, so let us take this opportunity to push for its realisation.
You briefly mentioned environmental issues and you should take this opportunity to ensure that all the outstanding complaints against Ireland in relation to breaches of EU law are addressed and resolved.
On the issue of the EU-Russia summit, which you also mentioned, it is essential that the major issue of Chechnya be raised with the Russians. The issue of the arms embargo to China is also one of major concern to those worried about the arms trade.
Regarding the Middle East, I would urge Minister Cowen, who is going there today, to raise the concerns of many Members of this Parliament. Members who have just returned from Palestine say that the situation there is absolutely appalling. The walls which have been built there completely defy any kind of international logic or law.
Mr President, so, the Irish presidency is handed the political hot potato of the draft European Constitution. No doubt reconciling the egos of so many aged male leaders is going to prove quite a challenge; increasing public opposition to the Constitution will not help either.
I simply do not know whether a deal is possible in the course of the next few months. However, it is clear from the Irish programme that with or without the Constitution, this presidency intends to pursue a deeply integrationist agenda. Yet more agencies are to be established, all without democratic accountability and all adding to remote, bureaucratic control. This new form of government simply does not work! From the common fisheries policy to the Stability and Growth Pact, the whole system is mired in failure. Sadly, the Irish antidote to all this appears to be 'more of the same'.
– Mr President, President-in-Office of the Council, President of the Commission, if I may make a personal comment, I should like to offer the Irish Presidency my very best wishes. We have in common much more than we might have imagined in the past, perhaps because a large part of the Europe present here today is of Italian or Irish extraction. In New York and America we took our chance to find peace and our daily bread, freedom and work. We had to go and look for it there and, moreover, Ireland and Italy also have to choose between Counter-Reformation papism, which still hangs over both our societies, and a Europe of freedoms and of political, civil and economic reform. That is what I wanted to recall and place in context. Be careful, Mr President-in-Office! With the Vatican-inspired vetoes on research freedom, Europe is again threatened with losing an extremely dangerous amount of our countries’ culture, industry and civilisation.
Very briefly, Mr President-in-Office: pay close attention to reform, which is now international; pay close attention – and I am also addressing the President of the Commission – to that community of democracies towards whom the European Union has shown itself to be either indifferent or blindly hostile. In Geneva – we shall talk about it again this afternoon – there is the Commission on Human Rights. Mr President-in-Office, President of the Commission, change your tack! We are asking you to give a decisive speech on this issue, as we did with Mrs Bonino, as we also did a few days ago with a brilliant speech by Mr Cox at Sana’a in Yemen, with that charter and declaration of human rights drawn up by predominantly Arab countries, which I hope we will not have to go on taking forward for very long as a temporary measure with regard to the European Union and our own countries.
My best wishes, then, but please choose the road towards a Europe of freedom and reform and not the one towards counter-reform and obscurantism!
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, we are delighted to welcome the Irish decision to endeavour to build a safer Europe, one which is ever closer to the citizens and which at last has its first constitution, the fruit of the Convention’s labours. You, Mr President-in-Office, will have our staunch support to reach these goals. Ireland has the task of bringing the good work of the Italian Presidency to a conclusion, as you pointed out this morning.
Mr President of the Commission, for the coming term to be successful a major political problem needs to be settled: what will the role of the Community’s executive power be? To answer this question we need to know what the President of the Commission intends to do. When, at the beginning of this year, you attacked the Italian Presidency, although you had praised it in your official speeches, you confirmed your intention of taking part yourself in the Italian election campaign. We should like you to give us some clarification, a clear answer to the vital question that Parliament is asking you: do you intend to continue as head of the executive, or have you decided to stand in the forthcoming European elections? It is your duty to decide, as Mr Poettering and Mr Barón Crespo have reminded you more than once. For this presidential term and the next, Europe needs a Commission with a full-time head. The Council and Parliament need a Commission that will perform its role as the promoter of legislative initiatives even more thoroughly than it has done up to now. The procedures for choosing commissioners from the enlargement countries, the opinion on Turkey, the submission of the Union’s financial perspective and the support you have announced for the signing of the constitutional treaty all require stability and a President whose commitments lie only in Brussels and Strasbourg.
Mr President, Mr President-in-Office and Mr President, I am very pleased that the Taoiseach and his ministers are here today and that they hold the presidency of Europe at this particularly crucial time. Because of the failure to establish agreement on the new European Constitution during the previous presidency, their first main task is to reach that agreement. I hope they will, because there is a clear need for a long-term constitutional framework for the new Europe of 25 countries, which may well become even larger during this decade.
The principles of the European Union have served us very well and must be preserved in the new Constitution: full representation of each Member State in all the institutions – institutions which respect our different identities, and where we can work together in our common interest.
I am confident that the Irish presidency will work hard to secure an agreement capable of winning the support of all the peoples of the European Union, in which all citizens and all Member States have equal rights, there is no second-class membership and we all make progress together. A two-speed or a two-tier Europe will not succeed in meeting the aspirations of our peoples.
Mr President-in-Office, the work you and your government have done, and are still doing, for peace in Northern Ireland is outstanding. The European Union is the best example in the history of the world of conflict resolution: the first half of the last century was the worst in the history of the world – 50 million dead. Who, then, could have dreamt that, in the second half of that century, those same peoples would unite? The principles at the heart of the European Union can therefore solve conflict anywhere in the world because those three principles are also at the heart of our agreement in Northern Ireland. Accordingly, given our history of success in conflict resolution in Europe, would it not be a very good thing if, during the Irish presidency, you were to persuade the Commission to set up a special department of peace and reconciliation so that, instead of sending armies to areas of conflict, a team of people equipped with the European Union's philosophy and principles is dispatched to those areas, since today we are in a stronger position to shape the world?
Technology, telecommunications and transport have made the world a much smaller place. The European Union could therefore play a major role in ensuring there will be no conflict or war in the world. The way to do that is to transport the philosophy of the European Union to areas of conflict: dialogue developed there will enable agreement to be reached accordingly.
Mr President-in-Office of the Council, you face major challenges over the next six months, partly in connection with the constitutional Treaty. I have high hopes of you and would make a special proposal to which I believe that many European women, and not a few men, will attach importance.
Shortly before the Intergovernmental Conference, the Italian Presidency came up with a proposal to add – and I quote – ‘the principle of equality between men and women’ to Article 2 of the constitutional Treaty. Equality between men and women is not merely a principle. It is, and must continue to be, a fundamental value in the EU, just as the other values – human dignity, democracy etc – are not merely principles but fundamental values.
At the extraordinary meeting for previous Convention members, the Italian Foreign Ministers promised to take the following proposal further: after ‘equality’ in the first clause are to be added the words ‘including equality between men and women’. I shall produce the proposal for you, in writing and in English.
Mr President, Mr President-in-Office of the Council, I would like to begin by congratulating the Commission on fulfilling its responsibility with regard to judicially demanding compliance with the Stability Pact. Rules must apply equally to everybody, because otherwise we will not be able to say that we live within the Rule of Law.
Nevertheless, I regret that certain members of the Commission have made statements referring to a two-speed Europe, that is, dividing Europe up just when we are about to reunify. That is not the way for the Commission to carry out one of its essential functions; guardian of the Treaties. And, incidentally, it is reasonable, in a democratic system, that the head of the executive power be asked to respond to a parliamentary majority.
I would like to praise the Irish Presidency for the clarity with which it has given its opinion on a two-speed Europe. Mr President-in-Office of the Council, we expect a lot from the next six months and fully agree with the political priorities set and your commitment, which you have repeated this morning, to the European Constitution. We believe it is necessary to confront a process of reforms for the economic and social modernisation of the Union, to guarantee freedom, security and justice for the people who live or reside in it, and finally, to define more profound relations with the United States, in order to combat the new threats to our democracies and our fundamental rights more effectively.
Ireland is a good example of what solidarity in the Union should be, and that solidarity is best expressed through our policy of economic and social cohesion. My country, Spain, also aspires to achieving real convergence with the European Union average because, according to our political philosophy, the aim is not to create permanently subsidised societies, but that our level of development must contribute to the internal economic balance of the Union.
We wish the Irish Presidency every success over the coming months.
Mr President, I also wish to welcome the President-in-Office. It is certainly nice to see the professionals back in charge of the shop.
The real challenge for this presidency, of course, is to deliver enlargement, and the difficulties that remain should not be underestimated. The new countries must be pressured by this presidency to continue the reforms necessary for their successful integration into the Union. We must continue our clear commitment to Romania, Bulgaria and Turkey to ensure that the enlargement process proceeds. Enlargement is challenge of the decade. It is not just a question of delivering enlargement, but also of making it work. Enlargement could make or break the European Union. Frankly, without a reform of our decision-making structures, enlargement will break the Union – it is as simple as that. Therefore, we must have a constitutional treaty.
I fear that many colleagues here today have underestimated the vested interests there are in some governments not to have an agreement, at least for the time being. How else do you explain voting arrangements that do not come into effect until 2009 causing the collapse of the IGC? It defies belief that was the only reason.
The real tragedy of this debacle is that it is distracting us from even more important work. The Constitution is about how we do things, when our attention should be focused on what we do. Key to that is the Lisbon process, which is running out of steam, hamstrung as it is by a surfeit of generalities, a lack of specific targets, and by the Member States' failure to implement what they have agreed to.
In particular, this presidency must take forward the report by Wim Kok. We must have more and better jobs; we must make work pay; we must have a more dynamic social model aimed at getting more people into work – particularly those traditionally excluded; we must avoid having a two-tier workforce and we need a more productive workforce. To do this we have to set every government clear targets to be achieved. The new Member States are used to annual scrutiny. We have to extend that discipline to the existing states. Let us do more to put countries on the spot.
My question to the President-in-Office is very specific: how do you intend to take forward Wim Kok's very important report? Because, more than anything else, if you deliver on more jobs you will earn the eternal gratitude of our voters.
Mr President, Mr President-in-Office of the Council, Taoiseach, Bertie Ahern, Mr President of the Commission, ladies and gentlemen, the President-in-Office of the Council began his speech in his own language, Gaelic; you also did so, President Cox, at your investiture, as well as the President of Ireland. However, I cannot use mine, Catalan, spoken by more than seven million people, and the Catalan Government and Parliament cannot address the Court of Justice in Catalan on issues relating to the application of European Union law, which makes up 80% of our legislation.
My request, therefore, since you have a particular understanding of what it means to defend the identity of a people and a country in Europe, is that the European Constitution, which you have committed yourself to promoting, should take account of the rights of these peoples, their languages, their cultures and also the constitutional regions. There are many references for it and many reasons to defend it.
– Mr President-in-Office of the Council, Mr President of the Commission, in the six month period starting now, during which Ireland is taking over the Presidency of the Council, there are two important events: the historic unification of Europe with the accession of ten new countries on 1 May and the European elections next June in our twenty-five Member States. The events of the next six months will surely be dominated by the continuance of the Intergovernmental Conference, which is responsible for preparing a new constitution for Europe after the failure of the Brussels summit in December.
It is clear that the European Union will be in a better position to welcome these new members if it already has a constitution. You were pragmatic, Mr President-in-Office of the Council, when you recently spoke out against the idea of setting a final deadline for reaching an agreement on the future constitutional treaty. However, you were also wise in warning against extending the IGC too much.
Like you, I think that the longer the negotiations go on, the smaller the chances will be of reaching an agreement. I have therefore quite understood your desire to make every effort to encourage the decision-making process, because institutional confusion should not cause us to forget the historic event of the ten new Member States joining the EU, countries that have largely proved themselves worthy of joining a Community of value and freedom. Let us ensure that the indecision that we have been guilty of does not paralyse the entire European plan.
In less than six months, the citizens of the united Europe will be called upon, in the European elections, to decide together on the future of our continent. Traditionally, and unfortunately, the electorate is not interested in this vote, because what is at stake seems to be too distant or obscure to them. I hope that the Irish Presidency and all the Member States of the EU will tackle this problem and try to mobilise citizens by organising a European debate giving them a real choice between the different options available to Europe.
– Mr President, ladies and gentlemen, my first remarks are addressed to an absent colleague, which I am sure is due to his packed schedule. I actually wanted to respond to Mr Poettering. He is not in the Chamber at the moment, but he will undoubtedly hear what I have to say.
In the course of today’s discussion about the Irish Presidency we have heard yet again from Mr Poettering, who always comes back to the same subject, namely the question of who will be the next Commission President. As far as he is concerned, it is obvious that the next Commission President will be proposed by the Group of the European People’s Party (Christian Democrats) and European Democrats. First of all, let me say that the European elections take place on 13 June. It is not up to Mr Poettering in plenary to determine which group will be strongest in this House after those elections, but rather it will be decided by European voters. We still intend to do a lot of campaigning. I am not certain that the Group of the European People’s Party (Christian Democrats) and European Democrats will be the strongest group in the House after the elections. It may be, Mr Poettering, that the unifying forces at work within this group will actually fail between now and then. I am thinking of the British Conservative Party, and others, who no longer want to sit in this group, but it may be that a couple more will join them. Maybe Mr Fini – we do not know. It is a dynamic process after all.
Whoever becomes the next Commission President, however, will need broad support in this House and will only receive broad support in this House if he, or she, has the Group of the Party of European Socialists on his, or her, side. Our conservative colleagues would therefore be well advised to pursue an inclusive approach in the Chamber, rather than electioneering here.
Allow me to make a further comment. This criticism applies to everyone who refers to the domestic political situation in a particular Member State. I am thinking of the previous presidency, which taught me a hard lesson. For the moment, however, let it be noted with no further comment that every MEP in this House exploits the office of the Commission President for domestic campaigning purposes. In my opinion, this is something that should be rejected vigorously in the interests of the European institutions.
Mr President-in-Office, I would like to ask you the same question that I also put to your predecessor, and I hope we will not end up with flights of cinematographic fancy. What do you intend to do to ensure the rapid introduction of the European arrest warrant? I put the same question to each presidency. If in your comments, you suggest that the Tampere process should be reviewed, then let me remind you once again that the European arrest warrant was a key component of the Tampere Conclusions and did not – despite the commitments made at Tampere – enter into force on 1 January. Let me repeat a point I made in our last debate: this is not the fault of one Member State, but rather the fault of many Member States. For this reason, then, I also ask you to be the President-in-Office who finally takes this issue seriously. Because if we want to implement Tampere, we need the European arrest warrant. I would be very grateful if you could come back to this point in your reply.
– Mr President, last year was a miserable year for Europe, and the challenge is now to restore the confidence in the institutions and in the agreements that they have concluded. This confidence will also be reflected in the turnout for the European Parliament elections in June.
One way of restoring this confidence is more transparency and democracy. We are looking for a new President of the Commission, and we are looking for an independent, energetic person with the backing of a majority in the new Parliament. I would therefore ask the President of the Council to consider involving Parliament in the nominations of candidates, by, for example, having the political families put forward names. We should in any event get away from back-room decisions taken in the middle of the night.
Secondly, confidence can be restored by effective intervention in cross-border problems. This is what the public expect from us. Major epidemics are a case in point. The fact that SARS has passed us by during previous epidemic crises is more down to luck than good judgment. A new SARS epidemic is looming and I am asking the presidency to take the initiative to ensure that the Public Health Ministers grant the Commission – in this case, Commissioner Byrne – far-reaching powers to take crisis management measures, such as uniform controls at airports, should this prove necessary.
In any case, I am confident that this presidency can restore confidence in the institutions, and your inspired speech of today only encourages me in this.
– Mr President, I too am delighted that the Irish Presidency is prioritising the objective of reuniting the peoples of Europe, after divergences on key points of the Convention’s proposal led to its collapse in Brussels. The June elections must not be allowed to widen the split in the Union, but must instead give a new democratic boost to pro-European feeling.
Parliament wants to get back on course towards a constitution straight away, and appreciates the commitment to reconvene the Intergovernmental Conference and to act transparently, for the sake of closer and closer relations between the Union’s institutions and its citizens. We also share the multilateral position for a common foreign and defence policy, for a solid partnership with the United States, for the reaffirmation of the United Nations and for the resumption of international trade talks.
Public opinion is, however, concerned about the future. The spring Council will report the successes that have been achieved, but there is also the risk that the social model will be weakened without Europe’s economy becoming any more competitive in the world. We have to think carefully about the choices we need to make to relaunch the Lisbon strategy and also about the Union’s financial perspective: that is, the resources that Europe can call on to face the challenges that were clearly spelt out by Mr Prodi. These challenges concern, first of all, the enlargement of the Union and also, especially in the long-term, the future of our continent’s younger generations.
– Mr President, Taoiseach, I urge you to tackle the language and culture of bureaucracy. Citizens' organisations despair when they read forms and subsidy applications in a Eurospeak that alienates citizens. All credit to the Irish Presidency for wanting to simplify forms, regulations and texts and make them citizen-friendly. The attack on this bureaucratic language and culture could consist of abolishing bureaucratic forms and replacing texts of regulations by modern, understandable and citizen-friendly text. Secondly, we could use an action network of national public organisations and national MPs as a contribution to the Irish conference in April in order to bring language and culture closer to the citizen. Thirdly, over the next few months, we ought to use TV commercials as a means of explaining, in straightforward language, to citizens in all European countries what the core message of Europe is: safety on the streets, global safety, protection of the environment, more democracy and less bureaucracy. Europe begins with the citizens in their own regions. Fourthly, we should support measures for proper governance. We need to bring down the number of pages of regulations from 80 000 to 50 000 and reduce the number of types of decisions from 23 to 6 in a bid to achieve clear, result-oriented and democratic governance. Accordingly, the European Constitution is of the highest priority and we should not get back to ‘business as usual’ until it is in place.
The Heads of Government have failed in their negotiations on the Constitution in Brussels. Without a Constitution, it is not possible to conceive of any further enlargement and any serious discussion about the financial perspectives. Also, there is no scope for any further political integration as long as democratic control by the European Parliament is lacking. Fifthly, we should support Parliament’s proposals for a citizens' test of all those EU proposals that we will be receiving in the foreseeable future. In this case, prevention is better than cure. Sixthly, we should back Parliament's subsidiarity proposal. Let us keep low what can be kept low and small-scale what can be done on a small scale, with the national parliaments as watchdogs.
These are our proposals in order to tackle a treacly bureaucratic Europe for the benefit of another, democratic Europe. Taoiseach Ahern, do you support this programme and will you do so in April?
For the rest, I would urge you to support the European Commission to maintain the rules at the Court, but also in the reform of the Stability and Growth Pact in order to bring about more European growth despite the hard euro. I would ask you to support the proposals by Wim Kok, and support the proposals for debt relief coupled to the millennium objectives for developing countries. Do you intend to take an initiative on this score and do you support the troika for Ethiopia and Eritrea where another war is threatening to break out?
The Naples agreement is an important step along the way towards a broad European safety policy. All studies have shown that all our citizens regard this as a priority, so I would urge you to be ready to bring about the Convention's Constitution. Enlargement by the addition of ten countries in the absence of a Constitution is an insult to the European citizens, for they must be central in this year of rejoicing for Europe – and the way in which you have worded your work programme leads me to have complete confidence in you.
– Mr President, Mr President-in-Office of the Council, I would like to wish the Irish Presidency luck and congratulate it on the slogan it has chosen, ‘Europeans – Working Together’, which is what we really need in order to confront the problems we are faced with.
We must welcome the Irish Presidency’s active approach to the institutional confusion. Europe needs and wants a Constitution which reflects the aspirations of all the citizens of the European Union.
It is clear, Mr President, that we must recover the path of sustainable growth and job creation. The Irish Presidency is very well situated, given the competitiveness the European Union requires, to take the path of the Lisbon Summit. At the same time, I believe it would be important – and it seems that the Presidency has not considered this – to schedule a debate on the financial perspectives which President Prodi announced this morning. It is clear that one problem we will have to face is the coherent decision taken by the Commission yesterday to bring proceedings before the Court of Justice as a result of the decision taken by the Ecofin Council. The European Union is a Community of law, and the rules only make sense if they are accompanied by the obligation for everybody, large and small, to comply with them.
We are very pleased with the Presidency-in-Office of the Council’s assessment of the area of freedom, security and justice and the progress made since the Tampere Summit. We believe that it is also very well situated to confront relations between the European Union and United States, and in order to try to somehow transform the discord of the past into the harmony of the present and future.
I would like to point out, because I believe it is significant, that yesterday saw the close of the Summit of the Americas – not in the best possible circumstances – and to say to the Presidency-in-Office that a very important area is being opened up allowing the European Union decisively to make this a priority for the next European Union/Latin America Summit of Heads of State or Government, in Mexico.
I will end, Mr President, by regretting the fact that Mr Schulz is not with us. What the President, Mr Poettering, has said very clearly is that we must not proceed in a hurried fashion. There have been a series of premature candidatures. The ballot box will determine how majorities will be made up and it is clear that, in his proposal, the President of the Commission will have to take account of the results of the European elections. That is what this Parliament voted for. Our group is clearly the majority group and it is destined to continue to be so during the next legislature.
– Mr President, Dear Taoiseach, there is an Irish saying to the effect that God invented whiskey in order to prevent the Irish from dominating the world.
Mr President-in-Office of the Council, the Irish are serious Europeans, however. My political group saw this when we visited Dublin. You are going to tackle the EU’s real problems, quietly but with determination. After Mr Berlusconi’s clowning around and dubious jokes, it is comforting to have people at the helm of Europe who do not have swollen heads and have their feet firmly on the ground. Unfortunately, the reality of Europe is cruel. Growth has broken down in the Union. Unemployment is rising. European ambition is setting the pace, from the draft constitution to the Lisbon process. The necessary stability is set up as orthodoxy, while the United States are recovering growth through entirely unorthodox methods. One of your ministers, Dick Roche, compared the Lisbon process to some sort of Christmas tree on which the successive presidencies have hung their favourite decorations. This image perfectly illustrates the seasonal ritual that this major ambition from 2000 has become.
The Irish Presidency is now proposing going back to basics. The spring summit should concentrate on the fundamental issues, growth and employment, which should become the EU’s prime ambitions. However, there is a nagging question still to be answered: where is the money, where are the budgets to give Europe the resources to fulfil its ambition?
The Union’s budget is negligible. It amounts to less than 1% of the gross European product. In 2003, the Commission did not even manage to spend these meagre funds. In order to fund the Union after 2006, the Commission will propose using the entire budgetary margin that is currently possible, that is, 1.24% of the gross European product. Even though six countries have already announced that they do not intend to increase their contribution, the Europe of the 25 will need more than a minimal level of solidarity if it is to develop.
It would be a good idea for the Presidency to propose new own resources, for example a European tax on carbon dioxide emissions, or a tax at source on savings products rather than the bureaucratic system envisaged in Feira. A European tax of just one single cent per litre of fuel sold in Europe would fund the trans-European networks. That would create more growth while unburdening national budgets. Policy without financial resources is just an empty gesture.
Bring Europe out of its rut, Mr President-in-Office of the Council, dare to do it!
Perhaps I could also say a few words about Mr Poettering’s speech. The Group of the European People’s Party (Christian Democrats) and European Democrats wants a Commission President from within its ranks. That is all very well. In that case, however, Mr Poettering needs to name names before the election. He cannot expect the citizens of Europe to buy a pig in a poke.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, an exciting six months lie ahead of you, with enlargement, the Constitution and the Spring Summit. However, I think there is more for you to do. As President-in-Office of the Council, you are going to have to decide what course to take with many policies and to shape the Council’s work. I hope that the Christmas period, the presidency handover and the start of a new year have been used as an opportunity to take stock, have given you insight, and that you are ready to move away from a veto-happy intergovernmental two-speed Europe towards a stronger community-focused Europe; from failure to respect Community law – notably the Stability and Growth Pact – to active implementation of Community rules and rulings – we welcome the Commission’s lawsuit; from the nationalisation of European policies towards more Europe-focused domestic policy; away from a culture of blaming the EU to a willingness to share responsibilities; from the end of the moratorium on human embryo research to an agreement on the limits; away from the system of dodging issues and procrastinating towards taking decisions about the directives on the agenda (I am thinking of the Transparency Directive, the Directive on competition in public services, the Takeovers Directive, President-in-Office); away from continuing the new populist debate on the Statute of Members to a decision. You still have 30 hours to reply to the European Parliament’s request for a timetable. Move away from the negative atmosphere that often prevails between the Council, Commission and Parliament towards establishing discussions and public relations which are citizen-friendly, optimistic, honest, which make use of the opportunities offered by enlargement, the Constitution, growth and employment, stability, the internal market, competition and subsidiarity. I ask you to make this about-turn, and in doing so, give our priorities a new direction.
– Mr President-in-Office, I should first of all like to express my greatest respect for the difficult task that your Presidency has ahead of it. We all realise how difficult it will be to carry the Intergovernmental Conference through to a successful conclusion, given that it foundered in Brussels only a few weeks ago. Therefore, the message we should like you to pass on to all the governments in Europe is both simple and clear: accept the responsibility for giving Europe a constitution before the European elections. It is increasingly true that what we do is closely linked to how we function: you must strive to overcome the disputes that have led to this breakdown, for the sake of the greater good.
The fact that the Convention succeeded in drawing up a constitutional text that was also widely supported by this Parliament shows that political and geographical differences are not an insurmountable obstacle. You must vigorously oppose the antihistorical conflict between national interests and Europe, because that is a disease that can rot away the strongest reasons for our staying together.
One last question, Mr President-in-Office: in the concluding debate of the Italian term of office, Mr Berlusconi mentioned an agreement reached in the IGC on 85 points and an , which would leave just one point unsettled. Can you please tell us, Mr President-in-Office, what exactly the Italian Presidency has passed on to you? I am asking because Parliament has so far been asking the Council about this in vain.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, if I have understood the President-in-Office’s speech correctly, I think I perceive a vision behind it which allows us to preserve the momentum from the Intergovernmental Conference. I think we have to see whether there is indeed still a chance of reaching a decision before the European elections. It will be very difficult to sustain public awareness of what has been agreed by the Convention and the Intergovernmental Conference thus far, but not been formally recorded, until December of this year.
We have to be aware that if there is no Constitution, there will also be no Charter of Fundamental Rights. Consequently, citizens will not be voting for the Commission President in the European elections, there will be no such mandate given and no participation for the national parliaments. Instead, a defence union will be formed outside the framework of the European Union, with all that entails for NATO, the transatlantic alliance and access for all European Member States of the European Union. I think that would put us back on track for creating a Europe of individual alliances, and gradually returning to the situation that existed in 1914. For this reason, Mr President-in-Office, I think you hold a great deal of responsibility.
Whatever happens, we cannot allow the decision-making mechanisms in the Council to exceed the thresholds established at Nice. Indeed, we must stay below that threshold at all stages of the negotiations, because our ability to act must be preserved and cannot be allowed to end in a half-hearted compromise. We also need an appropriate balance between large and small states. I think that the large states of Spain and Poland, which are so important to the European Union, must be treated with proper consideration, but they must also be made aware that they share responsibility for ensuring that the European Union continues to develop. I trust your diplomatic skills will produce an appropriate response from these countries.
Mr President-in-Office, there are two issues I would like to raise. Firstly, it is good to hear that the IGC has the highest priority for you. I am a bit puzzled by this, however, because you thanked the Italians for their good work but at the same time we understand from the press that you have not been given any notes or any indication as to where agreement was reached. At the same time the Italians flatter themselves that they reached agreement on 95% of the issues. If that is true, I urge you to find those notes in Brussels, finalise the 95% and use your time to make up the last 5%. I urge you to bear in mind that this not only involves consultation and reporting back in March, but will also require firm deadlines to be set for reconvening the summit in May, and a very hard line to be taken on this, otherwise there will be no chance of concluding the IGC before the elections.
The other issue is the Statute for Members. Without a doubt, there will be a populist campaign against the statute over the next few weeks. The main argument will be that the salary is too high. It is high, I agree, but it is vital to remember the price paid for this salary: agreement on the travel expenses rules, which presently allow Members to pocket, tax-free, tens of thousands of euros a year under a very questionable system. We must be mindful of the link between the travel expenses rules and salary. I wish you the best of luck in your efforts.
Mr President, I would like to wish the President-in-Office and his government colleagues every success during the Irish presidency. While I acknowledge that the Irish presidency has to tread sensitively in pursuing progress on the draft Constitution, I support Commissioner Prodi's warning that failure to reach agreement will inevitably lead to the creation of a two-speed Europe. If unanimous agreement on the Constitutional Treaty cannot be achieved, then the only alternative is the creation of a two-speed Europe. To do otherwise would be to give the power of veto to any eurosceptic Member State.
A two-speed Europe already exists in at least two areas: namely the Schengen Agreement and the single currency. Schengen allowed for full implementation in the countries subscribing to the Single Act, especially as regards the free movement of persons. The decision by the United Kingdom and Ireland to opt out – although in our case this was for unavoidable reasons because of the UK position – did not prevent this from happening.
Additionally, the decision by the United Kingdom, Sweden and Denmark to opt out of the single currency did not prevent its establishment, which, given the magnitude of the technical problems involved, was a massive achievement by the Commission. Its implementation was a momentous, historic development, representing the largest quantum leap towards political union.
Given these experiences, we should not be alarmed at the prospect of taking similar decisions in other areas rather than face paralysis and stagnation at the hands of eurosceptic Member States. Fundamental to the dream of the founding fathers of our Union, 50 years ago, was the imperative to cede national sovereignty in exchange for the greater sovereignty of a united continent. The proposed Constitution is the fulfilment of that dream, to be pursued, if necessary, without those states where nationalistic chauvinism still rules.
President-in-Office, your challenge is to ensure that the debate on the Constitution is concluded over the next six months; this is a difficult task, but let me wish you every success in this particularly historic task.
– Mr President, Taoiseach, first let me say a few words about Lisbon before I go into the question of external relations. I agree with you and wish you well in your attempt to revitalise the Lisbon Agenda. At the same time, however, I think we need to be aware that Lisbon is not only about economic reform. It also involves investing more in training and further training for individuals. If we expect the European workforce to be more mobile, we must also provide them with a certain amount of stability and social security in return. This is the only way that people will be willing to contribute to the social side of this process of economic modernisation.
Let me come on to the subject of external relations, however. My colleague Mr van den Berg has already referred to the critical situation in Ethiopia and Eritrea. We could add Kashmir, another place where the European Union is being asked to support what appears to be limited between India and Pakistan. However, I particularly want to focus on the Middle East. I think that it is up to your Presidency, Taoiseach, to seek to do more in order to ensure the European Union has a profile in the Middle East. Unfortunately over the last six months, a great number of opportunities in the area have been missed. In view of this, I would urge you to try everything in order for the association agreement with Syria, which is already almost ready to be signed, might still be concluded. I understand that the Commission has put in some very good work, but the Council or certain Council members have protested and vetoed it. Whatever the particulars may be, I think we need this kind of agreement with Syria so that we can put pressure on her to negotiate with Israel and to further the peace process. I think it is essential that we actually take advantage of the modest signs of an improved relationship between Israel and Syria.
More generally speaking, however, rather than simply ignoring this trouble spot, the European Union needs to do more on both sides to drive the peace process forward. Just a little while ago, we did see the Geneva plan, which also caused a certain amount of positive unease in Israel because those in favour of peace now also have something on which to build. To close, let me also add that in a long, very inflammatory piece for newspaper, the former Israeli ambassador to Germany, Avi Primor, called upon the European Union to do more to establish peace in Palestine and Israel. I also ask you, Taoiseach, to do more to involve the European Union in this very important peace process.
– Mr President, the Irish Presidency marks the start of a new, more liberal period after the South European presidential term. The northernmost Member States have been genuinely in favour of both the Internal Market and enlargement. Sometimes it seems that the further we move away from the EU’s heartland towards its geographical outer periphery the more sincere the Community spirit and greater the imagination for building a common Europe.
Promoting economic growth and keeping on top of the Lisbon Agenda will be the most important issues during Ireland’s presidential term. Year in year out, the European Union continues to lag far behind the United States of America. America’s figure for growth in GNP for this year is very much in a class of is own: 3.9%. The objectives of the Lisbon Agenda are slipping away and I believe that the entire strategy for competition is petering out. All the projects agreed at EU level are ready, but the Member States have still not internalised the need for the structural changes the strategy calls for. The Stability and Growth Pact is beginning to creak.
It is especially important to enhance the work of the Competitiveness Council. It must become more active, taking greater responsibility for the basic question that has been put to it: what is each legislative project’s impact on EU competitiveness? For example, how significant will the EU chemicals package and the reappraisal of Kyoto be for EU competitiveness? With these projects the EU is very much in danger of sawing off the branch it is sitting on and risking its competitiveness and prosperity.
If the country holding the presidency had difficulties finding points to get to grips with in the Competitiveness Council earlier on, here they are now on a plate.
Mr President, Mr President-in-Office, you have rightly placed emphasis on meeting the expectations of our peoples. I can tell you that the people of Essex and other parts of the east of England that I represent would like less interference in their lives by the European Union. They want to run their own affairs.
Our businesses want to sharpen their ability to compete in global markets, not to be weighed down by unnecessary red tape and socialist regulation, much of which originates in Brussels and is then gold plated by our own Labour Government. In particular they want a fair crack of the whip.
The one aspect of the European Union for which there is any enthusiasm is the single market, but British farmers and businessmen have always suspected that the odds were deliberately stacked against them because certain Member States simply ignored the rules. Now the Commission has confirmed that suspicion with its announcement on Monday that France, Belgium and Germany, those great EU enthusiasts, are bottom of the league for implementing internal market rules, and France tops the list of infringement cases. I think immediately of the long-running and illegal ban on British beef.
You said you wanted to focus on the Lisbon Agenda. To give yourself a bit of breathing space, I suggest that the first thing you should do is kick the proposed Constitution firmly into touch. The notion that the Constitution was essential for an enlarged Union is clearly a myth. It was just a vehicle for further political integration and that is something that our citizens simply do not want. Similarly, they do not want European Union involvement in military matters, complicating and duplicating Nato and creating additional tensions with our vital transatlantic allies. The reality is that defence budgets are being slashed across continental Europe and even the superb British armed forces are desperately overstretched and under-equipped. European Union politicians playing bureaucratic games in Brussels will not help this situation.
Finally, Mr President-in-Office, you rightly emphasise your intention to focus on practical human rights issues. One of the first decisions you will need to push through Council is the renewal of targeted sanctions against the ZANU-PF regime in Zimbabwe. I would ask you to respond to Parliament's demands on this matter.
– Mr President, Mr President of the Commission, Mr President-in-Office of the Council, today you have unambiguously declared yourself in favour of multilateralism. You have called for the United Nations to be strengthened and mentioned the UN General Secretary’s visit to the European Parliament, which is scheduled for the end of the month. I do not think many presidents-in-office have begun by speaking out so clearly in favour of multilateralism and the United Nations in this House. Moreover, I believe that the challenges we will be discussing in great detail over the coming weeks – international terrorism, weapons of mass destruction, disintegrating states, drug trafficking, trafficking in human beings – are too much for even the world’s strongest nation to tackle alone. It is multilateral solutions we need.
Mr President-in-Office, I think this is another reason why we need the Constitution, however. The European Union is not ready to put up a united front against the United Nations system. There are too many stakeholders. The European Union is a member of the FAO, with a seat and a vote. As yet the European Union has no legal status in external relations. We have a Commission office in New York. We have a Council office in New York. We need this Constitution to enable the European Union to obtain this legal status and act in this sphere as well. Consequently, both for the purposes of external relations and in terms of working within the United Nations system, where the European Union is the greatest contributor, we need to increase our political influence and express our political strength together. That is why we need to have a Constitution very soon, and I ask you to take that into account during your consultations. If Europe wants influence, there is no place for division. The only way is to act as a community, and your declaration in favour of multilateralism is a very significant starting point.
– Mr President-in-Office, practically all the Members have expressed this Parliament’s hopes that you will succeed in bringing this extraordinary task – the Intergovernmental Conference and the constitution – to a successful conclusion. Good luck, we are right behind you!
Together with these extraordinary tasks, however, you will also have ordinary tasks to deal with, to which I should like to draw your attention. I shall just mention the main headings: the first is research, which was brought up again by Mr Prodi and which we all agree on. There is also, however, an ethical component in the financing of such research – my colleague Mr Liese will be speaking about it – and we should like you to give us your response on this, leaving aside the woolly obscurantism that Mr Pannella mentioned, which does not actually exist.
There are two other issues dear to my heart that I should like to bring to your attention: air transport safety and air passengers’ rights. Unfortunately it took the tragedy of Sharm el-Sheikh to show just how strongly the public feels about this and how much we need to finalise a measure that has been inexplicably stuck in the Council since October last year. Just as inexplicably stuck, Mr President-in-Office, is a measure that this Parliament approved by an overwhelming majority: greater protection for air passengers if they are denied boarding or in the event of cancellations or delays. One government – the German Government – has inexplicably changed its mind, perhaps because it is more sensitive to Lufthansa’s arguments than to the passengers’. I am aware that your government, Mr President-in-Office, was opposed to this measure, but I cannot criticise that because you have always held a consistent position; I am referring instead to those strange, last-minute changes of mind.
I am sure that, in your new garb as President-in-Office of the Council, you will be able to further these measures and bring them to a conclusion, because they are in the interests of the European public and our fellow citizens are awaiting them.
Mr President, I now raise a different point for the Taoiseach. I want to follow the theme that he raised on safety, particularly with relation to health and consumer policies.
First, Taoiseach, I look forward to working with Minister Martin on the European Centre for Disease Prevention and Control, which is crucially important at a time of global disease threats and the threat of bioterrorism.
Second, I look forward to working with your presidency on the implementation of patient mobility. Sadly, in the United Kingdom, as a result of the failure of the British Government's health policies, hundreds of thousands of people are waiting unacceptably long times for operations and treatments. This measure will give them some new hope of earlier treatment.
Third, in your speech you referred to people in Sub-Saharan Africa: 30 million with HIV/AIDS, and 291 million living below the poverty line. I remind you of the inextricable link between health and poverty and urge you to ensure renewed momentum on health and clean water policies, and on debt relief.
Fourth, Taoiseach, allow me take you down a long lane in the county of Meath, to a small business situated there which is known as the Food and Veterinary Office. That office controls and inspects the food, feed, animal welfare and plant health of the European Union: of Member States, Accession States and countries across the world from French Polynesia to the Falklands. It is fundamental to the health and safety of our people. It has just 90 inspectors covering the globe and I ask the presidency to look carefully at that to see how this corner of Ireland, with its EU-wide implications, can be made more effective.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I agree with all those who have said that the Irish Presidency’s most important task is to secure the adoption of a Constitution which is as close as possible to the Convention proposal.
I believe that in December we explicitly agreed to ask you to produce a consolidated text. Enlargement and the elections are both scheduled for this year, and both will suffer if we do not begin them with a clear message on this subject.
Mr President-in-Office, you mentioned research policy, which is a very important subject. We have to do more on this front, especially in comparison to the United States. The disparity is particularly striking in the fields of biotechnology and medicine. In the US, NIHs (National Institutes of Health) receive USD 28 billion every year for medical and biotechnology research. The EU is spending EUR 2.25 billion over four years under the Sixth Framework Programme, and even adding in everything done in the Member States, the figures are a great deal lower. This is the main reason why young medics and researchers are still migrating to the United States.
That said, we do also need a clear ethical framework for research, and I know that within your own country, as in the European Parliament, opinions vary: on the question of whether the European Union should support research on human embryos, for example. Unfortunately, no agreement was reached on the subject under the Italian Presidency. Commissioner Busquin’s behaviour was also somewhat ambiguous. I think it is now up to you to pick up the ball and run with it. It is your responsibility to work with your Minister for Research and devise a solution that is acceptable to all sides. We cannot allow this matter to be resolved behind closed doors under the comitology procedure. The political responsibility lies with the Council of Ministers, and I call on you to respect this.
Mr President, Mr President-in-Office of the Council, speaking as a Swedish Conservative, I welcome the Irish Presidency. It is a new European Union that, in six months’ time, you will hand over to the next country to hold the Presidency. With enlargement occurring during your Presidency, the EU will increase in importance and its words will count for more.
Ireland has great confidence in the work for peace. You took the initiative, helped find a solution to the protracted internal conflict in Ireland and helped normalise the situation there. In spite of what was said at the last EU-Russia summit, I now appeal to you and the Irish Presidency to make use of the confidence you enjoy and to exploit the European Union’s growing importance by taking the initiative to promote a genuine peace dialogue between the parties involved in the war in Chechnya with a view to bringing the atrocities to an end. The war in Chechnya is a focus for the spread of terrorism. It is an abomination for both Russia and Europe, and the war may have far-reaching consequences for peace in our part of the world.
Mr President-in-Office of the Council, what you can bring about in terms of peace and freedom in Europe will be greeted with endless gratitude on the part of the peoples of the European Union.
. Mr President, I shall try to respond to a number of issues as quickly as I can. I should like to thank the honourable Members for their comments on the Irish presidency programme, and for their support and good wishes for the success of the Irish presidency. I have listened closely to the speeches by over 40 Members in today's debate and they confirm my belief not only that this is a challenging time for the Union, but also that if Member States and the institutions work together it ought to be a time of great opportunity for the Union.
Our presidency focus, as far as internal policies are concerned, will be to advance work on a range of fronts and make life better for the citizens of Europe; as many of you pointed out, that is what we should be doing.
We will be unstinting in our efforts to make progress on a new constitutional treaty. Perhaps I will come back to that at the end of my speech. If we feel that there is a real prospect of agreement, we will spare no effort to facilitate the earliest possible agreement, and the support of Parliament will be of particular importance.
I have a few remarks on what Members have said. We welcome the new Member States to the Union. We look forward to completing our work with President Prodi by 1 May, and I hope the success of the wider enlargement process will be carried forward as well. We are continuing to press ahead with the necessary reforms to make the European economy more competitive and capable of providing more and better jobs. We will also be working to ensure a safer Europe that will carry forward the Union's agenda in the area of freedom, security and justice. I went into that in some detail at the outset.
I have noted carefully the many points raised by Members and I would like to thank my Irish colleagues in particular for the important points they raised. I greatly appreciate the opportunity this occasion has allowed me to ensure that the presidency is made aware of issues and concerns. I can assure you that we will reflect on all of them as we take our presidency work forward. My colleague, Mr Roche, will be talking about human rights later on and he will also be taking some of the questions on issues that have been raised today.
I would like to reflect on the advice given to me by many of the leaders of the Groups at the outset. I have carefully noted what was said – not necessarily in order or by whom, though that has also been noted elsewhere. However, they should all recognise their own words. They said that we should insist on mutual respect, restore belief, build solidarity, tell the truth and act in unity. I shall try to do all of that to the very best of my ability.
I want to put on record today that these are values that we share and that we will gear our presidency towards values that are not only important in themselves and fundamental to the vision of Europe, but also essential to the successful functioning of the Union. We might not always succeed in meeting the high standards we have set ourselves, but I want to pledge to you that these values respect, belief, solidarity, honesty and unity are good values, and I certainly will remember them and repeat them to my colleagues, who will be speaking here over the next six months.
I want to thank President Prodi for his promise of support for the presidency. I can say that, as far as we are concerned, the work of President Prodi and his colleagues in preparing for the presidency over many months has been extremely important to us. I would like to take this opportunity to thank him for that.
Mr Barón Crespo, Mr Poettering and others raised the issue of the appointment of the new President of the Commission. I have carefully noted all their comments and can assure you that the views of Parliament will be borne firmly in mind. This is only the 14th day of the Irish presidency, but already one thing of which I am certain is that I will not be short of advice on that particular appointment. I would like to thank everyone for that.
Mr Watson recalled that one Irish writer once wrote that 'history is a nightmare from which we are trying to awake'. I should like to recall a phrase about history from the most recent Irish Nobel Prize winner for literature, Seamus Heaney. Working together during the Irish presidency and beyond, Parliament, the Council and the Commission 'can look forward to a time when hope and history rhyme'.
I fully agree with Mr Watson on the importance of restoring belief in the Union and its potentials. We will work with Parliament to achieve those potentials over the next six months.
Mr Bonde referred to the position of small countries in the European Union. I am delighted, in that regard, to appear before you at a time when both the President of Parliament and the President of the Council come from small countries.
My colleague, Mr Collins, said that failure by Europe, including the IGC, cannot be countenanced. The next time the European Council is called upon to agree a constitution for Europe it is essential for there to be a successful outcome. We have now embarked upon that process of consultation and assessment and my dearest wish is to bring the IGC to a successful conclusion. Let me assure Parliament once again that the Irish presidency will spare no effort in trying to facilitate a consensus.
I would like to thank Mr Paisley for his genuine and warm if slightly conditional welcome.
I have some bad news for him, in that I have learnt a bit from him over the years. I have always greatly admired him and told him as much on the one occasion we met. He has managed very successfully to combine membership of the Assembly at Westminster with membership of the European Parliament, so it should be possible for me to do my job at home and be here at the same time, to help you out as best I can.
I genuinely admire Mr Paisley and respect the mandate he has received. It would be very unfair if I did not acknowledge that. He made a strong point about democracy in Europe, saying that when we draw up constitutions we should put them to the people to secure a popular mandate. He stressed that point several times in his contribution. All I can say in reply is that we always do that in the Republic. That is obviously a further reason why he feels so dearly about my country.
Mr Wurtz and Mr Collins, in particular, emphasised the need for the Union to actively promote progress in the Middle East, through implementation of the roadmap. Parliament can rely on the Irish presidency to do precisely that. The Union will continue, during our presidency, to express serious concern at the building of the so-called 'security fence'. The Irish Minister for Foreign Affairs, in his presidency capacity, will be in the Middle East tonight, engaged in discussions.
I have noted what was said by Mr Poettering, Mr Watson, Mr Cohn-Bendit and others about Chechnya. Again, these are issues that we will be addressing.
I was asked very particularly by Mr Schulz about the European arrest warrant. I should like to make it clear that during its presidency, Ireland will arrange meetings to review the current state of implementation of the arrest warrant across the European Union and issues related to this. Ireland, along with seven other countries has in fact been in a position to put the European arrest warrant into operation since 1 January 2004. We must now try to complete the process.
The human rights situation in many parts of Africa will continue to give cause for concern and will receive our continued attention. Indeed, this presidency will work for a greater commitment to conflict prevention in Africa. There are many facets to this since the causes of conflict in Africa and elsewhere are diverse. The recent agreement in the Council on the African peace facility is an important step forward in Europe's engagement with that continent. We will assist in the development of African peacekeeping capabilities and this presidency will press for early EU action on implementing the commitments made by Member States, with a view to meeting the millennium goals.
I noted when looking at tomorrow's draft agenda that a joint motion for a resolution on the assassination of Archbishop Courtney, an Irishman, is to be considered. I would like to thank Parliament for according attention to this matter.
He was a man who worked hard in many countries but in his latest role, as Papal Nuncio to Burundi, he really believed in the peace process there. I want to thank you for remembering him in the European Parliament.
A number of Members have raised the issue of debt relief. I think you know what the Irish position is on that; but, to reiterate, the Irish presidency position is that the European Union has been an enormously generous donor for debt relief purposes. It has contributed over USD 900 million to the World Bank Trust Fund for debt relief. In addition, the Commission is committed to writing off bilateral debts owed to it by countries qualifying for debt relief.
This is a considerable success and we will use whatever opportunities arise during our presidency to promote debt relief. We have a particular position, and accordingly we can do many things.
I should like to move quickly on to the issue of human rights, because many speakers and all the leaders mentioned it, and many Members made strong and moving pleas for Europe to place human rights at the centre of its external policies. This plea resonates strongly with the presidency because the presidency has made effective promotion of human rights a central objective. We shall make every effort to move forward the human rights agenda across the broad range of the Union's external policy, including the 60th session of the United Nations Commission on Human Rights in Geneva. As I said, my colleague Mr Roche will be making a statement later today on behalf of the presidency.
I was asked by a number of speakers to be precise about the Lisbon Strategy. I shall say three things about that strategy. Clearly, because of the economic situation in Europe and elsewhere in the world, progress on implementing the strategy has not been possible to the extent hoped for by António Guterres four years ago when he was here. Each year, we have tried to highlight issues and highlight what we need to do in Europe. The Irish presidency is determined to focus on the implementation of the core objectives of sustainable growth and employment: they are the two issues we have singled out from what is admittedly a long list.
This is not to say that we should have employment and growth at any cost. We are not saying that. Such an approach would be both short-sighted and counterproductive. To those Members who mentioned social inclusion, I say that this is one of the issues dear to my heart that we are not in any way sacrificing.
We are committed to policies that decouple growth and the use of resources, and to the European social model. I am very committed to the European social model. I am reminded that the Social Charter was brought in 14 years ago when I was President of the Social Affairs Council. We have provided continual follow-up since then, with a successful outcome.
The second point I want to make is that the report by Wim Kok is in my view excellent. He focuses on four specific areas to which we are committed. Many conference seminars and initiatives are taking place, not only in Ireland, but elsewhere in Europe, other Member States having established a tripartite social conference with the social partners – employers and trade unions – to try to build on the Wim Kok report. We shall do our best to implement it.
I shall say a final few words. Everyone except two speakers spoke on the IGC. The two who did not spoke on the Food and Veterinary Office in Meath, which I opened. I very much take to heart what you said. Food safety is an enormously important issue today, and that objective will be pursued by our ministerial colleague Mr Martin.
Everyone else spoke on the European Convention. Admittedly, a minority of those who spoke would like me to forget about it altogether, but about 95% took the opposing view. The reason I am not overstating what the Irish presidency can do is that I cannot carry this through alone. I do not want to come back to the newly elected Parliament in July and make excuses about not having achieved X, Y or Z.
I am fully committed to trying to finalise the constitution. I will do all I can to finalise it. I will follow the mandate given to me by the European Council, which is to consult, make an assessment and report back in March. If we can move on from that to an IGC, I will act accordingly; if I believe that it is not possible to reach a consensus, I will not, because I think a second failure will only make life more difficult for the future. I passionately believe that making progress in the shorter term would be better and safer. I share that view with both the President of Parliament and Mr Prodi. We need the help of Parliament. We need the help of Member States, and of the European Council, so that people shift their positions.
The facts are simple. I said to the leaders in Dublin on 19 December that if all parties maintain their present positions there is no hope that I can bring this matter to a conclusion. I do not want to mention any particular country because it is not fair to do so and matters are not so simple.
I did not say in my opening remarks, contrary to what was picked up by some, that the work of the Italian presidency in connection with the Brussels summit was not useful. It is pointless for me to go back to compromises that were never on the table. The work done by the European Convention last summer, which you can all rightly feel proud of, and the post-Naples work concluded towards the end of November and in early December represents the initial position of the Irish presidency. On other issues agreement has not yet been reached, so that will be our starting point.
I urge Parliament to do whatever it can, and provide whatever support it can give, to prompt people to take decisions sooner rather than later. Mr President, I say to you and to President Prodi that, otherwise, that there will be a new presidency – which is not a problem, as presidencies come and go – but there will also be a new Parliament, a new Commission and a new set of circumstances. Many of the individuals who negotiated the Convention may or may not be around to continue the process. People are at least clear about many of the issues on which agreement has almost been reached, if not in full; in a year's time they will not be so clear. It will be far more difficult to finalise the Constitution.
I will do my best; I cannot do it on my own. If we work together – Parliament, the Commission and the Irish presidency – and try to get people to shift their positions sooner rather than later, we can complete this task. If we do not, it will become a long, drawn-out issue.
. – Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the speech Bertie has made makes my job much easier, because the Presidency and the Commission are in complete agreement. The Dublin meeting laid the foundations for close cooperation and the essential points he has put forward are shared by the Commission.
In the very few minutes available to me I should like to recall a number of aspects that are of the greatest political significance: first, an appeal for a general effort to support political pluralism. The speech made about the United Nations and the role it should have and the urgent call for human rights must be the basis for our future work; on this we agree. It was also extremely important to mention the strong, positive relationship between the United States and Europe, and it is interesting that the whole of Parliament accepted that, while adding that the relationship should be on an equal footing. Remember, however, that an equal footing is not something that is given lightly: we can only gain an equal footing if we succeed in building a strong Europe that can make decisions, a Europe that is truly able to negotiate on an equal footing. This is the task that we, together with the Irish Presidency, must carry forward.
With regard to enlargement, and in response to several Members’ queries, I can assure Parliament that we are moving with the utmost speed on the appointment of the new Commissioners. I repeat, by the end of February, after I have been round all the capitals and shortlisted all the Commissioners, I will bring you their names here. You must be aware that these Commissioners – you are well aware of this – will only be here for a few months because after that they will have to be nominated. I have, however, asked the Heads of State or Government of the new Member States to put forward the names of strong candidates, people who will be able to stay on, so that there can be continuity in political action, so that the continuity of the Commissioners that they nominate can make up for the fact that these countries are only now joining the Union. In answer to Mr Poettering, you will be able to see the political balance as well as the personal abilities of these new Commissioners during their interviews. I can assure you that the results so far have been quite flattering: the governments of the various states have been sending us people who have held or still hold the highest political offices in their countries. I believe this will also be imitated by the current Member States when the time comes to nominate their new Commissioners, because the Commission is becoming an increasingly political body with ever greater political responsibilities.
On the subject of the constitution, there has been a widespread call that we have to acknowledge: Convention, Convention, Convention! Any attempt to move in a different direction is doomed to failure, doomed to produce no results, and I believe the way in which Bertie Ahern has approached this challenge is the best we can hope for and is the most likely to succeed. We are all too aware, Mr President, that no success is assured and that the situation is difficult but, by looking carefully at our current difficulties and the great result that the Commission has given us, we will surely get good results.
Lastly, I should like to mention the matter of Lisbon. I take on board Mr Doyle’s impassioned appeal, when he put his finger on the spot and quite rightly said that we have talked a lot about Lisbon but achieved very little. Unfortunately, this is true. We have been talking about Lisbon now for four years, and so, once again, I am going to make appeal: let us direct every possible effort towards human resources. We need human resources at all levels: at a national level in compulsory and university education, and at European Union level in top-level research. We need a joint effort. We cannot achieve the results outlined in Lisbon when we realise that 400 000 European researchers are currently working in the United States – I repeat, 400 000 European researchers are currently working in the United States – and when we realise that, if we want to achieve the Lisbon objectives, we will have to raise the number of our researchers by 700 000 over ten years, or we shall not achieve the Lisbon objectives.
The most competitive society in the world does not come about all by itself, as you are well aware, and here we come up against a serious contradiction. On several occasions – in my speech a moment ago and at other times – I have proposed that major laboratories should be set up; we have even included this item in the financial perspective; we have also talked about the European Science Foundation to be able to coordinate cutting-edge research, for otherwise this research will not achieve the results we want. It is quite clear that we really have to do this, but we cannot do it when letters arrive proposing cuts in the European budget, as if money spent at a European level were money down the drain, as if this money did not in fact achieve greater synergies and have a greater effect on development than money spent at a national level.
Until we get rid of this idea, and of course choose the fields in which money spent in Europe is most effective – although there is no doubt at all that research is an area where it is most effective – we shall not be able to have a truly great Europe.
Lastly, a final observation on the Stability and Growth Pact: Mr Cohn-Bendit, with his forceful and youthful vehemence
– or rather, with his forceful and formerly youthful vehemence – made a speech on the implementation of the Stability and Growth Pact and criticised the Commission for its decision. I must tell you all that this was a painful decision that I found difficult to make. I am well aware that making decisions like this one has its consequences. I had to make it for a simple reason: rules have to be obeyed, even if it does not make me happy to do so.
This is a democratic principle, and so it was the Commission’s duty to call for the rule to be obeyed, but at the same time it has also been the Commission’s duty to prepare the changes needed for the future. I have very often been generous in this direction, ladies and gentlemen – perhaps too much so – but the finance ministers have never given me any leeway in the matter. I therefore call on you to help the Commission – or rather I call on us to help each other – to submit proposals that can truly bring new development and new energy to Europe’s economic policy.
That concludes the debate.
. I wish to draw the attention of the presidency to the Euratom Treaty. This Treaty has been part of the EC since 1957. After 50 years this Treaty promoting nuclear energy is obsolete. However it, together with any new constitutional treaty, will be the Treaty of the EU. Many citizens will not accept this as the constitution of the EU and if referenda are held, as they must be in some states, I believe there will be no majority for a constitution promoting nuclear technology.
I would like to thank you particularly Mr Ahern, President-in-Office of the Council, for joining with Austria and proposing a new convention on Euratom to review this treaty. I wish you success, as I am sure that the future of this new constitution depends on this happening. I regret that the Convention avoided this issue, and particularly regret that the delegate from the Verts/ALE Group, Johannes Voggenhuber, neglected to make progress on it, being drawn instead by a grand design for a new constitution. However, it is not too late: Austria and Ireland have led the way where others must follow.
. The Irish presidency, viewed from a Scottish point of view, demonstrates very clearly why Scotland would be better off independent.
Ireland, a smaller country than Scotland, will be setting the agenda and leading the EU decision-making process, while Scotland does not even have a vote in the Council of Ministers.
Ireland will lead the process of welcoming ten new member states – many smaller than Scotland – into the EU. These new members will have full rights of participation including votes on Fisheries Policy, while Scotland is a mere observer.
I wish Ireland success in its presidency and look forward to the day when an independent Scotland takes its rightful place in the world – better off independent!
I do not know whether Sir Robert Atkins wishes to make his traditional point – which I would fully support – at this juncture, but if so he may!
– Mr President, since you invite me – and I have been provoked by colleagues – what is the point in running an assembly which indicates that votes are due to take place at 12 noon, but which then start at 12.40 p.m.? Surely we should be able to manage our affairs efficiently. Would you please carry that concern back to the Presidency of Parliament.
I will do that.
The next item is the vote.
. Mr President, given the complexity of the case and its very political nature, I will ask for a break between the vote on all of the amendments and articles and the final vote. The Rules of Procedure allow for this.
We will deal with the amendments and then deal with the other reports so you have time to consider the outcome.
. Mr President, I propose that the Socialist Party modifies its terminology in order to be consistent with a previous vote on legal framework. I propose substituting legal framework for framework directive in order to be consistent with the previous vote and in order to give the chance of a positive vote in favour of the text of the constitutional treaty.
. – Mr President, on this issue of the liberalisation of the water market, we have a contradiction in the French text. The French version is written in such a way that it seems that Amendment No 48 says that the water market needs to be liberalised without taking into account regional characteristics, while the English version says the opposite. I would like to point out that we worked first of all in English. Those who wish to reject the liberalisation of the water market therefore vote for the original text, if they do not accept Amendment No 103. They first have to vote on Amendment No 103, which rejects the liberalisation of the water market, and if Amendment No 103 is not passed, there remains the original text of Amendment No 48, the first part of which also rejects liberalisation.
The services have noted the discrepancy and I can confirm that the English version is correct.
– Mr President, now that we have voted on all the amendments to item 51, I would like to return to Amendment No 36. Our group has asked that this be voted on in two parts; we have just voted only on the first. I therefore ask you to proceed with the vote on the second half of Amendment No 36, in accordance with the request that we submitted.
The services are checking on that, but I have not received any request for a split vote.
Bono will be pleased.
– Mr President, I rise to ask again whether you have finished checking the split vote on Amendment No 36. You were going to check it and announce the result. My group asked for a separate vote on Amendment No 36. You have voted only on the first part. I would like you to vote on Part 2 now.
I did not put Part I to the vote. I put 36 to the vote. I have received no request for a split vote. We have voted on 36. Every other group has one vote, but the PPE-DE Group seems to have two votes on this.
We will now wait with the vote on the motion for a resolution for a short time unless there are any objections.
Mr President, as we seem to be having a bit of a breather, I should like to ask Mr Corbett whether he feels that the voting procedure we have undertaken is in conformity with the new Rules of Procedure we drew up for this House to try and simplify voting.
The amendments relating to Mr Nobilia's report, drawn up on behalf of the Committee on the Environment, Public Health and Consumer Policy, were voted in blocks. However, we are now having a very contentious, long vote on a report drawn up on behalf of the Committee on Economic and Monetary Affairs, which I believe is not in conformity with the Rules of Procedure. Now you are asking us to delay the final vote. Under which Rule are you doing that, Mr President?
There are provisions in the Rules of Procedure for a delay. That is why I asked if there were any objections. I will not give the floor to Mr Corbett because I will not have him chairing the plenary from the floor. Of course we have complied with the Rules of Procedure, otherwise I would not have proceeded.
. Mr President, this report arose from a petition to the European Parliament signed by 1.9 million citizens of Europe. The organisation which organised that petition, the European Association of Zoos and Aquaria, is represented in the gallery today and I want to thank it very much for the effort it has put in to bringing this issue before the House.
– Mr President, we are not being difficult about the final vote on Mr Herzog’s report, but I do ask you to have the vote now, because many Members are already leaving.
– Mr President, with all respect to Mr Poettering, who wants his lunch, this is so complicated that we can vote on the other amendments first and then let Mr Herzog say what he has to say. I regard these tactics as unworthy of a parliament. If you have difficulties, people get the idea that ...
Well, life is like that! We will carry on debating until he has given his opinion. That is how it is? Do you not have anything else to say? Well, you should!
Colleagues, the Rules of Procedure are clear. The rapporteur is entitled to ask for a delay unless there are objections. As there now clearly are objections, I shall give the floor to the rapporteur and then proceed to the vote on the resolution.
. Mr President, although in my view there are still many negative points regarding the substance of the text, I consider that we are enabling the discussion process on this important subject to continue with a legislative act, with the rejection of the Commission procedure without codecision, and with very clear signals regarding the rejection of liberalisation in some sectors and we are introducing a sound evaluation process, so I am voting in favour.
Mr President, Mrs Sandbæk, the rapporteur, has agreed to change 'working' to 'being exploited', meaning that the wording would now be: 'this must extend to women being exploited'.
. Mr President, I would just like to table an oral amendment to Mrs Boudjenah’s amendment inserting the word ‘Notes’ at the beginning: ‘Notes that the Action Plan for Africa announced by the G8 in 2002 has still not been reflected by precise commitments; calls on the G8 and the EU swiftly to help to make the necessary resources available so as to help achieve the aims set by NEPAD’.
That concludes the vote.
.– The purpose of this report is to protect fisheries and the European Union tuna processing industry against competition from elsewhere. This concern is even more disputable given that the Community tuna fleet is already the largest in the world and is using the whole world’s fish resources, including those of many poor countries.
Moreover, the competition often comes from fleets which, even though they operate under the flags of other countries, belong to investors from the European Community.
The report is right to express concern about the reduction in tuna resources. Competition, which causes waste and crises in all sectors of the economy, has even more disastrous consequences in the case of natural resources, which can be completely exhausted by fierce and irrational competition.
The only logical conclusion that can be drawn from this report is that a system based on competition is damaging and that the only sound way of managing natural resources would be to manage them collectively, in a planned manner. This management should be done at global level and not with the sole aim of protecting European Union production, as tuna have the annoying habit of not respecting borders and territorial waters.
We abstained.
. Community fleets account for over 20% of the world tuna catch and are among the main sources of raw material supplies to the tinned fish industry. Portugal accounts for 6% of EU tinned tuna production, which in turn represents around 40% of Portuguese tinned fish production. This illustrates the importance of the tuna fleet and industry based in less developed, outlying regions that are highly dependent on the fisheries sector. The sector has lost competitiveness in the face of pressure from foreign imports, as a result of bilateral and multilateral commercial agreements, and has also been adversely affected by the last reform of the common fisheries policy, which took place in December 2002.
I therefore endorse the main idea underpinning this report, namely that the Commission draw up a study on the state of tuna resources, the fleet and the industry as a whole, and subsequently present an action plan for the tuna sector that provides a global framework of structural aid and a plan to protect the sector against competition from third countries.
We have always advocated the need for compensation or consumption subsidies to support the canning sector and for monitoring imports, in order to ensure that imported fish meets the same criteria for food safety and quality as products from the Community industry.
In spite of some sound efforts, current fisheries policy still means that the EU is buying the right to misuse the natural resources of the poor. It is a modern form of colonialism. What is required is genuine reform of fisheries policy and a totally altered view of our relations with poor countries. I have therefore chosen to vote against the aforesaid report in its entirety.
.The aim of the report is to strengthen the few large fishing companies through economic and institutional measures in order to improve their competitiveness. As excuses for this strengthening, the rapporteur cites the indisputably high nutritional value of the product, its economic value, employment, maintaining stocks etc.
These excuses conceal the fact that this activity concerns a few large companies in the ΕU and that the developed countries overexploit the world's marine wealth at the expense of poor and developing countries, in that the international fishing agreements are imbalanced, safeguarding as they do the rights of the strong.
The report's acceptance of subsidies to renew the fleet, export subsidies and duty on and technocratic obstacles to imports provocatively strengthens certain businessmen and makes the international division of labour even more unfair here, at the expense of poor and developing countries.
We wish to point out that, in the report, subsidies for withdrawing large vessels from the tuna fleet are described, and rightly so, as counterproductive and catastrophic, which is why it proposes that they be abolished and redirected towards renewing the fleet. However, the same subsidies for withdrawing small and medium-sized coastal and short-haul fishing vessels are put forward by the ΕU as structural funds allegedly to restructure the corresponding sectors. This contradiction again confirms the class policy of the ruling circles of the ΕU at the expense of small and medium-sized fisheries for the benefit of the large capitalist fishing companies.
. Given that tuna is the most commercially successful fishery resource in the world, I congratulate the rapporteur and the Committee on Fisheries for this own-initiative report on the tuna fleet and processing industry.
The report concludes that Member States stand only to benefit if the EU decides to do more for this sector of the fishing industry. It is impossible to argue with such a conclusion, in view of the Community tuna fleet and industry’s loss of competitiveness, along with the major contribution of these areas to the EU – the canning industry provides around 40 000 jobs in the EU and tuna accounts for almost 60% of total tinned fish production.
I endorse the suggestion that the Commission should draw up a specific action plan and an overall structural support framework for the tuna sector.
I acknowledge the importance of the EU’s making absolutely sure that, within the Regional Fisheries Organisations, the fleet is adapted to available resources, which will, where possible, ensure stability and renewal. This adaptation must involve combating the over-fishing practised by illegal vessels flying flags of convenience, and this might entail, as envisaged in the report, drawing up a list of those vessels that comply with the relevant rules and will be allowed in the fisheries, and imposing trade sanctions for vessels that do not comply.
.– Everything should be smiling on the Community fisheries and tuna industry. They have enterprising professionals of high quality, particularly in France and Spain, and are offering healthy, natural food, for which there is high and growing demand. However, even though the Commission claims to be the sole embodiment of the ‘common European good’, it is itself weakening European competitiveness.
The draconian and constantly increasing constraints of Community legislation particularly affect security, monitoring, the health conditions of production, the protection of the environment and social protection, resulting in much higher costs for the Community fleet and its producers than those of their competitors.
The ideology of systematic and complete opening up of the market that drives the Commission is being applied to marine produce, with the permanent extension of the list of the countries benefiting from tariff preferences, with a particularly opaque system of certificates of origin, and the tuna loins quota and canned tuna quota opened for Thailand, the Philippines and Indonesia. Our rapporteur highlights ‘…the opening of the Community market to foreign products with less strict requirements and insufficient monitoring, which is damaging the competitiveness of Community products.’
It is time to put a stop to this discrimination imposed by the Commission to the detriment of our economies and jobs.
. This regulation is aimed at updating the current Community legislative framework relating to detergents, which dates back to the beginning of the 1970s and has been spread across a number of legislative instruments. Despite certain limitations and the fact that it does not go far enough, the regulation does contain some excellent proposals aimed at preserving the environment, such as monitoring biodegradability, and aimed at protecting consumers, who must be guaranteed information on the composition of products, lists of ingredients and effective labelling. We therefore support the compromise amendments tabled to the report before us and endorsed by seven parliamentary groups.
We regret, however, that labels are not required to carry explicit warnings of the risks, especially to children, of ingesting detergents, and that the use of images that may be misleading, such as images of fruit, are not banned.
Let us not forget that behind regulatory harmonisations there are always ulterior political motives towards greater market integration and the elimination of obstacles to the free movement of goods. This leads us to have strong reservations, as it may undermine the right of Member States to legislate effectively on crucial questions such as the protection of human health, of the environment or of consumers’ rights, by imposing restrictions on products that do not comply with such rules.
.  What is negative about this proposal is that it gives priority to eliminating barriers to free movement. On a positive note, though, Member States that have, for the protection of their environment, already put legislation in place that is stricter than this regulation will not be hindered in enforcing it. The reason for this regulation is that by washing and cleaning, not only are contaminations added to clean water, but also components of soap and other surfactants. For many years, attempts have been made to encourage the production of phosphate-free detergents. This proposal now also tries to discourage animal tests, the addition of substances that break down with difficulty, toxic chemical substances and substances with hormone-disruptive characteristics. The disclosure of the composition of detergents is indeed a major step forward. Attempts are being made to that effect by requiring manufacturers to inform the government of their products' composition and by obliging them to list the actual content of preservatives, colour-protection products and aromatic substances on the packaging. Openness with regard to harmfulness is to be welcomed, and so we should try to convince the Council of this, but a general ban on harmful substances would be preferable. The proposed adaptations to the regulation in the longer term may be able to contribute to this. Manufacturers may protest, but stricter measures are unavoidable.
– Mr President, I would just like to say that I voted in favour of Mr De Rossa’s report out of my conviction that apes and other exotic species are among our planet’s valuable resources and that any modern and highly-developed system of protection for nature and the environment should protect and maintain these resources for the sake of future generations. I regard Mr De Rossa’s report as an excellent piece of work towards this end, one that will contribute to the protection and maintenance of endangered species. It also draws attention to the need to protect such species and raises popular awareness of that need.
It was good that Amendment No 2 was adopted; I had hoped that the two other amendments would be as well. That has not happened, but, as what we have here is in any case a workable solution, I have voted in favour of it.
.– Who could disagree with the general idea of protecting wild animal species, some of which are in danger of extinction? The report, though, marks out the limits of its own proposals by rightly stating that the ‘issue of bushmeat hunting and its threat to endangered species, notably the great apes, must be addressed in the context of overall development strategy and poverty alleviation’.
No proposals are made in this respect, however. How can proposals be made without calling into question the existing economic and social system, a system that is starving millions of human beings for whom bushmeat is often the only source of animal protein, particularly in tropical areas?
Under these circumstances, the methods of monitoring or retaliation proposed will be entirely ineffective in the majority of cases, particularly against organised gangs who carry out mass hunts, often for Western markets, and will affect only a few starving people.
We abstained on this report.
.  This topic would not have found its way onto the agenda had it not been for a petition signed by nearly 2 million people and had it not been for the Committee on Petitions, which took the decision, a year ago, to draft a report on the subject. The 'bush meat' phenomenon is already enjoying wide public attention in Great Britain, but not yet elsewhere. Despite this, it is important for development cooperation, public health and the environment that awareness of this phenomenon should increase in Europe and that a policy on it should actually be adopted. The population in the developing countries is growing fast, while scope for trade and transport is also increasing. In the past, small groups of people used to hunt wild animals living in the jungle for their own meat consumption. These days, this meat of monkeys, reptiles and snakes is not only consumed by poor local residents, but is also sold in African towns and even exported to Europe as a delicacy for the rich. The commercial hunt of animals and the felling of tropical forests result in the rapid extinction of animal species, including gorillas and chimpanzees. Scarcely-controllable animal diseases, such as Ebola, are spread among people. Development cooperation on the part of the EU takes no account of this destruction or of the environment in general. I support proposals for eco-tourism, protection, education and legislation, even though they probably leave something to be desired.
. In spite of the potentially ambiguous nature of the word ‘bushmeat’ and of evidence that hunting is not solely responsible for decimating wild animal populations – in Europe this is often a factor in protection and in stabilising numbers – I voted in favour.
The term ‘bushmeat’, or wild animal meat, describes the food product of wild animals, the trade in which has had a devastating effect on the African Great Ape population.
The effect of the illegal trade in bushmeat has attracted worldwide attention. UNEP and UNESCO established GrASP (Great Apes Survival Project) and there are many other organisations working to find ways to address the problem. The EU has so far, however, paid only scant attention to the issue, as highlighted by the rapporteur.
On 12 July 2000, the Committee on Petitions received a petition on the protection of species endangered by illegal hunting and trade, as part of a campaign against bushmeat.
By voting in favour, I am simply expressing my agreement that developing countries do indeed need greater support to ensure that, while local traditions are respected and particular account is taken of the shortage of food, we see greater rigour ...
I voted in favour of the report as soon as Parliament adopted Amendment No 2, in which bushmeat is defined as meat from ‘wild animals in tropical areas’.
Otherwise, an unfortunate situation would have arisen in which hunting restrictions and animal protection would have applied to meat from all wild animals, including Swedish species such as elk.
Swedish elk stocks are stable, while hunting is carried on in such a way that the species is not in decline, still less threatened with extinction.
Regulated Swedish elk hunting and the illegal hunting of apes and other wild animals threatened with extinction occupy quite separate worlds.
.– By adopting the Herzog report, the European Parliament has adopted some excellent statements on ‘the fundamental importance of the subsidiarity principle’ and on the need to respect the free choice of the Member States in terms of the missions, organisation and financing arrangements of services of general interest at national level (see paragraph 18).
At the same time, however, it has left the way open for a European regulation process which, if developed, would violate that subsidiarity and once again lead to protests in a few years’ time against intervention from Brussels.
As I said during the debate, I regret having to say that the previous French Presidency was behind the idea of a European legal framework. The current French Government appears to have gone back to a more cautious position as, although it is still calling for a ‘cross-border legal instrument’, it wants to limit the content to a sharing of responsibilities between the Member States of the EU, authorised financing and monitoring procedures.
This is still too much, and the Commission will still find arguments for infiltrating and wanting to regulate everything. In our view, it is sufficient to state that services of general interest fall under the competence of the Member States, who choose their missions, their organisation and their limits.
.– Despite all the concessions made by the author of the report to the reactionary political forces working for the privatisation of public services, he now seems to have been overcome by those whose support he wished to obtain. Amended or not, the Herzog report legislates for the disappearance of the public services, including their name, which has changed to ‘services of general interest’.
We are opposed to this report and, of course, to the amendments that make it worse. Education, health, public transport, postal services, telecommunications, water and energy supplies, electricity and waste disposal should remain or be restored as public services that are separate from the stupid and inhuman laws of the market, not to produce private profit but to satisfy collective needs.
Moreover, the process set out in the report translates into drastic reductions in staff, in other words a social catastrophe. On the pretext of harmonising practices between the different countries that make up the European Union, its authorities are creating a serious social decline. Nevertheless, harmonisation could be done on the basis of development of the public services and expanding them, especially by building social housing, if the European institutions and the Member States were serving collective, rather than private, interests.
We therefore voted against this report.
.– Driven by the socialist and social democrat political family, the notion of services of general economic interest was enshrined in the Treaty of Amsterdam (Article 16) at the heart of the principles on which the European Union is based.
As a step further, the European socialists resolutely committed themselves to defending and promoting services of general interest, as a fundamental aspect of our shared values and of our European social model.
Upon this concept, democratic and social guarantees for European citizens are founded: equal access for all, information, consultation and participation for users and employees, quality and universality and financial viability while respecting employment and collective guarantees.
Our battle lines have been drawn; our demands are clear. We are asking for the missions, organisation and financing arrangements for services of general interest to be guaranteed and laid down in a framework directive, a commitment made by Parliament as a whole in November 2001 when it adopted the Langen report. We want a democratic and pluralist evaluation of the social consequences of free competition to be conducted before there is any further liberalisation.
This is an urgent issue judging by the flurry of texts submitted to the European Parliament in order to speed up liberalisation all over the place, in particular in transport, postal services, energy, the water market, waste treatment.
– The trend of the votes on the recitals, paragraphs and amendments of the Herzog report is a perfect illustration, even a caricature, of the weight of liberalism and the single market, and of their precedence over all other considerations in modern-day Europe.
Paraphrasing Jean de la Fontaine, it could be said of the large parties and political forces of the European Parliament, that ‘nobody died from them, but they affected everyone ‘
For a large majority in Parliament, and therefore much of institutional Europe, public service is at best a commodity like any other when it is not ‘a barrier’ to the happiness money brings. I therefore voted against this report without any uncertainty or hesitation.
. – Introducing high-performance and efficient services of general interest for all, that is to say services which play a full role in social and territorial cohesion, means not only acknowledging and asserting that these services of general interest are an essential goal of Member States’ economic and social policies and among the fundamental elements of our European model of society, but also that we adopt and defend the basic principles that serve as the operational basis of these services of general interest, namely the universality of services, continuity, affordability and quality.
Without the adoption of certain amendments, including those relating to the framework directive, it is these principles themselves that are likely to fall by the wayside; there is a risk of the drift toward ultraliberalism caused by sectoral directives becoming the norm. I do not wish to take such a risk. Without voting on these amendments on the requirement of a framework directive, I rejected the text at the final vote.
. – The Herzog report attempted to reconcile the irreconcilable, championing liberalisation and defending services of general interest at the same time; hence the discordant voting. Must we support this ‘hybrid’ product which ‘highlights the fact that liberalisation has not been to the detriment of the provision of universal service’, which ‘considers the liberalisation to date in the gas market insufficient’ while considering that the problems encountered in the liberalisation of certain sectors make it necessary to assess the impact on employment in a pluralist and open manner?
The rapporteur, faced with his mutilated draft and having taken the ultraliberal forces of Parliament hostage, thought that, all considered, it was worth supporting.
As for me, along with all those who have not succumbed to Stockholm syndrome, I have kept a cool head. The amended text is indefensible and I therefore voted against it.
. – I voted against the motion for a resolution on services of general interest since the voting trends of the majority of MEPs do not give an objective picture of the consequences of the liberalisation undertaken to date. Furthermore, they pave the way for the liberalisation of other sectors.
Today, as we have already asked in the past, we must hold a serious, pluralist and open assessment of liberalisation policy and make the conclusions public.
We must re-examine the liberalisation that has taken place, in order to make the adoption of a framework directive as effective as possible. Furthermore, it is high time we definitively excluded some sectors from the prevailing competition policy at Community level. This applies particularly to health, education and social services, including social housing. Finally, we must guarantee the subsidiarity under which local or territorial powers are exercised.
This motion does not establish European services of general interest as an added value of the European structure but as a means of achieving the EU’s territorial, economic, ecological and social cohesion goals. Services of general interest are an essential element of our social model, which we must defend and promote.
. We voted against the Herzog report in the final vote, because we considered it fell short of what was required, having been watered down by proposals from the Group of the European People’s Party (Christian Democrats) and European Democrats and the Group of the European Liberal, Democrat and Reform Party, within the Committee on Economic and Monetary Affairs. The odd improvement was made to the report in plenary, but the amendments that had been tabled did not change it significantly. The final result illustrates the aggressiveness of the neo-liberal and conservative offensive currently sweeping through the EU, in the wake of rushed-through privatisations enshrined in the ‘Lisbon Strategy’ and attempts to enshrine these in the Constitution last December.
The report is fundamentally biased against the public sector and against the role of the State in the economy, as it is based on the false premise that it is ownership that determines good management. The clear aim is to feed the most lucrative sectors and public services to the greed of the major economic and financial groups.
The report endorses and encourages the process of liberalisation/privatisation in various key sectors and abjectly glosses over the economic and social consequences, from quality and access to public services, to job losses in the targeted sectors.
We all know that the expression ‘services of general interest’ was not chosen by accident. Its clear aim is to put an end to the concept of public service and, in so doing, to alleviate the State’s burden of responsibility.
We voted against the Herzog report, which shows once again that this Parliament is no more in favour of progress than are the Commission or the Council of the European Union. The ultraliberal majority in Parliament introduced this report as a paean to the destruction of public services. To quote only one point from ten or twenty articles which are along the same lines, we read that Parliament ‘welcomes the liberalisation in the fields of telecommunications, postal services, transport and energy, which has led to modernisation, interconnection and integration of the sectors, has led to price reductions through increased competition, and has led to the creation of nearly one million jobs across the European Union’. And it wants to speed things up.
What we see at work here is a mendacious dogmatism that collides head-on with the wishes of the European people. It is regrettable that the rapporteur, like a significant proportion of European socialists, chose to vote for this report because it opens up the prospect of a framework directive on services of general interest. But must we do it on such a liberal basis? In this setting, only street-level activism on the largest scale can create a positive outlook in the face of the destruction of public services.
This report is political trickery pure and simple because, in spite of the tragic comedy played out in this Chamber, right and left are basically on the same track, which is to say: destroy public services by forever subjecting them to Community competition law, a law which, as everyone knows, has always been the least discriminate instrument of the free market.
French MEPs belonging to the UMP party, bound by the decisions of their ultraliberal parliamentary group, voted against France’s better interests by approving a text containing numerous provisions that plainly doom the existence of public services in France.
As for the socialist-communist left, it has, in the name of blind European federalism, never ceased to call for the adoption of a ‘framework directive’ on public services, a text that would inevitably involve Member States’ competences being transferred to the European Commission.
Resolutely opposed to the euroglobalist ideology that inspired this report, and which is itself a product of the shameful alliance of political federalism and economic ultraliberalism, the members of the were the only French members to clearly and coherently state their rejection of this new antinational and antisocial offensive against our public services.
Trains used to run, planes used to fly, the post used to arrive, healthcare used to exist, schools used to teach and there was light, all thanks to national public services. But the Commission of Brussels wants to privatise them, flying in the face of reason, fact and social concerns.
Intelligence takes a back seat as we slip from the glorious notion of services provided to the public, in the name of the common good and the , to the wretched concept of services provided by general interest. Market integrationism flies in the face of facts when it refuses to see that private trains in Britain are derailing, that electricity in California is cutting out, that the planes of private airlines such as Flash Airlines are crashing and that American commercial schools are leaving souls helpless. Social concerns are sacrificed because with liberalisation, there is two-tier access to healthcare, university, transport or even water: services for the rich and services for the poor.
All this is led by Mr Herzog, the communist rapporteur who has become ‘party to the rout’ of economic and social democracy.
.  I am an advocate of a Europe in which the economy is gradually brought more under democratic control. This requires an entirely different course than that currently being pursued with the Green Paper on services of general interest, which makes Europe even more neo-liberal. The Stability Pact is used as a big stick to compel Member States to liberalise and privatise important sectors of their economy, at the expense of democratic say and control over the social and public sectors. Despite the acknowledgment that certain services must be accessible and affordable for everyone because social coherence and solidarity depend upon them, there is hardly any part of the public sector that is sacrosanct. In fact, opportunities are being offered to place higher education, public health, social services and the provision of drinking water in private hands. In addition, old sectoral liberalisation plans are strictly adhered to for postal services, gas, electricity and public transport. The results of past liberalisation programmes are being extolled, mistakenly so, as shown by the experience of the Netherlands and of other countries, where, quite in contrast, the liberalisation of public transport and energy has proved highly detrimental to the inhabitants. Despite what the Green Paper claims, they have become more expensive. The provision of services has gone down and employment is in the balance. My party advocates a course that is entirely different from the one described here and will therefore be voting against this proposal.
. I welcome this Report on the Green Paper on services of general interest. It gives Parliament the opportunity to outline the future for public services. This should not involve unbridled liberalisation; it should involve a careful reflection on what has gone before and on what has and has not worked.
There are some areas where I differ from my colleagues in the Socialist Group. I believe that public radio and television broadcasters who play a major role in preserving cultural diversity and identity should be exempted from the competition rules.
The same should be the case for charitable organisations which carry out a public service.
The last point I wish to make is that, when the legislation comes back to Parliament, there must be full engagement of that institution and that means codecision.
While not without its critics, Community competition law does not preclude maintaining public services. This compatibility is established in Article 295 of the EC Treaty, and set out so that public services must respect rules of competition. Although there have been corporatist protests from the eternal supporters of the status quo who, under the pretext of defending public service, only want to preserve their statutory privileges, we must also note that opening public services up to competition is ultimately a vehicle for modernisation and competitiveness.
The real problem here concerns the sharing of competences between the EU and the Member States. In this regard, however, a ‘framework directive’ defining ‘good government in the area (…) of services of general interest’, a motion backed by the Left in this House, is absolutely unacceptable to the real defenders of public service: those who reject the pervading demagogy and support a Europe of nations, because it would end up communising public services.
The vital point in this matter is that competences relating to the organisation and functioning of public services remain the sole preserve of the sovereign States.
. The creation and maintenance of services of general interest represents one of the pillars of the ‘European model’ of development, as it guarantees that, within a market economy framework – or rather, a social market economy framework – certain fundamental rights are sacrosanct. The individual citizen holds rights, and is not merely a unit of production or a pawn of the free market.
I agree with the rapporteur that special attention must be paid to rural and socially disadvantaged areas, with emphasis on the outermost regions. I also endorse his view that social services of general interest that carry out social security and social inclusion functions should remain exempt from competition rules.
I support the idea that, in accordance with the Treaties and with the necessary respect for the principle of subsidiarity, the Community must be neutral in relation to Member States’ options on forms of property.
The proposed clarification of the concept of services of general economic interest and of criteria for distinguishing between categories of services of general interest must not be allowed to lead to greater centralisation or to artificial standardisation. It is essential that the public authorities responsible for such services should enjoy freedom of choice.
In light of the vote in plenary on the matter before us and given that proposals for a framework directive were not passed, I voted in favour.
. Because the British experience of liberalisation has generally been a positive one, albeit one with unequal benefits for consumers and the economy, the EPLP concurs with the general approach of the Commission. However, the EPLP believes there is a need for universality of service and for the protection of workers' rights and other social, environmental and economic benefits, both at the individual and the collective level. To this end the EPLP has voted to support those amendments which focused on those areas.
Rather than a framework directive as called for by the rapporteur, the EPLP believes these issues should be decided on a sector-by-sector basis.
The EPLP does not want to halt liberalisation, nor does it wish to prejudice competition laws and regulations. These are necessary in order for market reform to complete the single market and to achieve the Lisbon goals.
As a former pupil of the ‘Public Service’ department of the Institute of Political Studies in Paris, and as a local councillor specifically responsible for maintaining local public services, I do not think that the best way to preserve the notion of public service is to adopt a European framework directive, which would affect the freedom of Member States to define the tasks they intend to entrust to public services, in accordance with the wishes of their people. It is not for countries that have historically lacked a public service culture to prevent those which do possess one from providing these services when they think it justified to do so.
It is unfortunate that the incoherent and contradictory text resulting from the vote on the Herzog report will not clarify the debate. While it does have its good points, such as reiterating the ‘fundamental importance of the subsidiarity principle, in accordance with which the competent authorities of the Member State are free to make their choice of missions, organisation and financing arrangements for services of general interest’, at the same time it leaves open the possibility of imposing a uniform European definition of these services, which would deprive States of their regulatory power and would necessarily be inspired by a majority to whom the notion of public service is alien. This is why I abstained from voting on the final text.
I have today voted in favour of Mr Herzog’s report on services of general interest and have, in that connection, also supported a list of amendments that support the idea of a framework directive in this area.
In this connection, it must be made clear that we only want a framework directive that respects the principle of subsidiarity and that is confined to regulating services of a general economic character and does not therefore seek to regulate areas such as education, public health and services of general social interest.
. HIV/AIDS, tuberculosis and malaria kill around 20 000 people every day, and thousands more new clinical cases are diagnosed. These diseases are particularly prevalent in developing countries, especially in the least developed countries ravaged by war, poverty, economic decline and the collapse of essential public services, especially health care systems.
The harsh reality is that ‘millions of people in developing countries continue to die each year from infectious diseases, most of which can be prevented and cured by medicine’. This is the profit-driven approach, an approach that commercialises health, adopted by the large pharmaceutical multinationals which are primarily based in developed countries. Patents on medicines and lack of investment in the production of local medicines are thus significant hurdles that must be overcome. Any minor progress in the framework of the WTO continues to come up against formidable financial interests.
The EU programme currently under discussion, aimed at combating these diseases, is to be welcomed, yet does not go far enough. The efforts of the international community must focus especially on strengthening the human, institutional and infrastructural resources of developing countries, particularly in order to restore public services and basic health care systems and to ensure that medicine can be produced independently.
. The Commission’s Programme for Action entitled ‘accelerated action on HIV/AIDS, malaria and tuberculosis in the context of poverty reduction; outstanding policy issues and future challenges’ was based on three approaches: improving effectiveness, making medicines more affordable and increasing R[amp]D (Research and Development).
I endorse the rapporteur’s proposal to encourage patent-holder companies to grant licences that allow other companies to manufacture their products at lower cost; using safeguards in international trade agreements that can help governments to expand access to medicines and protect public health.
We need to see more R[amp]D and new medicines and instruments of diagnosis that are easier to use, more effective and more affordable. Similarly, particular emphasis must be given to disseminating routine child and maternal health care, so as to reduce mortality rates. The EU must not remain indifferent to such issues and its financial contribution must increase accordingly.
I voted in favour, as I feel that the problems arising from poverty-linked disease are so serious that only by establishing a broad range of far-reaching policies and strategies will we be able to solve them in all their aspects.
. The OECD emphasises that 'Investment in health is an important means of economic development and substantially improved health outcomes are a prerequisite for developing countries to break out of the cycle of poverty. If the health of poor people is to improve, a ‘pro-poor’ health approach is needed. This goes beyond the health sector and includes policies in areas that disproportionately affect the health and economic security of the poor, such as education, nutrition, water and sanitation.'
HIV/AIDS, malaria and tuberculosis are direct causes and consequences of poverty, which particularly expose women and children. I welcome the goodwill of the international community and I urge our governments to enhance respectful partnership, specifically in the field of health.
Nevertheless, I must abstain: the means proposed to fight the 'very high and rising' number of HIV/AIDS-infected women, is to provide 'appropriate sexual and reproductive health information and services', to protect against, 'unwanted pregnancies'. Pregnancy is not an illness: children are a richness in developing countries. This reveals another agenda which interprets reproductive health to include abortion.
However, this is not the position of the Council, which has clarified that 'reproductive health' does NOT include 'abortion'. Until this is clarified by the Commission, I cannot support this ambiguous terminology.
We voted against this report, which takes a cynically paternalistic attitude towards African countries. For example, how dare it state that these countries ‘should devote resources to establishing a strategy of sustainable, equitable and viable development opening the way to genuine employment of the right to food, health, education, housing and other necessities for African peoples’? Even in rich western countries, the dominant class deprives a large proportion of the population of these rights!
African peoples have to bear, however, in addition to those of their own privileged class, the far more considerable impositions of industrial and financial groups of imperialist countries. From the time of the slave trade to the present day, where these countries are bled dry by the global banking system, through the pillaging of the colonial era, western capitalism has never stopped impoverishing this continent.
Today, the European Parliament, the parliament of the countries whose leaders can be blamed for reducing African countries to misery, gracefully leave these countries to repair the damage done to them over the centuries themselves! It is deplorable.
The subject is much debated, in as much as the very neoliberal tendencies of NEPAD raise legitimate questions among all those who dream of finally seeing Africa emerge from under-development. I also support the criticisms made by the report, particularly with regard to the absence of democratic consultation of ‘civil society’, of unions and even of national parliaments. Conducting an independent study on NEPAD’s impact on social rights, food safety, access to raw materials and protection of the environment is undoubtedly the greatest encouragement to emerge.
The fact remains that the responsibilities of the EU and of the G8 must not be relinquished, whether this means it is necessary to cancel the debt – which continues to drastically and unjustly suffocate budgets – or a reform and increase of public aid for development.
It is estimated that 64 billion dollars are required per year to achieve the goals set by NEPAD. Fund providers must face up to their responsibilities. Welcoming the Heads of State that established NEPAD to the G8 with great pomp is one thing, backing up words with actions is quite another.
Finally, the drafting of a legally restrictive framework accompanied by sanctions for businesses that contribute to conflicts would also be appropriate in preventing conflicts that are often murderous.
NEPAD is without doubt a development project conceived and adopted by the African states, but it should not be looked upon as a project that will emancipate the African people. Indeed, it is increasingly denounced, like the Cotonou Agreement, the WTO and the IMF’s structural adjustment policies, by sectors of civil society such as the Addis Ababa African Social Forum and the People’s Forum held in Siby in Mali in 2003. In fact, it is part of a neo-liberal logic, the actual consequences of which run counter to the objectives laid down.
There can be no appropriation of development at either national or regional level while the Washington Consensus, imposed on the current African leaders to later be taken over, provides for the private appropriation of the most profitable economic heritage by the multinationals. Thus, the social rights and freedoms acquired over the last three decades of independence are being dismantled through the revision of national labour and investment codes. The fact that NEPAD consulted the multinationals and the G8 rather than the African people says a lot about its idea of democracy. As a result, we cannot vote for a resolution that merely criticises the lack of consultation while concealing the fundamental, harmful logic underpinning NEPAD.
. This report on the New Partnership for Africa's Development (NEPAD), a political initiative of major importance undertaken by five African Heads of State, as part of an ambitious project known as ‘African Renaissance’, places emphasis on conflict prevention and on implementing support mechanisms for restoring and maintaining peace, action against corruption, which is essential for good governance. The initiative is further underscored by the African Peer Review Mechanism (APRM), which I also endorse.
I agree, furthermore, that it is essential to encourage the participation of members of civil society, including human rights organisations. The role of women in African society must also be brought to the fore in development projects.
Notwithstanding the occasional criticisms made of NEPAD for its top-down approach, I feel that we must give the initiative our wholehearted support and must contribute towards improving its effective human and social impact. We must help to remove hundreds of people from the mire of underdevelopment and play an active role in combating the corruption and tyranny endemic in large parts of the African continent.
I therefore voted in favour. I particularly welcome this report, as I have striven for a new perspective on Africa, a new perspective on a forgotten continent and a perspective of fraternity and solidarity towards a brother Continent.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, as a citizen of Venice who has therefore inherited a strong historical, cultural and linguistic identity – I recall the Most Serene Venetian Republic – I hope that all the countries in the European Union will adopt policies aimed at devolving the competences of the state to the regions, especially policies on state-sector education, culture and the protection of cultural assets. We believe that it is precisely our cultural diversity and cultural identities that form the major attraction of this Europe, which should not try to centralise but should leave room for the regionalisms and identities of all the peoples it embraces. I therefore want to underline the need to refocus on these identities in their own local areas, so that the great cultural heritage that unites all the peoples of Europe can be an example of democracy and especially of the great strength of our diversity in this our European identity.
– As the report states, it is necessary to arrive at a legal framework under international law for the right to cultural diversity. In addition – something that is very important from the point of view of the independence and regionalist movements such as the one I represent in this Parliament, the Lega Nord – the report quite rightly underlines the need for vigilance concerning the treatment of minority populations and languages, especially including indigenous languages, within the context of an enlarged Europe. With regard to the protection of the languages of minority populations, the Member States are invited, where appropriate, to pay particular attention to the conservation of monuments, buildings and everyday implements, which form the material history of these cultures. There is a need, however, for a much broader and more thorough measure to protect everything that makes up the immense cultural heritage of minority languages and peoples: literature, art, folklore, books and manuscripts, which are in danger of disappearing. Within Padania, for instance, there is an immense linguistic cultural heritage, ranging from Piedmontese to the Venetian language, as mentioned by Mr Gobbo, to Lombard, Ladin and a host of endangered minority languages. For them, it is vital that the devolution policy sponsored by the current Italian Government should be adopted.
Mr President, we are committed to safeguarding cultural diversity in the Union and to promoting a pluralistic media. However, we abstained on the proposals set out simply because we believe that they are largely inoperable and that other instruments can be used in order to achieve our objectives.
Overall, we concur with the rapporteur on the desirability of linguistic diversity, the definition of cultural goods as a public good, the desirability of public sector broadcasting and the undesirability of media concentration. However, paragraphs 23, 24, 26, 29, 31, 32 and 33 unnecessarily pre-empt the UNESCO conclusions to be drawn in 2005, let alone inhibiting, as they do, the room for manoeuvre on cultural areas in the negotiations in Cancun.
Mr President, like the majority in this House I have voted in favour of the excellent report by Mrs Prets on this very sensitive issue. The problem is that whenever stateless nations of the European Union, such as the Basque country, try to implement approved guidelines, the French and Spanish authorities adopt a thoroughly contemptuous attitude.
Last week in Bayonne, people were ejected from a court of law and sprayed with tear gas because they had dared to speak in Basque and promote the use of the Basque language in public services. Members of this House will shortly receive full information on this regrettable incident.
I must point out that the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, attached to this report, states that cooperation policy in the European Union is 'unthinkable without respect for and promotion of cultural diversity as an integral part of the identity of the political entities and communities involved.'
. – The Radical Members voted against the report not only because it opposes the liberalisation of international trade and surrenders to cultural relativism, as well as protectionism, but also because it does not seem to understand the dangers of cultural and linguistic annihilation at the hands of nationalists and proponents of state control.
National policies that undermine linguistic diversity in the teaching of foreign languages – that is, the obligation to learn just one foreign language, English – are dominant in both the European Union and the acceding countries. The European institutions themselves are often mono- or bilingual. The resolution lacks any reference to innovative solutions to communication requirements on a non-discriminatory basis, for instance by envisaging the use of neutral languages like the international language Esperanto. It also lacks any reference to the little protection afforded to the languages of indigenous populations and immigrants and to sign language.
Of the concrete proposals that have already found a certain consensus at an international level, I should like to mention the proposal by the Esperanto Radical Association for the Language Policy Observatory, which was also recently recommended by UNESCO’s 32nd General Conference. There is indeed a need for an up-to-date picture of language practices and legislation and of the use and recognition of minority languages within states.
. I broadly welcome this own-initiative report by the Committee on Culture, Youth, Education, the Media and Sport on preserving and encouraging cultural diversity, especially so during a fresh round of WTO talks.
Unesco therefore took the initiative, at its conference of 17 October 2003, to begin work on producing a draft Convention on cultural diversity, with the aim of creating an international legal instrument that will protect and promote cultural diversity. The report before us makes a positive contribution towards this aim, with a series of recommendations to Member States and the Commission regarding Unesco’s work, such as consolidating cultural rights, fostering the development of public cultural policies in each State and committing all the parties involved to international cooperation.
Among other points in the report, I welcome its reaffirmation of the principle of preserving and promoting cultural diversity and access to culture, as a contribution towards mutual understanding between people and towards peace. I endorse the report’s position that States have the right to define their own cultural policies. I also welcome the reaffirmation – as advocated by Unesco – that culture is not ‘merchandise’ and that it must be excluded from any process of liberalisation, be it multilateral or bilateral, as well as the reaffirmation of the role of public services.
I therefore voted in favour.
We fully share the view that cultural diversity should be recognised as a fundamental right, and we therefore choose to support Mrs Prets report on cultural diversity. The EU is, and must remain, a mosaic of minorities and cultures. As liberals, we always put the private individual at the centre of all political decisions. We therefore believe it to be of the greatest importance both to confirm in international law that every state or group of states has a legitimate right freely to decide what cultural policy they wish to pursue, and to strengthen the policy of international cooperation and solidarity on cultural issues. Linguistic diversity must also be retained within the EU.
We are, however, dubious about the idea of the EU being legally entitled to take measures within the area of culture and the media in order to preserve and promote cultural diversity. We do not therefore wish to support the EU’s developing a legal instrument for cultural diversity.
.  The EU is doing a great deal in order to involve a young generation in projects intended to link European unity and ideas about progress. These projects may end up verging on being propaganda rather than education. In channelling money to cultural organisations that propagate 'the European idea' by pursuing a general European interest, the EU’s objective is to create a more uniform European elite. In the worst-case scenario, the EU will eventually evolve into a power centre, with the power ending up in the hands of a Europe-wide English-speaking elite, putting anyone who does not speak this language at home or has an insufficient command of it at a disadvantage at work, and in terms of their ability to participate, and have a say, in politics. Deviating national and regional customs are then treated as a form of handicap. That is why it is positive that we should now finally set to defending cultural diversity against commerce and centralistic governance. I completely share the view of Mrs Prets, the rapporteur, that cultural services and products, and certainly the diversity of opinions, are not consumer goods capable of simply being handed over to the market. I support her ambition to exclude everything that pertains to this from trade liberalisation by WTO/GATT and to have it protected by a convention to be concluded in the framework of UNESCO.
. We agree with several points in the report at debate. For reasons of principle, we agree with the need to safeguard the right of cultural self-determination and the cultural diversity of the peoples of Europe and the whole world. The report partially formulates correctly certain of the causes of gradual cultural homogenisation and the commercialisation of culture (pressure from the WTO, internal rivalries both between the USA and the EU and within the ΕU itself, inability of UNESCO to play its role etc.).
Because we firmly believe in cultural diversity, as one of the last bastions defending the historic existence and continuing identity of peoples and as an historic necessity (as the report also recognises), we consider the proposed measures to be completely inadequate. The problem cannot be resolved within the framework of organisations such as UNESCO or the Council of Europe, let alone the ΕU. The only way to check and reverse this preplanned and culturally catastrophic advance is for the peoples to take the matter into their own hands, to fight against the logic and practices of the laws of the market dictated by imperialist globalisation and to demand respect for the values of their culture.
For these reasons, the Communist Party of Greece did not support the report and abstained from the final vote.
. As our rapporteur (and the draftsman of our opinion) so eloquently expressed, ‘preserving the cultural heritage as the common heritage of mankind is a central concern of our civil society, and the preservation and encouragement of cultural diversity helps to ensure peace, security, stability and development’.
This preservation requires specific actions. It was in this light that the Universal Declaration of Cultural Diversity drawn up by Unesco, and the Council of Europe’s Declaration on Cultural Diversity appeared. These declarations succeeded in going beyond mere trade aspects of educational and cultural services and cultural goods, by encompassing specific objectives such as the development of viable local cultural industries and improving the worldwide distribution of cultural works. The respect for and protection of cultural diversity are of crucial importance, from the point of view not only of collective awareness, but also of hopefully sustainable development. Cultural diversity is, in turn, in harmony with the world around us and is something that each generation inherits and then passes down.
I believe that the EU must take a pro-active role in the discussion and emergence of new instruments at the next Unesco General Conference, capable of addressing the needs of a new world in which Europe must foster, with steadfast determination, the promotion of cultural diversity, make a contribution towards cultural dialogue and promote mutual understanding and respect.
. As well as providing an excellent discussion of the importance and the richness of cultural diversity, the report expressly calls for the rule of unanimity to be applied. This is not a blocking tactic, a charge all too frequently levelled, but the best guarantee of obtaining the consent of States and of the citizens. Another reason for us to be satisfied is the most compelling case the report makes for the need for the principle of subsidiarity to be respected and for ‘the right for the Member State, the regions and sub-state entities where appropriate to define, implement and adapt cultural policies’ before emphasising that ‘services and cultural products and education are not merchandise… and must therefore be made subject to special conditions… [which] must take account of the fact that the market cannot be the measure of all things, and must guarantee in particular diversity of opinion and pluralism’. The Members of the delegation to the Group for a Europe of Democracies and Diversities have no alternative proposal. We support the concept of public service and reject the liberalisation of these sectors under the General Agreement on Trade in Services (GATS). It is regrettable and worrying that these guidelines should not have been extended to all services of general interest in the vote on the Herzog report, but we give our unreserved support to the resolution on preserving and promoting cultural diversity in association with UNESCO.
. – Following on from Mr Cappato’s explanation of vote, I must underline the importance of the OSCE, the Organization for Security and Co-operation in Europe. The OSCE promotes security in all ways other than direct armed intervention, and therefore makes every effort to promote respect for cultural and linguistic diversity. Two institutions operate within the OSCE to achieve this: the High Commissioner on National Minorities and the Representative on Freedom of the Media, who have continually been directing their attention to the subject of languages. Recently, at their meeting in Maastricht in December 2003, the foreign ministers of the OSCE countries adopted a decision on tolerance – Decision 4/03. Article 10 refers to the High Commissioner on National Minorities and his recommendations on education and languages, including in radio and television broadcasting. The decision also refers to the recommendations on this subject by the Representative on Freedom of the Media, the text of which can be found at www.osce.org. In 2002 and 2003 he carried out a thorough study on the media in multilingual societies, taking five countries as examples: Luxembourg, Switzerland, the former Yugoslav Republic of Macedonia, Moldova and Serbia-Montenegro.
On 13 and 14 September the OSCE is organising a conference on racism and xenophobia, to be held in Brussels, during which I hope the subject of linguistic diversity will be addressed.
. The 2002 annual report on equal opportunities is relevant to the EU’s objectives. We have noted, however, a number of shortcomings in the report.
As draftsman of the opinion of the Committee on Employment and Social Affairs, I believe it is essential to take a two-pronged approach, with the aim of ensuring equal treatment and equal pay, and genuine political mainstreaming of gender issues. Given that the growth of employment, particularly of women, is directly linked to whether it is possible to combine work with family life, the employment strategy must include references to funding and setting up facilities to care for children and dependents, and access to paid parental leave. It must also include targeted support measures to assist women in returning to work after raising a family.
Every effort must be made to encompass areas as diverse as social security, training, enterprise initiatives, the inclusion of women in the decision-making process, extending working life, domestic violence and the trafficking of women.
. The own-initiative report by the Committee on Women’s Rights and Equal Opportunities rightly draws attention to important aspects of the framework strategy and to annual work programmes and reports on equal opportunities between men and women in the EU. These include the fact that the aims for the strategy have yet to be defined in measurable terms and that the annual reports do not manage to combine addressing the political aims that I have highlighted and a thorough analysis and evaluation of the current situation.
Although it contains certain aspects that I consider contradictory, I agree with the report when it highlights the lack of coherence between UN policy – as defined in the Beijing Platform for Action – and EU policy on equal opportunities. I also welcome the fact that it points out the lack of information with regard to the execution of a number of Community programmes, and when it expresses disappointment that the 2003 work programme, relating to priority actions, does no more than reiterate previous intentions. I also agree with the rapporteur when she underlines the need for a report summarising the 1995 Platform for Action in Member States, to be tabled before the end of this legislative period. Unfortunately, good intentions have not been translated into reality. In the neo-liberal offensive against workers’ rights, social rights and other social gains, the first to be affected are always women, who face unemployment and unequal pay.
. The Commission is required to provide us with annual reports on the current situation as regards equal opportunities for women and men in the European Union. Today, we are to state our position on the annual report for 2002, a good practice that permits us to assess how things stand when it comes to implementing the fine European directives and programmes that are meant to guarantee equal treatment and equal opportunities to women and men.
We all know that, where this is concerned, not all that glisters is gold in the Member States or in the accession countries, and that this House should and must denounce this is not a matter of dispute. There are, however, some passages in this otherwise astonishingly sensible motion for a resolution from the Committee on Women’s Rights and Equal Opportunities that have to be modified. Various Members of this House have objected to the requirement that Member States and accession countries should, by 2010 provide good and affordable childcare facilities for at least 90% of children between three years of age and school age and for 33% of children under the age of three. They wonder whether that is either desirable or realistic, that is to say, affordable.
. On average, women in the EU earn 84% of what a man does, and the average unemployment rate for women in 2001 was 2.3% higher than for men. In the Explanatory Statement, the rapporteur demonstrates incisively that the many fine words about equal opportunities for men and women are, in practice, leading to little action, partly owing to a lack of measurable results. No clear objectives were set beforehand, and the assessment criteria laid down by the European Commission in its Framework Strategy for the period 2001-2005 do not reappear in its Annual Report for 2002. It is thus unclear what has been done or not been done, and what the results are. Furthermore, the Commission and the Council are working independently of each other. During the Finnish Presidency in late 1999, the Council established nine indicators with regard to women in responsible and decision-making jobs, to which were then added French indicators for the reconciliation of work and family life, Belgian indicators for unequal pay and Danish indicators for domestic violence against women. These are all nice things for ministers to tell their grass-roots support back home. No further mention of them is to be found in the annual reports, and the underlying documents remained confidential. It is a shame that the motion for a resolution adopted unanimously in the Committee on Women’s Rights and Equal Opportunities lacks the firmness of the clear Explanatory Statement. I fear that, once again, little will change there.
. I feel that equality between men and women is of the utmost importance, and have always condemned sex discrimination.
I am forced, however, to disagree with the rapporteur’s position, which, rather than fight for equality, seeks to impose egalitarian extremism.
In order to make equality a reality it is not necessary to have the exact same number of men and women doing a particular job, it is much more important first to ensure that there is equal access to opportunities.
The egalitarianism in the report before us is an absurd imposition, which offers a superficial impression of equality and would only reflect true representation, if at all, by coincidence.
I do feel that many of the rapporteur’s ideas, in terms of EU law, could not be implemented in the EU, as they fall within the competences of Member States.
I nonetheless endorse some of the points made in this own-initiative report, which do not, in any case, pertain exclusively to equality between men and women. I agree, for example, with the rapporteur’s criticism of the lack of transparency of decisions made within the Council, which prevents Parliament and the citizens from making a proper evaluation of its activities and its decisions.
I voted against.
That concludes the explanations of vote.
(1)
The next item is the Council and Commission statements on preparations for the 60th session of the United Nations Commission on Human Rights.
. Mr President, as a former United Nations human rights fellow and indeed as a former chairman of the Irish Commission for Justice and Peace, I am particularly pleased that my first address to Parliament should be on the European Union's preparations for the forthcoming session of the United Nations Commission on Human Rights. The General Affairs and External Relations Council conclusions of 10 December 2002 contain concrete recommendations as to how the Council and the European Parliament can work more closely to achieve openness and transparency in the European Union's human rights policy. The Council is committed to putting those recommendations into practice.
Enhancing the dialogue between Parliament and the Council on human rights issues is an important focus for the Irish presidency. Today's debate is a valuable part of that discourse. This is an area where we can make real progress if we work together.
The European Union has always been determined to assume its international responsibilities. The Union's size, wealth, history and geography all point to our Union playing a prominent role in the period ahead.
Human rights will remain at the heart of that role. A concern for human rights is at the core of European integration. We are much more than an economic area and an alliance of convenience. Ours is a Union which is based and built on values. Those values are essential conditions for membership. They are a compass that helps guide our external relations. We are committed to the principles of liberty, democracy, respect for universal and indivisible human rights, fundamental freedoms and the rule of law. There can be no compromise on or denial of these principles.
Europe has been at the fore in developing the concept of universal human rights. It was on our continent, Europe, that the idea of protecting human rights via written norms was first elaborated: the Magna Carta of 1215, the Bill of Rights of 1689 and the Declaration of the Rights of Man of 1789 are all landmarks, but they are not the only landmarks.
The attachment of Europe to human rights is not an abstract one: it was forged in the bitter experiences of European history – our common history. We need only look back to our own history to understand why the Universal Declaration of Human Rights refers in the starkest language to: 'disregard and contempt for human rights that have resulted in barbarous acts which have outraged the conscience of mankind.' That sense of outrage has been used positively in the past half century to construct a new Europe that has learned from and not forgotten its history.
This presidency believes strongly that human rights have a strategic part to play in confronting the major challenges of our time. There is no need to emphasise the close relationship between peace, security and stability on the one hand, and respect for human rights, fundamental freedoms, democracy and the rule of law, on the other. Our presidency will reflect the central importance of human rights in all our external actions.
Our Union can, rightly, be proud of the achievements of the last 50 years. We must never, however, become complacent. There is no part of the globe which is absolutely free from human rights abuses of one form or another. None of us in Europe, for example, is without fault: acts of racism, xenophobia and intolerance have not disappeared from our own societies. Believing in human rights means being ready to accept criticisms and working every day to strengthen respect for the freedoms that we all hold dear. We must remind ourselves, each and every day, that human rights are not for export only.
If human rights within the Union are respected absolutely, unquestionably and visibly, our foreign policy will be more effective and more persuasive. We will be in a position to demand respect for basic principles and values – upon which all individual integrity and human decency are founded – from the international community only when those principles and values apply without equivocation in our Union.
The United Nations Commission on Human Rights has played a pivotal role in the promotion and protection of human rights. It has been the standard-setter establishing monitoring mechanisms. The international community should rightly take pride in the Commission's unique contribution to this process and to the progress that has been achieved since the proclamation of the Universal Declaration of Human Rights.
While much has been achieved, more remains to be done. The European Union remains committed to cooperating with the High Commissioner for Human Rights, the United Nations human rights mechanisms, special rapporteurs and representatives as well as with Treaty bodies. The European Union will reinforce its efforts towards achieving the United Nations Secretary-General's goal that the rights of all men, women and children must be 'at the heart of every aspect of UN work'.
Before addressing the preparations for this year's Commission on Human Rights, I would like briefly to address the outcome of last year's session, because it is indicative of the challenges that we face next March and April in Geneva.
The 2003 session of the Commission was challenging. The beginning of the session was overshadowed by the looming war in Iraq. The war started during the Commission's second week yet, and quite remarkably, the atmosphere, while occasionally fractious, was a significant improvement on the atmosphere of 2002. There was a more positive approach by all groups on a number of issues which had previously caused serious difficulties, most notably the follow-up to the Durban World Conference against Racism and on the rights of the child.
The return of the United States to the Human Rights Commission was another positive and welcome development. The European Union played a positive role at the Human Rights Commission. On individual country situations, the Union successfully tabled resolutions on the human rights situations in Burma (Myanmar), the Democratic Republic of Congo, Iraq, Turkmenistan and North Korea. The Human Rights Commission adopted a resolution on Israeli settlements in the occupied Arab territories. The European Union also agreed a Chair's Statement on Colombia. However, initiatives from the European Union on Chechnya and Sudan were defeated and our resolution on Zimbabwe fell to a no-action motion.
A number of important EU initiatives fell in 2003. This was in significant part due to the composition of the Human Rights Commission. It also reflects the unwillingness of some regional groups to accept any condemnation of their members. It also reflects the very large number of proposals coming forward from the European Union.
Turning to thematic resolutions, the EU initiatives on the death penalty and the rights of the child were adopted by the Human Rights Commission. One of the more emotive issues addressed by the Commission, a Brazilian resolution on human rights and sexual orientation, co-sponsored by the Union, ran into vigorous objection, in particular from the Organisation of Islamic Conferences. This issue was remitted to the 60th session of the Commission and it is likely to be very sensitive in the upcoming session.
Before turning to the EU's preparations for the forthcoming Commission, I wish to mention the decision by the African Group in Geneva to challenge the nomination of Australia as Chair of the session. In line with the current system of geographical rotation, the Western Group has nominated Australia as its candidate for Chair of the next session of the Commission on Human Rights. The African Group in Geneva has indicated that it intends to call for a vote. We are very concerned about this development and its negative impact on the Commission on Human Rights. Australia enjoys the full support and the endorsement of the European Union and of all other members of the Western Group. Accordingly, the European Union has called on the African Group to reflect on its decision in advance of the election, due on 19 January 2004.
I hope that the African Group can be dissuaded from calling for a vote on the Chair of the Commission. In making this call, I am guided by the need to work constructively with the African Group at the forthcoming session of the Commission on Human Rights and to improve relations with the Group generally in that forum. The President of the Council has already made our anxiety clear to move Africa up the agenda of the EU, so there is no question as to our goodwill on this issue.
Against the background outlined above, I would like to give you as much information as I can about the current state of the Council's preparations for the Commission on Human Rights. Time does not permit me to touch on every aspect of the Commission's work. However, I wish to share with this Parliament the essence of our approach as a presidency.
At a general level, the Human Rights Working Group, COHOM, has been working since last autumn on improving the Union's performance, based on our experience from last year's session. The first meeting of the Human Rights Working Group of the Irish presidency will take place on 21 January. In advance of that meeting, the various Common Foreign and Security Policy geographical working groups have been asked to present their priorities and their recommendations for action this year. With the help of this input, the Human Rights Working Group meeting on 21 January will identify countries which may have formed the subject of EU initiatives at this year's Commission. COHOM is also likely to request detailed reports from EU heads of mission on human rights situations in these countries.
I should stress that no final decision on any initiative has as yet been taken. The Human Rights Working Group will take a final decision at a further meeting to be held on 4 February. If there are any particularly controversial issues outstanding, these will be considered by the Political and Security Committee and, if necessary, be decided by the Council at Council level.
The expressions of the Union's concern in regard to the human rights situations in countries will not be confined to formal resolutions. In the traditional statement under agenda item 9 – human rights situations in various parts of the world – the EU will refer to a number of country situations in the context of the thematic approach. The presidency intends to keep this draft as concise and as targeted as possible. We believe that by doing so we will have the maximum impact. Another effective approach is the type of human rights dialogue that the Union has entered into, for example with China and in the EU-Iran dialogue.
As regards thematic resolutions, again no final decision has been taken. However, the European Union is again likely to table resolutions on the death penalty and on children's rights.
Preparations have also begun for a number of EU statements, including one on the follow-up to the World Conference on Human Rights and others on racism, racial discrimination, xenophobia, the right to development, economic, social and cultural rights, civil and political rights, integration of the human rights of women and the gender perspective, the rights of the child, contemporary forms of slavery and human rights defenders. This list is by no means exhaustive. It does, however, give you some indication of the very thorough engagement which is envisaged by the European Union in this year's Commission on Human Rights.
The timing of this session for Parliament is very welcome because it means that the Human Rights Working Group will be in a position to take into account the deliberations of this Parliament in framing the Union's priorities for the Commission. The European Parliament's suggestions for initiatives are most welcome and I will be very attentive to any suggestions that come forward here today.
A major aim of our presidency is to achieve a fruitful and an effective session of the Commission. The climate of confrontation, which increasingly characterises debates in the Commission on Human Rights, is a problem which we will address with our partners. It is a problem that must be resolved, a distraction that the Commission on Human Rights does not need.
The actions of the European Union in the field of human rights are clearly perceived by part of the international community, for some reason, as being suspect. Unfortunately, the very principle of universality of human rights and the conviction that they cannot be constrained or limited by any social, economic or cultural exception are being called into question. Ireland will work very hard to counter this perception of the EU stance during our presidency.
I would like to conclude by reiterating the important and central position of the question of human rights and fundamental freedoms in the Union's external relations policies. Peace, security and international stability are founded on full respect for human rights. This is not empty rhetoric; it reflects the objective recognition of a reality that should be clear to all. It is also a reality that is destined to have an ever more decisive influence on governments' external policy choices. It must also inform the strategies of international organisations.
In conclusion, I wish to thank Parliament for the opportunity to outline the Council's preparations for the 60th session of the UN Commission on Human Rights and to look forward to further developing the dialogue between the Council and Parliament in this vital area, which is so close to the heart of all democrats.
. Mr President, the Commission welcomes this opportunity to exchange views with Parliament on the forthcoming session of the UN Commission on Human Rights. I subscribe wholeheartedly to the statement that has just been made by Minister Roche. We need to fully guarantee the coherence between respect for human rights internally in the European Union and the central role that human rights play in our own external policy. The Commission would like to contribute to this debate on the basis of some of its specific points of view.
As Mr Roche just mentioned, the Commission on Human Rights of the United Nations is no stranger to controversy. In the statement on the CHR preparations delivered on behalf of the Commission to Parliament last year, Commissioner Nielson noted that Eleanor Roosevelt, the first Chairman of the CHR in 1946, would be turning in her grave at the election of a Libyan Chair. To that sorry saga we must now add the African Group’s provocative indication that they will request a vote, and vote against, the Western Group’s nominated candidate for Chair – Australian Ambassador Mike Smith – which can only serve to embitter the atmosphere in Geneva ahead of the 60th session. Even by the standards of an increasingly politicised CHR – a body which saw fit to reject last year’s EU resolutions on Zimbabwe, Chechnya and Sudan – this is an unprecedented move. The Commission supports the swift efforts of the Irish presidency to mobilise a concerted EU and Western Group response, with a series of démarches in African and Asian capitals.
A final decision on the European Union’s country and thematic initiatives has not yet been taken and consultations continue between the Council Working Group on Human Rights and geographical working groups. As the European Parliament’s Annual Report on Human Rights noted last year, the European Union is one of the most active players at the Commission on Human Rights. The EU cannot carry that burden alone, and the search for goodwill and burden-sharing with members of the Western and other groups is vital. The EU must make best use of the revitalisation of the United States' interest in both the General Assembly Third Committee and the Commission on Human Rights.
Whilst acknowledging that EU and US views diverge sharply on several issues, the successful cooperation on the resolution on Turkmenistan last year shows that playing to the strengths of our relationship with the United States can pay dividends. Cooperation with Latin American countries – not least on the omnibus resolution on the rights of the child – stands as a good example of partnership with other groups.
Moreover, Brazil’s courageous, and inevitably controversial, decision to table a resolution on sexual orientation – an issue which will be re-visited this year – also demonstrates the value of encouraging important human rights initiatives from other players.
The potential success or failure of draft resolutions cannot, of course, constitute the primary factor in decisions on EU action. The very act of tabling a resolution sends a strong signal of concern and the situation of human rights on the ground must be a pivotal consideration.
That said, in rejecting entirely justified resolutions, the Commission on Human Rights is falling far short of fulfilling its mandate to promote and protect human rights. Such resolutions do not only stand as a mark of the international community’s preoccupation with a particular country’s human rights record; they provide the basis for the work of country and thematic rapporteurs, charged with the investigation of human rights concerns. It is a mark of the lightness with which certain members of the Commission on Human Rights carry their responsibility to the institution that 35 of the 53 state members have failed to extend a standing invitation to those rapporteurs and other visiting mechanisms. We must make every endeavour in our dialogue and cooperation with such countries to prompt a more acceptable approach.
That is entirely in line with the EU’s determination to draw on the work of the Commission on Human Rights as an important element of our relations with third countries, to ensure that the approach we take throughout the year is consistent with what goes on in international human rights fora and to ensure that the mainstreaming of human rights in external relations is a meaningful process.
The Commission therefore welcomes this debate. We consider it an important contribution to the building-up of the EU position in the forthcoming session. I shall conclude by underlining the Commission’s intention to extend every assistance to the Irish presidency during what will undoubtedly be a challenging year for the EU in the Commission on Human Rights.
– Mr President, Commissioner, Mr President-in-Office of the Council, every year, we have this human rights debate immediately before the UN Commission on Human Rights meets in Geneva, and every year we are able, in fact, wholeheartedly to endorse what the Commission and the Council have to say. The fact is that the principles that we proclaim are common to us all and there is no doubt in anybody’s mind that we give them our full support.
The President-in-Office of the Council has quite rightly said that human rights are an indispensable requirement if peace, stability and prosperity are to be secured. That, though, brings us on very quickly to the deficits, and the Commissioner has stressed that the Human Rights Commission does not really use its opportunities in the way that it could.
I believe that the Irish presidency does honestly want to make action for human rights a keynote of its presidency. This is something for which Ireland has a very good record; it has produced such outstanding figures as Mary Robinson, who have distinguished themselves in this area.
With reference to something else – the Constitutional Treaty – your Prime Minister said today that he wants to do his best, but that he is not alone. Where human rights are concerned, Mr President-in-Office of the Council, you are indeed, unfortunately, not alone. The chairman of my group said something on this subject this morning, to the effect that it would be a good thing if action for human rights in major States were to be given some substantial expression, that is, in joint communiqués. According to the old Prussian principle of administration that ‘government is done in writing’, that which is not on file does not exist, and if, in your dealings with Russia or China, you discuss things behind closed doors without mentioning them in a communiqué, then – politically speaking – nothing has happened.
I therefore ask you, when you represent the European Union at meetings of the UN Commission on Human Rights, to support resolutions on China, on Russia and also on Iran. I am the rapporteur on Iran and believe that the present situation makes it necessary that we do this. Let me draw on a proposal by the House dating back some years and advise you not to concentrate on our 15 or 25 Member States, but to act in concert with all the democracies that sit on this Commission, consulting with all the functioning democracies around the world and coming to agreements on what your common concerns are.
Turning to the Africans, one cannot but wonder what they actually want: appreciation on the one hand for the way in which they are establishing high standards under NEPAD, the new programme for African development, and for even establishing the peer review mechanism that we spent yesterday evening discussing, but when it comes to getting practical, they shy away, even objecting to Australia assuming the presidency – probably because Australia has taken a high-profile line on Zimbabwe. I regard all that as highly dubious, and we have to ask ourselves what we are going to do with the Africans. I said yesterday that I am very much in favour of us supporting those who do something practical in defence of human rights, but, contrariwise, that also means that we have to impose sanctions on those who do not.
Mr President, the European Parliament is naturally very pleased to see that the Council and the Commission are taking its opinion into account before the Geneva session. During this term, it has expressed several concerns that it hopes will be reflected at the session, and I would just like to mention five of them.
The first is ensuring that human rights are not subject to double standards. A failure to condemn flagrant violations of human rights in major powers such as China – torture, disappearances and the death penalty – Russia – with Chechnya – and the United States – with Guantánamo – would be unacceptable to the public. Large and small must be in the same boat.
The second issue relates to the European Union’s decisions: its votes must reflect the concerns that Parliament has expressed in its annual reports and its resolutions, in particular with regard to strengthening international law as a guarantor of human rights in the world. Parliament has on many occasions highlighted the importance of ensuring that every country adopts the international conventions on the abolition of the death penalty, torture and antipersonnel mines. It has regretted and strongly criticised the pressure the United States has exerted on certain countries to force them not to ratify the Statute of the International Criminal Court. Moreover, it has emphasised specific topics such as violence against women and children in particular, which you mentioned as one of the thematic issues.
The third concern is that condemning terrorism and countries that shelter terrorists must go hand in hand with condemning all of the abuses and violations of human rights perpetrated today in many countries in the name of the fight against terrorism. This fight is certainly important, but it must not flout international law nor infringe upon human rights. This concern of the European Parliament, highlighted in its resolution of January 2003, will be clearly reflected in the 2003 report on human rights in the world, for which I am rapporteur.
The fourth issue, the right to reproductive health, which covers all of the services relating to sexual and reproductive life, was also given priority in that same report. I need not remind you that maternal and infant mortality, epidemics of sexually transmitted diseases and deaths following illegal abortions are the cause of more deaths today than any armed conflict. These tragic and unnecessary deaths continue to be the lot of the Developing World, and Africa in particular. We hope that the Council and the Commission will give a very firm commitment in relation to this right to reproductive health.
Fifthly and finally, the European Parliament welcomes the coordination between the Commission and the Council and hopes that this will continue. As in 2003, it would like an delegation to be able to attend the next session in Geneva.
Mr President, Mr President-in-Office of the Council, representative of the Commission, I believe that it is a pleasure for this Parliament to be able to hold this debate on the preparation of the 60th session of the United Nations Commission on Human Rights.
Human rights are a priority issue, which must be applied in a universal and indivisible manner, regardless of the cultures on which each country is founded.
I was extremely pleased to hear the President-in-Office of the Council say that human rights were going to be a key element in the Irish Presidency’s work. I am also pleased to hear that the European Union must not just defend human rights with a view to exporting them, but that there must also be work to ensure that human rights are always protected and respected in the various States of the European Union.
In this regard, loutish acts of racism and xenophobia, or those associations that advocate certain cultural identities, must be completely outlawed. I would also point out that, since the European Union is a continent with a significant amount of immigration, it is possible that some of these actions will be directed at immigrant groups.
Since I cannot naturally refer to all the points that I believe must be argued at this session in Geneva, I will just refer to three specific ones: firstly, the issue of Cuba, where illegal detentions are taking place, specifically for crimes of opinion; in this regard, guaranteeing freedom of expression, of association and of meeting is a priority issue. The European Parliament awarded the Sakharov prize to Oswaldo José Payá in 2002 and I believe this is an issue that we must be concerned about.
Secondly, on that very island of Cuba there is Guantánamo. I am not going to go too far into this, but there are 700 people there, awaiting trial in a situation which is legally indefensible. Finally, there are also other countries such as North Korea where people are being imprisoned in situations that we can only condemn.
I myself have lived for many years in a country in which human rights were not guaranteed and I believe that the European Union must be committed to defending these rights here and throughout the world.
Mr President, here at the beginning of 2004 the climate of obsession with security has become more pronounced. The fight against terrorism is now held up to justify any repressive, authoritarian or discriminatory measure. Freedom of expression and freedom of movement, indeed all democratic rights at times, are suffering in many countries, including under George Bush’s administration, which has just established a specific procedure for officials of airline companies from 10 countries to enter American territory.
Throughout the world, there are also numerous examples of an offensive against those men and women who campaign tirelessly for human rights. In anticipation of the next session of the United Nations Commission on Human Rights, I would like to mention a few of them.
I am thinking of Sihem Bensedrine, a writer, journalist and former spokesperson for the National Council for Liberties in Tunisia, who was attacked in the middle of the street a few days ago in Tunis on her way home. A group of 15 lawyers lodged a complaint on her behalf and Sihem Bensedrine blamed, and I quote, ‘the political police’. As usual, the Tunisian authorities rushed to deny the existence of any such police.
The many recent interventions by this courageous and passionate campaigner to denounce breaches of human rights in her country in the European media, before a parliamentary committee in Germany or even when her last book came out have certainly not seemed to please the Ben Ali regime. The harassment suffered every day by Tunisian human rights defenders shows that the Tunisian regime has not made progress, despite the shocking statements to the contrary made by the French President, Mr Chirac, in Tunis in December.
On the contrary, freedoms as fundamental as the freedoms of expression, of opinion, of association and of assembly continue to be violated every day, treating the European Parliament’s repeated requests with disdain. This assessment is also shared by Mrs Hina Jilani, the Special Representative of the United Nations Secretary-General on Human Rights Defenders. In my view, the European institutions, the Council and the Commission, must shilly-shally no longer and must, at the session of the United Nations Commission on Human Rights and in general, assert an unambiguous position regarding this regime and use their influence to demand respect for all freedoms. The credibility of the EU-Tunisia links must measure up to this requirement.
We welcome the very recent release of political prisoners in Morocco, and in particular that of the journalist Ali Lmrabet and several Sahrawi prisoners who had been in jail for many years. Their release is proof of the importance of international solidarity. I would like to take the opportunity provided by this debate and by the forthcoming visit by Kofi Annan to Brussels to receive the Sakharov Prize to reiterate demands that have already been stated here but which are still relevant.
I would like to talk about the issue of Western Sahara and to call on the governments of the Member States to give their full support to the current efforts of the United Nations. As the deadline has been set for 31 January, there is an urgent need to put pressure on Morocco to accept, as did the Polisario Front so courageously, and to implement without any further delay the UN peace plan, which at last provides for the self-determination of the Sahrawi people through a free and democratic referendum. The Council and the Commission have the resources to help bring this about.
Finally, I would like to mention the situation in Palestine. The people of Palestine have had enough. Every gesture of goodwill, like the Geneva peace initiative adopted by Israeli and Palestinian leaders, is immediately scorned, to say the least, by Sharon. Accusations of treason, the circulation of black lists, fatal shootings by the Israeli army in the Occupied Territories and the sentencing of young, refusenik soldiers are just some of the blows to the very idea of peace in the Middle East. The escalation continues to be dangerous and bloody. In this respect, I can only welcome the beginning of the next session of the Court in The Hague, which is due to give a ruling on the legitimacy of the ‘wall of shame’. However, as regards condemning breaches of rights, the United Nations Commission on Human Rights and the European Union must assume their responsibilities.
– Mr President, 2003 was an exceptionally gloomy year for international human rights. The year began for me in South Africa, where I was working for the Truth and Reconciliation Commission which had been investigating the legacy of apartheid, and I would not want to see inequality, racism or discrimination on anything like the same scale ever again anywhere. We are now, however – real or imagined terrorism having become a factor in any analysis of the world order – in real danger of sliding towards global apartheid.
As we happily swear by the notion of multilateral security based on cooperation, the European Union, as a Community of values and in its human rights work, which has a key impact on security, has been a disappointment in terms of practical work in this area. Amnesty Internationalpublished a report this week called, in which EU human rights policy came in for some heavy criticism. Amnestycomplains, for example, that the governments of the Union’s Member States often do not even take the trouble to reply when it contacts them.
We, too, however, have experienced the same sort of frustration in relations between the European Parliament and the Council. Major violators of human rights, such as China and Russia, just get away with it year after year. Parliament’s expressions of concern have in these cases, as in many others, come to nothing on account of the passive attitude of Member States, differences of opinion between them, and the commercial and other sordid interests they have lurking in the background. Good intentions, both in the thematic and geographical sense, therefore often remain inexcusably empty, futile gestures. What is needed is muscle and effect: I refer here for example to statements on human rights and democracy.
The country holding the presidency, Italy, at any rate chose children’s rights as its theme for its human rights forum. With respect to these, one nevertheless fears that the guidelines for children and armed conflicts agreed in December will not be effectively implemented, as was the case with the action programme against torture before it in 2001. The new European security strategy will, meanwhile, remain without any sustainable content unless it is anchored to a consistent, coherent and credible human rights policy which the Council also wholeheartedly embraces.
All eyes turn now to Ireland. Unless there is a wind of change both in our bilateral relations and in the United Nations we will have to prepare, not just for a combination of virtual farce and disaster, such as we saw at the fifty-ninth sitting of the Commission on Human Rights, but also for the fact that we will be wasting what is historically a golden opportunity right now when our work could have crucial, not to say epoch-making, importance.
– Mr President, as Mr Ahern reminded us this morning, respect for human rights lies at the core of European politics. Despite all the Union’s efforts, however, human rights are still being violated in too many areas, not only in the rest of the world but even within the EU itself.
Trafficking in human beings, trafficking in organs, new forms of slavery that demand our attention in the third millennium, the unregulated use of the Internet that all too often breaches our countries’ laws and becomes a vehicle for paedophilia, for the trade in human beings and for spreading information among terrorists who have no respect for human life and dignity – these are just a few of the many examples we could give.
We must call on the United Nations to ensure that rights that are violated in so many countries today are respected. The children that are forced to work or become guerrilla fighters in order to survive are also those children who in our rich societies see their images and their bodies used for commercial activities, in violation of the rights that their age confers on them.
Too many words and statements have been uttered in reaction to urgent situations which actually require strong political decisions, such as the decision to stop the use of children to advertise or promote income-generating activities, and the decision to make certain economic relationships with third countries conditional on respect for human rights. Those countries that do not have a secular system but one based on enforcing the , with everything that that religious law entails in violation of human rights, should be made to face clear decisions by the Union and the international community. Although cooperation remains a way of getting closer to the population, maintaining normal economic relations with governments that breach the principle of human rights would be wrong and would clearly contradict all the fine words we have uttered in recent years. We ask the Irish Presidency, with the support of Parliament, to put forward the need for stronger and more political statements at its next meeting with the United Nations.
Mr President, I welcome the opportunity presented by this debate to ask the Council and the Commission to put the situation in Vietnam on the agenda for the coming 60th session of the UN Commission on Human Rights. A picture of growing government repression in Vietnam emerges from several reliable sources, some local and this applies even more to the second half of last year, 2003. To illustrate this, I should like to give some details of the national situation.
Even official figures show a doubling in the number of death sentences in 2003 compared to 2002, particularly for drugs and economic crimes. In addition, citizens are being arrested on allegations of spying or criticising the government on the Internet.
The Protestants in Vietnam’s central highlands are undergoing particular suffering. They are subject to constant ethnic and religious persecution, including the ultimate government sanction of deprivation of their livelihood, their land. Incidentally, Hanoi has strictly forbidden these hill tribes to maintain contact with the outside world. Gatherings of more than two people are also prohibited. It is no wonder that these people, known as Montagnards, are attempting to flee their heavily militarised territory, which is resulting in a refugee crisis. All in all, we are seeing shocking breaches of human rights here.
Council and Commission, I trust that you will call the Vietnamese authorities to account for these matters via the global forum ofthe UN Commission on Human Rights. It is of practical importance that the United Nations demand that Hanoi grant their special rapporteurs for freedom of religion or belief and for refugees access to the central highlands. The Council and the Commission should push for this promptly in Geneva too.
– Mr President, Minister, Commissioner, I am grateful for the information, but I should like to ask a question, make a comment and lastly, perhaps, make a proposal. The question is this: do we agree that, when we speak of ‘human rights’, we also mean civil and political rights? In other words, do we agree with the position of Kofi Annan, who recently declared that democracy is a human right in itself, as can be inferred from Article 21 and others of the Universal Declaration? The question I am asking is a very important one, and one that also arose from a conference on democracy and human rights held in Yemen a few days ago, organised by , at which fifty countries from the Arab world released a statement that very clearly affirms this.
The second point is a comment: the Commission on Human Rights in Geneva is, of course, not only a recent instrument – it was founded in 1993 – but also a very weak one, and precisely because of its weakness it has become extremely politicised. It is a body that never has sufficient, clearly defined financial means, not to mention institutional powers or human resources. In short, it is at best a whistle-blowing body, but one which even in these terms has never done its job properly, precisely because it is composed of opposing blocs in which everyone protects the members of their own regional group.
Commissioner, while it is quite right to be concerned about the African Group’s questioning of Australia’s nomination as Chair, it must be added that it is also true that last year Europe abstained on a call for a vote against the nomination of Libya as Chair on regional grounds. Perhaps it is worth remembering this, Commissioner and Minister, because if we had adopted a clearer position last year – not as regards the Chair’s country of origin but as regards the standard of application of human rights in that country – perhaps today we might have some extra cards in our hand with which to support the Australian candidate.
Lastly a proposal: I do not believe we can make any further progress with simple, albeit necessary, criticisms towards various countries, from Tunisia to Vietnam, and we could add a whole list of names. I believe the problem is to strengthen the institutions responsible and thus the policies. For instance, I still do not understand – and I have been asking this since 1995 – why the European Commission does not have a Commissioner for human rights. It is a complete mystery to me, and nobody has ever given me an answer.
Finally, I believe that the episode of the Australian candidacy itself reinforces the need to create a community of democracy and of democracies within the United Nations. Only a strengthening of the institutions can make a policy progress from words to deeds; so far there have been plenty of words but certainly very few deeds.
Mr President, respecting, promoting and safeguarding human rights is one of the cornerstones of European integration. The Union therefore has the moral obligation and responsibility to defend and promote fundamental rights and freedoms. Consequently, we have the obligation and responsibility to improve the operation of the United Nations Commission on Human Rights and to make it the world’s political conscience, and I am pleased with what has been said here in this regard.
It also has the obligation and responsibility, however, to condemn with great clarity and courage the violations of these rights which are taking place, wherever they happen and regardless of the economic or foreign interests existing between the European Union and the countries where these violations take place or the motivations leading to the violation or jeopardising of fundamental freedoms and the principles of the Rule of Law.
Not to do so means covering them up, becoming accomplices in them, accomplices in what is happening in Chechnya, in Guantanamo, in Cuba, in Tibet or in Iran. In this way, the Union would also be clearly contradicting the principles and values on which it is based and would lose all credibility, and without credibility it will not have the authority necessary to promote and demand from others respect for the principles we claim to defend.
It is not sufficient, however, to condemn. We must also implement the recommendations of the United Nations Commission on Human Rights and ensure that others implement them. Otherwise, our commitment will be purely rhetorical, and through rhetoric alone, however long the list of declarations adopted may be, it will be difficult for us to make a more humane world a reality for everyone.
This morning, the Irish Prime Minister, on presenting the programme of the Irish Presidency of the Council, made a particular reference to the issue of human rights. The Geneva session offers an excellent opportunity to demonstrate that the words spoken this morning, which we have all applauded, truly respond to the will to ensure that the Union actively fulfils its commitment to the world to defend the fundamental freedoms which form the basis of the Community edifice.
I am convinced, having heard what you have said, Mr President-in-Office of the Council, that that will be the case.
– Mr President, we welcome the statement by the President-in-Office of the Council that there can be no compromises on the subject of human rights. Unfortunately, the experience of the European institutions shows that the reality is often quite the opposite.
I should like to say a few words on two subjects on which I believe Europe should summon up all its political prestige and use it in Geneva. The first is the death penalty. The Italian Presidency’s about-turn on the resolution for a moratorium on the death penalty at the United Nations General Assembly, which was announced by the Presidency but never tabled, is a serious occurrence that has left the European Union exposed and, above all, has eroded some of its political authority. This shows that even on a subject apparently as widely agreed on and as precious as human rights and the abolition of the death penalty as a judicial solution we are held hostage to many governments’ petty self-interest. This is a battle that must be fought at a political level, starting in Geneva.
In China last year 3 138 executions were recorded; there were also plenty of executions in many so-called liberal democracies, from Taiwan to Thailand, from Japan to India to the United States. We cannot address a matter like this on the slippery slope of political convenience and, above all, we cannot expect it to be a battle based purely on principle and evidence, because it is not like that. This is shown by the fact that the Governor of Illinois recently decided to commute 167 death sentences, and I believe it was because he felt the impetus and pressure of international public opinion.
Another important point, Mr President, concerns journalists; in other words, the right to speak out and not to remain silent, which is a fair indicator of the real quality of a democracy. In the last ten years more than 400 journalists have been killed, and for very few of these do we have any legal certainty. In the last six months there have been 228 arrests and 250 unjustified trials, many of which were in countries that belong to the so-called group of western democracies; the latest case emerged only two days ago and involves Turkey. Among other things, we believe that the forces of repression against journalists and press freedoms have learnt to use more underhand methods. Violence against the freedom to speak out and not remain silent is committed and consummated also by gagging, censoring and taking broadcasts off the air; unfortunately, these are practices that have also recently found a place here in our countries, including my own country.
In this respect we want to call on the Presidency to exercise a rigorous and courageous mandate, a political undertaking that I should like to try and define in the matter of human rights with just two words, which are the words Parliament has always sought to convey to the Commission and the Presidency: on human rights we will not tolerate any exceptions or any omissions.
Mr President, the Treaty of Amsterdam provided the European Union with a legal basis for taking action to combat discrimination on grounds of sexual orientation. That led to the adoption here a few years ago of a directive against discrimination on grounds of sexual orientation in employment and elsewhere.
In the course of the enlargement process, we have consistently and successfully insisted that penalising sexual contact between persons of the same sex be abolished before a country could join the European Union. In this House, we have also repeatedly reminded countries such as Zimbabwe and Egypt, with which the European Union has concluded agreements, that they should put an end to discrimination and punishment of sexual contact between adults of the same sex.
We make ourselves very clear on this point every year in our reports on human rights in the world and within the European Union. It is only logical, therefore, that we also raise this policy at the United Nations. As has already been said, last year, Brazil presented the UN Commission on Human Rights with an initiative to include combating discrimination on grounds of sexual orientation in the human rights policy of the United Nations.
This year, that proposal will be further elaborated and then raised again. This elaboration will probably include mention of discrimination on grounds of sexual identity. That is a subject on which the European Court of Justice passed a landmark judgment just last week. My group hopes, therefore, that the EU delegation will support this Brazilian initiative in full – every last part of it – and also cooperate on elaborating it further. All further attempts to destroy this initiative by countries minded to do so must be prevented, in cooperation with at least the EU Member States that are members of the UN Commission on Human Rights.
Mr President, I too am pleased that we are holding this debate on the preparations for the next session of the UN Commission on Human Rights. At long last it gives me an opportunity to remind our European Parliament of its commitments on the question of indigenous peoples and in particular on our institution’s dialogue with those too-neglected peoples and its representation to them.
It is my duty, Mr President – and you know what I am talking about – to remind you again of our 1994 resolution on action required internationally to provide effective protection for indigenous peoples, which in fact called for the setting-up of an interparliamentary delegation composed of Members of this Parliament and representatives of indigenous peoples.
After ten years’ hard work, the indigenous peoples have for their part succeeded in creating and organising themselves in an Indigenous Peoples’ Forum. On the Union’s side, however, we are more than discreet; I would even go so far as to say we are not present. The proof is that neither the Council nor the Commission have made any reference to indigenous peoples and Parliament itself has still not arranged its delegation.
We must remedy this lack of consideration for a question that nonetheless affects peoples on five continents. I shall therefore be proposing that the Union invest its resources and its will in organising the next Indigenous Peoples’ Forum jointly with the UN here in this place and in ensuring that the rights of these populations also remain among our priorities.
. Mr President, it is very hard to know where to begin. This has been a superb debate, and what has struck me listening to it has been the extraordinary range of issues addressed. As I mentioned at the outset, this debate is greatly appreciated by the presidency: it provides a timely reminder and an opportunity to exchange views with Parliament some two months before the 60th session of the UN Commission on Human Rights opens in Geneva. Members of Parliament – including the last speaker – have, in making their meaningful and fruitful contributions, highlighted areas in which there is still much work to do.
I would like to thank all the Members who contributed to this debate and to assure them that the Irish presidency will see to it that the points they have raised will be brought to the attention of the appropriate Council instance as we prepare for Geneva. Members have cited a considerable number of country-specific issues, as well as several thematic issues, which need to be worked on. It would be invidious of me to select specific issues from among all those which have been commented on today.
Let me simply say that my colleagues and I have been very careful to note the contributions and will ensure that we go through the record methodically.
I would, however, like to refer to one point made by Mrs Bonino. The Union has been a strong supporter of the Office of the UN High Commissioner for Human Rights since its establishment over a decade ago. Secretary-General Annan has yet to appoint a successor to High Commissioner Sergio Vieira de Mello following his tragic death in Iraq. Let me assure you that this presidency will provide broad and strong support for the Office of High Commissioner at the Geneva meeting, not least because we owe it to the memory of the distinguished incumbent who was cut down in Baghdad, a man who did so much for the cause of human rights.
I would like to end by again thanking the Members who have made contributions today. I can assure them that their contributions will be taken on board.
. Mr President, I would also like to thank Parliament for its contribution to the preparation of the European Union's position. A Member of Parliament raised the issue of the fight against terrorism and its impact on human rights. I would like to reiterate that the Commission is of the opinion that the European Union should support the Mexican resolution on protecting human rights in the context of the fight against terrorism, in the 60th session of the UN Commission on Human Rights.
Concerning Tunisia I would like to draw the attention of the House to the fact that the Commission has recently published a communication on human rights in the Mediterranean, in which we clarified our position on the human rights situation in Tunisia.
Third, I would like to associate myself with Mr Roche's remarks as he paid homage to Mr Vieira de Mello, the former High Commissioner for Human Rights, who was tragically killed in Baghdad.
My last comments concern Mrs Bonino's remarks. I could even go as far as to say that I share her view. As you know, the Commission said last year that it would be a dangerous precedent to change the way the President of the Commission is chosen by replacing the concertation and acclamation procedure with a vote. Therefore we are prepared to support the efforts of the Irish presidency in avoiding making such a choice a source of conflict. Such a conflict cannot but undermine the credibility and role of the Commission on Human Rights, which is important for us.
Finally, Mrs Bonino, I would like to draw your attention to the fact that last December the European Council decided to hand the European Monitoring Centre on Racism and Xenophobia, based in Vienna, a specific competence concerning the guarantee of fundamental rights in the European Union, therefore creating the basis for what one could call an agency for fundamental rights in the European Union.
When it comes to fundamental rights outside the Union, the responsibility lies with my colleague, Mr Patten, whom I am replacing today. When it comes to the internal policy of the European Union, I am sorry to disappoint you, but I am the Commissioner responsible for human rights!
Thank you very much, Commissioner.The debate is closed.The vote will take place on 10 February 2004.
The next item is the debate on the report (A5-0445/2003) by Mr Moraes, on behalf of the Committee on Employment and Social Affairs, on the Communication from the Commission on immigration, integration and employment (COM(2003) 336 – 2003/2147(INI)).
. Mr President, I am very proud to be presenting this report today. This report is unique in that it comes from the employment and social affairs side of this House and which for the first time tries the joined-up approach pioneered at the Tampere Summit. I am proud to be presenting it because it joins up the issues of immigration, integration, employment and partnership with third countries: many of the most sensitive issues that we deal with in the European Union, but also issues with which we must deal in a comprehensive way. Very often in this House we have dealt with these issues separately and they have been sensitive separately. Indeed, they are sensitive issues together.
In this report I have tried to ensure the joined-up approach and have approached the whole task by trying to unify colleagues in this House around some key points. It is a key point that the demographic challenge that we face in the European Union of the future is one where immigration may be one solution, but not the only solution.
We have some amazing statistics. In the 25 Member States, the working-age population is set to shrink from 303 million to 297 million by 2020, then to 280 million by 2030, almost doubling the old-age dependency ratio. It is the duty of this House to deal with these kinds of statistics. We cannot plan for the future and expect that immigration is not one of those solutions. If immigration is to be a solution, it must be joined up with the vital issue of integration. Integration is often an issue which is misrepresented. It is a vital issue.
We are dealing in this report not just with new immigrants. People coming to the European Union for the first time to work may stay temporarily or they may stay forever. We are dealing in this report in a joined-up way with those ethnic minority communities in the European Union – people like myself and my family – who are settled in the European Union but who also ask Member States for solutions to discrimination to ensure that full integration really takes place. This involves the issues of citizenship requirements, language and a plethora of other issues relating to new immigrant communities, as well as settled ethnic minority communities.
We should be proud in this House that for settled ethnic minority communities, we now have – through Article 13 of the Amsterdam Treaty – anti-discrimination legislation. There is so much in this report to commend to the House; it is difficult to name just one integration measure – there are so many. I urge the House and my colleagues across the House to look very positively at those integration measures for what they are.
Where we look at more sensitive issues – for example partnerships between the European Union Member States and developing countries; family unity and immigration – I have also been very sensitive in this report. I have tried to bring together the whole House in agreement that Member States very often have the primary responsibility in these issues but that we should share best practice. That is vital because we are dealing with some issues which we know are politically charged and politically sensitive.
The key achievement, I hope, in this report and the key achievement of the Commission communication was not to deal with these issues separately, or to pretend that they could be dealt with separately. It was to take a firm hold on the Tampere agenda, bring it back to this House, use the progress of the Greek presidency which took many of these issues forward, and try to create what I would call a positive agenda.
I know that there will be some problems for some Members in this report. I have tried very hard to bring all parties together because this is a politically sensitive issue. Integration is something that should be the duty of all of us to move forward. For that reason, I realise there are some sticking points. I have done everything I can – for example on paragraph 32 and the right to vote – to bring the House together on these issues. Unfortunately, not all issues will be to the satisfaction of everyone, but I urge colleagues to look at the result of the vote in the Committee on Employment and Social Affairs: 27 votes to 1, with 3 abstentions. There was a general consensus around many of these issues and in the way they were approached. I urge colleagues to vote positively and to think of the people who will be affected by this report, people who we represent: both new migrants who will perhaps become European citizens, but also people like myself who are now European citizens but look to being represented properly in a report which is moderate, comprehensive and should appeal to all sides of the House.
. Mr President, I am pleased to be here today to present the main aspects of the Commission communication on immigration, integration and employment, and would like to begin by congratulating the rapporteur, Mr Moraes, on the excellent quality of his report.
This very important Commission communication completes our response to the Tampere mandate and fulfils the pledge to examine the role of immigration in relation to the Lisbon strategy. The communication carries two key messages. The first – which has already been expressed in the Commission communication of November 2000 – is that, in the context of demographic ageing and decline, sustained immigration flows are likely and necessary if the European Union is to meet the Lisbon goals.
Secondly, the full potential of immigration and its contribution to economic development can only be realised if immigrants are fully integrated both into the labour market and into society in general. Given the estimated speed of population decline from 2010 onwards and the results of the national survey conducted by the Commission, there is an urgent need to strengthen integration policies, as was called for by the European Council in Tampere and more recently at the European Council in Thessaloniki.
The Commission is pleased that the rapporteur has laid the emphasis on the potential which migrants bring with them. It fully agrees that integration is a matter for society as a whole and that it is a two-way process, based on mutual rights and corresponding obligations, which implies that both the immigrant and the host society must adapt.
I would also like to emphasise that we fully agree that we must ensure a European legal framework for the admission of economic migrants and that Member States must keep to the promises made in Tampere.
The Commission has taken note of the difficulties encountered when negotiating in the Council the directive on admission for employment purposes, and is currently considering how best to approach bringing forward this politically sensitive issue. A Green Paper, followed by an extensive consultation procedure, is envisaged and we are also undertaking a study on the links between illegal and legal migration, which may provide pointers for the future development of a more coherent legal framework for the admission of migrants for employment purposes.
Adoption of the directive on the admission of researchers is also envisaged for the very near future. Negotiations on the directive on the admission of students is now entering the core phase and I am convinced that this proposal too will shortly be adopted.
The communication considers that, in order to ensure successful integration, there is a need for an holistic approach that takes into account not only economic and social aspects – these are very important – but also issues relating to cultural and religious diversity, civic citizenship, participation and political rights. The Commission is therefore pleased to note the specific attention paid in the report to the concept we put forward of civic citizenship and the need to promote a sense of belonging.
A key condition for the successful implementation of an holistic approach of this type is that there should be improved overall policy coherence and synergies between immigration, integration and employment policies at all levels and across all disciplines and between all relevant actors, bearing in mind that prime responsibility for successful integration ultimately lies with the Member States.
Finally, I would like to stress that I fully agree with, and welcome, the rapporteur's suggestion to establish programmes for the initial reception of persons arriving in an EU Member State. We are currently implementing the pilot projects in support of the integration of migrants. There has been enormous interest in these pilot projects and the programme has been oversubscribed to a factor of ten. We allocated EUR 4 million and applications have been made for more than EUR 41 million.
Let me end by saying that I believe, and hope, that this communication on immigration, integration and employment will provide a basis for strengthening integration policy for immigrants, which will be crucial both for the development of the EU economy and for the promotion of social cohesion in the next few decades.
. – Mr President, I am standing in for the draftsman Mrs Terrón i Cusí, who had to return to Spain on a matter of urgency.
The speech by Mr Vitorino and the report by Mr Moraes both seem to me to be fully acceptable, in view of the opinion adopted by the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, which underlines the following points: the Council’s delay in adopting the legislative instruments presented by the Commission to implement the Tampere programme, a delay which, fortunately, was partly made up for in December with the adoption of the important directive on long-term residents; the need to retain a global view of immigration policy linked to employment policy and social integration policy; the usefulness of agreements with the countries of origin in order to guarantee the transfer of social security entitlements; the need to combat illegal immigration with repressive measures directed not against the illegal immigrants but against the traffickers who profit from them, and to combat illegal employment without discriminating against immigrant citizens; the usefulness of facilitating legal access for immigrants to the labour market so as to reduce demand and supply on the hidden market; the suitability of fighting discrimination and paying particular attention to the precarious situation of immigrant women.
The opinion underlines in particular the usefulness of creating the form of citizenship known as ‘civic citizenship’, which enables third country nationals legally resident in the European Union to have economic, social and political rights and duties, including the right to vote in local and European elections, as the European Parliament has often requested. Only in this way will all workers and residents be able to feel that they are participants and jointly responsible for the future of the Community, sharing its values and contributing to its growth and to living together in peace and solidarity.
Mr President, I would thank the Commission for using its communications constantly to provoke discussion of immigration as part of the EU’s response to the ageing population and the ever shrinking workforce, over and above the other aspects of Europe’s encounter with other cultures. These are controversial subjects in all the nation states, but it is high time we obtained analyses of the problems and challenges and proposals for common European solutions.
I should next like to congratulate Mr Moraes on the report. It is a particularly relevant and necessary report right now. I am grateful for Mr Moraes’ having integrated the opinions of the Committee on Women’s Rights and Equal Opportunities on the need to apply a gender perspective to immigration and integration policy. If this is not perceived as discriminatory, I also believe that this is due to Mr Moraes' particular background.
If we are to succeed in creating a successful immigration and integration policy at European level too, it is absolutely necessary for a gender perspective to be applied at all levels. That is something of which I should like to remind the combined Commission once again. I am aware that Mrs Diamantopoulou and her Directorate-General are working hard on this, but it is necessary for you, Mr Vitorino, as her colleague, to do so too. Quite honestly, I find it just a little bit wearisome having to go on picking up the pieces of the Commission’s initiatives and ploughing the same old furrows.
The headscarf debate is in full swing in many places in Europe at the moment. Should we not, however, be looking, rather, at a number of other areas such as better integration, the ways in which we enter into dialogue and the ways in which we give the women concerned power over their own lives. It might then be that the headscarf debate would solve itself.
It is important that immigrant women who, as such, are bearers of a culture also be given opportunities without being totally disowned by their families because they want both to embrace their own culture and a European attitude of gender equality in society. If the women are not integrated, there is a danger of their sons or daughters not being so either and of their, in that way, being stuck in outdated gender roles which, in the Europe of today, are of no use in terms either of family life or of the labour market. Think of the emphasis that is now being placed upon the need today also for male managers to be able to incorporate feminine values into their management styles.
. – Mr President, I fully agree with Mr Vitorino’s statement that immigration is a two-way process which involves both rights and duties that have to be accepted.
There are also other facets to this problem, amongst which we should certainly examine the issues of entry, housing and civil liberties; in short, integration into our European society. I believe it is a question, in this case at least, of turning these guest workers into citizens. What image of Europe are we projecting to the outside world, Commissioner, if, at the point of entry into the Union, the Schengen system, instead of helping to create an area of freedom, security and justice, is often gradually turning into a formidable instrument of electronic data collection and control?
Then there are the problems of housing, the head-in-the-sand attitude, the tendency – helped by the media – to focus our fears and turn them into spectres that have much to do with highly misunderstood aspects of the cultural identity of our societies. Thus we often have a reductionist image. The report, with which I fully agree, should perhaps in my opinion have developed certain aspects which are plainly set out in the Commission’s communication: civic citizenship; guaranteed core rights and obligations; respect for diversity; action to combat discrimination; women; family; civic, cultural and political life; participation; education; and, not least, religion.
I believe these varied aspects have to be taken into account, particularly in view of the legal tradition and the humanistic values which form the heritage that is still shared by our society. Commissioner, Mr Moraes, we must reject the reductionist tendency of seeing immigrants merely as man- or woman-power, from a purely economic point of view. This attitude must be utterly rejected: these people must be regarded as human beings who enrich our society, not just in terms of their ability to create growth and well-being but above all as people who embody values and a human, spiritual and cultural identity.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen. I would like to begin by congratulating the rapporteur, Mr Moraes, on his efforts and the good work he has done on a report on immigration, integration and employment, which I believe deserves to be viewed favourably. These are issues that provide fertile ground for personal feelings and opinions, as well as for political temptations, and for that reason I wish to refer to the content of the Communication.
Immigration is a reality that needs to be regulated, and we must not bury our heads in the sand or look the other way. In Europe, particularly in the countries with the lowest birth rate (Spain and Italy, amongst others), immigration is a necessary remedy.
If the estimated population of the European Union of 25, as the rapporteur has said, is going to drop from 303 million to 297 million by 2020 and to continue to drop to 280 million in accordance with the estimate for 2030, the reduction in employment could have negative effects on economic growth, given that growth results from increased employment and productivity. For this very reason, immigration must not be seen as a problem, but as an opportunity.
This is of course an opportunity, however, that raises certain problems which we must resolve. Without being exhaustive, I would point out the problem of the integration of foreign children, children of immigrants, into schools; that of inter-cultural coexistence in communities and workplaces; that of family reunification, with all the problems raised by the very concept of reunification in a broad sense or in a narrow sense; of the regulation of people without documentation; the fight against illegal immigration and the mafias which exploit it; in particular, the problem of the specific situation of women immigrants.
In conclusion, immigrants are necessary, but how many can we accept? Everybody who wants to come? I think that is impossible. It would be like transferring the problems of the countries of the immigrants are trying to leave to some of the Member States.
Bearing in mind that in the countries with very low birth rates, without immigration, the ratio between active and passive workers would become unsustainable in the medium term, I believe that the best approach is to integrate them. They represent workforce, but, above all, they are human beings who the Member States need. The Tampere proposals are therefore still valid: cooperation with countries of origin, a common European asylum system, management of migratory flows, fair treatment of third-country nationals.
For those who each State can legally receive and with a view to their integration, I believe that the European Union’s Charter of Fundamental Rights offers us the course to follow in its Articles 4, 5 and 14, or, which comes to the same thing, the prohibition of inhumane or degrading treatment; the prohibition of forced labour and the right to education.
Since we are placing considerable emphasis on the idea of employment, more specifically, Article 15 states that the third-country nationals authorised to work in the territory of the Member States have the right to the same conditions as nationals.
Article 20 lays down equality for people before the law. Article 21 prohibits all discrimination on other grounds, including on grounds of nationality; Article 23 guarantees equality between men and women in all areas, including employment, work and pay.
The report by Mr Moraes describes situations and proposes measures which are generally acceptable in view of the situation of immigrants who are frequently disadvantaged in terms of pay, health and safety conditions at work, hours and illegal employment. In summary, often, in more cases than we would like, and we would like there to be no such cases, we are talking about exploitation.
We said that the first means of integration was employment, naturally followed by cultural integration, but we must not forget that Article 1 of the European Union’s Charter of Fundamental Rights tells us that, ‘Human dignity is inviolable. It must be protected and respected’, and talks about the dignity of all human beings.
Mr President, on behalf of the Socialist Group of the European Parliament, I should like to start by emphasising that my group expresses its full support for the text of the report that we are debating today. The Moraes report has remained precisely within the spirit and letter of the decisions taken at Tampere, expressly calling for a more dynamic policy to integrate immigrants, in the aim of granting rights and obligations similar to those which apply to the citizens of Europe.
Of course, immigration policy cannot mean just guarding borders, it cannot only be identified with repressive measures, repatriation and readmission. The Europe of human rights and the Rule of Law needs to recognise the basic labour and political rights of immigrants, to recognise what they have to offer, their valuable contribution to the economic development of Europe.
Of course, social integration makes no sense without recognition of political rights and obligations, in other words the right to vote and to be elected. I think that a huge moral issue is in the making with the position of numerous conservative Members, who gladly accept the exploitation of the manpower of immigrants, especially in jobs which Europeans have abandoned, and at the same time see them as a solution to the demographic problem, but who say nothing about recognising their political rights. Equally immoral is the stance of those who, with opportunistic and expedient positions and practices, feed xenophobia and racism in Europe in an endeavour to raise new Berlin walls in people's minds and conscience.
Over the last ten years, my political group has been fighting for a more humanitarian approach to the problems caused by large waves of immigrants and refugees and we are fighting for a pluralist and multicultural Europe, for unity within our differences, where everyone will have their place and rights without discrimination and without notional walls between us.
European integration, social cohesion and the Lisbon strategy will be unattainable objectives, as you too stressed Commissioner, without the full safeguarding and application of all the human and political rights which European governments have promised to guarantee. I should like to express my satisfaction, because I heard Mr Ahern this morning confirming that the promotion of human rights is one of the priorities of the Irish Presidency. Only if their rights are respected will people of different origins and cultures feel part of the society in which they legally live and work, bearers of rights and obligations with their say on their everyday life, work, education, language learning, housing, health services, social services, their cultural environment and their political activities. Parliament has repeatedly proposed full recognition of the political rights of anyone who has been resident in the European Union for five years.
I should also be obliged, Mr President, if you would allow me, as chairman of the Committee on Women's Rights and Equal Opportunities, to call for something which is missing from the Commission communication: the integration of the gender aspect in all policies relating to immigrants' rights. Women are the most vulnerable group and often the first victims of economic and sexual exploitation. That is why special measures need to be taken to combat discrimination and facilitate their integration into social and professional life. Such measures might be vocational training, childcare facilities, individualisation of their rights, counselling, specialist research etc.
Mr President, anyone who has ever lived or worked in a different country or even in a town or city distant from home will have experienced some of the difficulties that may be encountered in moving from one environment to another. Such difficulties become even more important when the change in linguistic and cultural context is a major one. Yet history tells us too just how mutually beneficial migration may be, provided that it is appropriately managed.
The Moraes Report tackles the issues in a way that is at once realistic, sensitive and robust. It makes practical suggestions. Experience in Canada has already shown a number of these to be effective in achieving desired outcomes. I am particularly grateful for the extent to which the report identifies problems for migrant women and measures to assist in resolving these.
I am speaking too on behalf of our shadow rapporteur, Mrs Boogerd-Quaak. Unfortunately she cannot be here today, but she would like me to express her thanks for the support that her amendments received in committee. We rather regret that, given the degree of consensus the report achieved there, it has been opened up for amendments in plenary. That said, we can support the majority of them, either in whole or in part. We particularly support Amendment No 10, which makes the report more positive to enlargement, and Amendments Nos 7 and 12 on family reunification. We do, however, have major difficulties with Amendment No 4, which backtracks on the commitment already made in the Charter of Fundamental Rights.
Finally, I would like to thank Mr Moraes for the work he has done to produce such a worthwhile report and express the hope that it gets the support it so much deserves.
Mr President, Commissioner, ladies and gentlemen, as a follow-up to the conclusions of the Tampere European Council of October 1999, the Commission has drawn up various proposals to control migratory flows and to combat illegal immigration. The fact is, however, that the image of Fortress Europe that the European Union has generated, as a result of its profoundly restrictive immigration policies, stands in stark contrast to the real economic need for immigrant labour.
This is why this Commission proposal presents immigration as part of the solution to the ageing of Europe’s population and to the decline in its active population. I deplore the fact that the Commission attaches greater importance to the economic and demographic aspects that lead to immigration than to the social and human aspects or to improving the living and working conditions of immigrants in the various countries of the European Union.
The fight against illegal immigration and the trafficking of human beings cannot result in a repressive policy that targets illegal immigrants. It must instead target the traffickers and employers who exploit this situation. This is why we have presented a set of what we believe to be important proposals to improve the Moraes report, in the hope that they will be adopted. These include opposing the content of the Council directive on family reunification, which contravenes the fundamental right to live in a family and contains an unacceptable proposal to subject all immigrant children of at least two years of age to a test, before deciding whether they can join their parents. I would also highlight our appeal to Member States to ratify the International Convention on the Protection of the Rights of All Migrant Workers and Members of their Families, adopted by United Nations General Assembly Resolution No 45158 of 18 December 1990. In addition, however, the overwhelming majority of immigrant workers who do not have residence permits but who do pay taxes and social security contributions in their host country should be automatically legalised. We also hope that account is taken of the fact that the overwhelming majority of immigrants are citizens of third countries who emigrate to European Union countries to flee situations of extreme poverty in their country of origin and who must, therefore, be treated as victims and not as potential criminals. Lastly, I am sorry that the European People’s Party (Christian Democrats) and European Democrats seeks to use the Moraes report to call into question established political rights, specifically the right of immigrant workers to vote in local elections to the European Parliament. Immigrants must not be viewed as disposable workers who can be thrown away after use. Immigrants, and women in particular, should be deemed worthy of reception conditions that respect human rights, fundamental freedoms and equal economic, social and cultural rights.
Mr President, I too should like to thank the rapporteur for his work on this very rich report, which covers a very wide area. Part of the problem that we see in the European Union is that certain Member States now see themselves moving from countries of emigration to countries of migration, and other countries are coming face to face with the fact that they have made a very bad job in terms of using the talents and skills of many long-term migrants and, indeed, second and third generation nationals, as they are now in some countries.
In an ideal world migration should be a matter of free choice, not forced by circumstance, so we welcome the recognition in this report of the need to reduce the causes of forced migration. Whether people wish, by choice, to come and help us out with out labour shortages and our demographic problems will depend on the circumstances of their welcome and the treatment that they receive here when they are resident. I welcome Mr Pérez Álvarez's reference to the Charter of Fundamental Rights and the positive position of many other speakers this afternoon.
There are a number of issues concerning, in particular, the labour market and equal treatment, which form part of this will to come and work in the European Union. The Article 13 directives tackling the racism and discrimination faced by many migrant workers are extremely important, as are the issues surrounding access to the market itself and equal pay and working conditions – rather than the exploitation of cheap migrant workers.
There is evidence in quite a number of European countries that certain industries rely very heavily on migrant workers whose status is often in doubt. We need to be very careful that the demands of our economy do not encourage the proliferation of poor working practices and the trafficking of workers.
On the question of civic citizenship, we very much agree with that as it stands in the report. We support the current text, including voting rights. The UK experience, for example, is that a number of our local councils benefit greatly from the representation of first generation migrants.
Mr President, I too would like to join with my colleagues in congratulating Mr Moraes in showing tremendous skilful diplomacy and good-humoured tact in dealing with what could be a very controversial and divisive issue, and finding common ground and a consensus between Members from the different political groups within this Parliament in an effort to move towards these common goals.
It is important that he emphasised that this issue is within the competence of the Member States and that it is through cooperation and coordination, rather than direction and enforcement of individual acts of legislation, that the best results can be achieved. We are all presented with a common challenge on how best to manage migration flows and integration policies.
We in the European Union are on the threshold of our largest enlargement ever, when we open our doors to ten new countries and ensure that this European Union can continue to give benefit to the peoples of Central and Eastern Europe. They have suffered for so long from lack of opportunity, lack of economic development and lack of political freedom and skills. We are also, as the Irish presidency announced today, emphasising the Lisbon Process to make Europe work to ensure that the people who get jobs get proper returns and protection for the jobs they are in.
That brings us to the point which many Members have already discussed here today, that is, how best we ensure that those who are emigrating into the European Union are given the protection and opportunities to benefit from any economic growth or any social rights that are there.
This is not an immediate process. This cannot happen all at once. Demographic changes are taking place in the Union at the present time which require us to get people from elsewhere. This idea of managed migration is an important response to the demographic and economic changes which are taking place. It is only by our acting in cooperation and coordination with those third countries – and I am delighted that the rapporteur was able to take on board my amendment on this – that we can ensure there is no cherry-picking of the best individuals from those third countries, that there is not a brain drain and that there is also benefit to the European Union.
Despite what some Members may say in this Chamber here today, this is not an open door policy and should not be an open door policy. We have seen that where there is a lack of controls and where there is a lack of decision-making within Member States, we have problems with regard to racism. Most individuals fear change that occurs on a massive scale.
With regard to women's issues, particularly protection for women who are illegally trafficked, each of us has a responsibility to stamp this out wherever it takes place. Wherever the illegal exploitation of immigrant workers takes place, it should be stamped out, highlighted and individuals should be named and shamed for the very negative impact it has.
My last point is that tonight we will be discussing the employment and service sector, which is linked to this issue of protecting individuals.
Mr President, as the son of immigrants, I, too, realise only too well that attention must be paid to the different facets of immigration: to the problems that have been highlighted, but also to the opportunities it presents.
On the whole, I can endorse the report by Mr Moraes. I should, however, like to draw attention to the connection between the three vital issues that the rapporteur mentions in recital 1: the need for migration to the European Union, improved integration, and cooperation with countries of origin.
First of all, I do not see that migration to the European Union is needed as a result of the ageing of the population. Whilst there are still labour reserves in the European Union, at all events, the recruitment of migrant workers cannot constitute a solution.
I should like to comment on the second issue, too. It is true that we need improvements in integration. In the Netherlands, the debate on this is in full swing. However, as the rapporteur rightly says, integration is connected with a whole range of domestic factors. Examples are the social context, education and command of the language. Precisely because of this observation, a European policy cannot be effective, and labour migration and integration should be a national priority.
Paragraph 28 calls for attention to the problems that can be an issue in the field of general and reproductive health. I recognise the need for this. I must emphasise, however, that the promotion of abortion is out of the question. I should be pleased to hear what the rapporteur was aiming at with this section. I am also of the opinion that extending the definition of ‘family’ in this context would not be conducive to the promotion of integration. This would increase the problem of integration instead of solving it. These comments do not detract from the need for cooperation with countries of origin, however, or for consultations among the Member States of the European Union. The need to improve the situation of immigrants and their place in the labour market is clear.
Mr President, the report that we are now discussing catalogues Utopian views, which, like all Utopian views, will prove unworkable in practice. To begin with, migratory flows are not an inescapable reality, as the rapporteur says. Just because he and his political allies want it does not mean that immigration is an inescapable disaster. On the contrary, until further notice, Member States still have the right to determine for themselves who enters the country, when and under what conditions. Also, the fact that most governments are extremely lax in applying their own immigration and integration legislation does not mean that the population is in agreement. For example, there is by no means a popular democratic majority in favour of foreign nationals having the right to vote or in favour of new waves of immigration, as the report argues.
In our opinion, as democrats, there can be no harm in stopping to think about this and taking it into consideration. After all, what legitimacy does a European Union have that takes decisions that are diametrically opposed to the will of the people? The discussion on rights without obligations that unfortunately also finds expression in this report, has had its day. It has been superseded, and it is urgently in need of comprehensive evaluation. In the Netherlands, for example, a commission of inquiry has been set up to look into the current integration policy, and two governing parties have already come to the conclusion that the policy of cosseting has been a failure.
The report does not say a single word about the socio-economic or social problems that currently exist. In Flanders, for example, unemployment among people of North African origin is four to five times that of the indigenous population, in relative terms, so that the question arises as to who actually has an interest in a new form of immigration. Also, what about the indigenous people who no longer feel at home in their own town, their own street, as it is? What about the rise of Islam and the deliberate unwillingness to integrate? None of this is mentioned, and therefore this report is, I fear, yet another waste of time and resources.
Mr President, I should like to begin by congratulating both the European Commission and Mr Moraes. It is time that Europe stopped focusing exclusively on ways to limit flows of refugees and started making positive noises for once. Positive noises are necessary, because we already have a great many migrants in our countries.
The last speaker rightly pointed out the extremely high unemployment among migrants. Looking at the EU figures for 2002, I see that the unemployment rate among citizens of the European Union is 7.1%, but is more than double that for non-EU citizens living in the EU: almost 16%. If I then look at my own country, the figure is 33.5%. That means that a third of immigrants are out of work.
Looking at the government of those countries – and here it is not my intention to enter into controversy, but I should just like to say it, because the other side frequently enters into controversy – I see that countries with a left-wing government are by no means doing any better than those with a right-wing government. Incidentally, the same goes for the right to vote. I am always dumbfounded by the ideology that some people propagate in this Parliament, whilst in their own country, where they hold administrative power, they are unable to translate that same ideology into policy. The right to vote is not granted in any of those countries: you can put it in your memoranda or your documents as much as you want, but your governments do not want to grant the right to vote and nor do your parties. It is very easy, therefore, to come here and advocate it, no strings attached. I say this because I have tried, in a moderate way, to ensure that reference is made in the text to political rights without making a direct link with the right to vote. That is evidently still not enough for a large number of people whose countries have left-wing governments, although they cannot push it through in their own countries.
Why am I now speaking specifically about employment? I am doing so because work is the best means of integration. All the rest follows from this. I think that the European Union and our countries are paying too little attention to this. Those with a job have an income, can seek better accommodation and usually obtain legal status. They learn the language at work and can put their children through the education system in these countries in the normal way. Work is thus one of the most important possibilities for integration. Sadly, we note that the European Union is defaulting in that regard.
I support the solution that is being proposed for the future, that is to say, that we manage migration on the basis of the work we are able to offer. That implies, of course, also giving the present migrants work and gearing this management not only towards future migrants. Looking at the EU figures, much remains to be done in this respect.
I should also like to draw attention to another point. When it comes to highly qualified migrants – and here I am not especially talking about migrants from African countries, but those from the United States, for example – we never ask that they speak our language, because they end up in companies where the language of communication is English. That is so easy: it is assumed that highly trained people will know the language of the company. We make a great many requirements of less-skilled workers – soon they will have to take exams, too – making things very difficult for them.
Mr President, I wish to begin by congratulating both the Commission and the rapporteur on a really excellent report on a very important subject.
Without doubt, there is a lot of xenophobia and racism in our societies or, in any case, a fear of that which comes from outside. There is extensive mistrust. It is believed that people from other countries will come and take our jobs when, in reality, the situation is quite the opposite. Those who come from other countries have, to the greatest degree, contributed, and go on contributing, to the prosperity we enjoy. I can speak from my own experience. I was born after the war and grew up on a housing estate whose residents mainly came from Estonia, Latvia, Lithuania and Finland. Approximately half of my neighbours had arrived as immigrants from other countries. They contributed to Swedish prosperity, just like everyone else. We should not have had the prosperity we enjoy today if these people, together with the rest of us, had not contributed to it.
We are now in another position. We have, firstly, a refugee policy and, secondly, an immigration policy. We must develop the refugee policy together, and it must be based upon international conventions. Europe must be a refuge for people being persecuted and in danger of being killed in other countries. We must have a humane refugee policy for which we take joint responsibility.
Immigration policy is something else. It concerns people who are not in danger of being killed in their own countries but who would like to come to Europe, both to obtain a better life for themselves and to contribute to our societies, as they, in actual fact, do. It is something they do already, and there will be a greater need for them to do so in the future. We know how demographic developments look, and we need growth, employment and prosperity in Europe. We need to increase employment in the future, and we need people to employ if we are to be able to cope with health care and the care of the elderly. We need people, including people from other countries, together with those who are already here. Unfortunately, the fact is that people who at present come from other countries become, in large measure, unemployed, and that is something we naturally should do something about.
I am convinced that we need an immigration policy. Immigrants must be integrated as soon as possible. Integration policy is important, and employment comes with education. That applies especially to women, as Mrs Dybkjaer mentioned. It is important both for women’s own sake and in order that the next generation might be integrated into society.
Allow me also to say one thing about the issue that has created some kerfuffle, namely voting rights. I have experience of the euro vote in Sweden where we applied the same rules as in local elections; that is to say, people from other countries were allowed to vote. They went to the polls in very large numbers. If they had been able to decide the outcome of the Swedish vote, Sweden would today have had the euro as a currency. They were supporters of the euro and were more European than other Swedes. Thank you.
Mr President, I welcome this very good report and congratulate the rapporteur. I will say, however and I do not say this to reproach Mr Moraes, or as a 'turf' issue that it is a sad comment on the perceived definition of justice and home affairs in the EU institutions – that is, law enforcement and tough borders – that it is the social affairs side which is given the full lead on issues of citizenship and non-discrimination. We must place these human rights issues within the justice framework, as well as the social policy framework.
The insistence on local and European voting rights for legal immigrants is a key issue. How can we possibly expect them to integrate if they are denied civic and political participation? An active approach to integration is overdue. The controversies over the wearing of the , the Muslim headscarf – or , as the French rather confusingly say – show how acute the arguments can be. The fascinating difference between, for example, French and British attitudes shows that there is no one definition of integration. What we should be clear about is that it does not mean assimilation. Integration is surely a two-way street in which all parties have to adjust to a dynamic and changing society. It is not a soft option; hard effort is needed not only from immigrants themselves – such as language learning and equality – but also from indigenous communities in accepting and learning from differences.
Finally, I hope all of us here and I know Mr Moraes does his best will try to persuade our national governments to stop populist and mean measures that only collude with media hysteria. For instance, if asylum seekers were allowed to work, they could escape the jibe of being welfare scroungers, which is unfairly thrown at them and which gives such a bad start to their eventual integration if they get legal status.
Mr President, since the economic system based on paid work became widespread, emigration has always served to provide the enterprises of the developed countries with labour. That is how US power was built. France, Great Britain and other countries would not have developed without the contribution of immigrants from their colonial empires or from poorer countries of Eastern Europe.
Unlike the slave trade, these population movements were free; migrants were not chained or whipped. The hunger and poverty of their places of origin were enough to drive them to emigrate. Where that emigration was regulated, it was done to serve the interests of the capitalist enterprises, in other words, the big employers of the host country. In other words, this report is not dazzling in its originality. True, it proposes that modern wage slaves should be well integrated, and it even proposes positive measures for women, but their main purpose is to control them and adapt them to the needs of the labour market.
What is new in this report, on the other hand, is the proposal for temporary immigration, which will allow big western capital to benefit from a workforce already trained elsewhere and therefore trained free of charge and to get rid of it once it thinks it no longer needs it. Well, that is an inhuman system because it is the market that decides instead of people and that situation will continue so long as the present economic system exists.
What, however, the workers can and must be given in order to safeguard their collective interests, whether they are citizens or migrants, is a strict equality of rights so that the employers cannot set one against the other by introducing a competition that will be harmful to all. That is why we are calling for complete equality of civil and political rights for all who live and work on the Union’s soil, including the right to move freely, to leave and to return. We call, moreover, for the legalisation of the situation of all so-called illegal immigrant workers, who are only illegal because the authorities refuse to grant them papers.
– Mr President, the Moraes report on the Commission communication on integration and employment is an example of how good policies can never be built on the basis of good intentions alone; a certain Machiavelli taught us that. In this case the good intentions are to move the integration issue forward along the lines laid down at the Tampere European Council. The report thus contains statements of intent that certainly make good sense, for instance when it suggests that the all too common and uncontrolled illegal employment of illegal and hidden immigrants is a direct incentive to illegal immigration.
It then goes so far as to state, however, in these very words, that the current political climate regarding asylum and illegal immigration may be – just think of it! – a possible obstacle to creating cooperation on managed migration and integration policies. This is clearly a contradiction, which can only be accounted for by a highly ideological view of the migration issue, and we have had some pretty obvious examples of this in earlier speeches. This view can only lead to statements that lack any objectivity and any connection with reality, as for instance when the idea is put forward that combating illegal immigration and the trafficking of human beings results in a repressive policy against immigrants. If anything, it is this partisan, ideological, misleading view that may lead to the distortion of the increasingly clear and well-defined objectives that have recently been identified and pursued by the European Union, especially during the Italian Presidency.
I cannot agree with a view of civil citizenship that includes the right to vote in local and even European elections, through which the European Union should somehow take the place of the individual Member States in recognising one of the rights – the right to be part of the electorate – on which, in my opinion, in a true democracy only the people of Europe, and not the internationalist bureaucratic and technocratic superpower, can decide.
Mr President, Commissioner, I believe it is important that, for the first time in this legislature – though a little late – we are holding a debate on the phenomenon of migration linked to two relevant and important issues: the integration of immigrants residing legally in the European Union – and I would stress the aspect of legality in the reception society – and the way this relates to employment opportunities, as an essential element of economic immigration.
We are dealing with the important issue of determining the reception capacity of the Member States according to the needs of their labour markets, and we are doing so from two points of view: quantitative and qualitative. It is therefore crucial for governments to make realistic offers which are as far as possible in line with available jobs, temporary or permanent, which can be filled by means of migratory flows, which ultimately have the effect of balancing the European Union's demographic deficit. This would be of benefit to the Member States and the immigrants’ countries of origin.
Furthermore, the problem is currently arising – with tragic results in many cases, as we are seeing – of the emergence of a hidden economy in sectors such as agriculture, domestic service and construction; an economy which is fed partly by illegal immigration and which leads to subhuman situations and conditions both from a strictly employment point of view and from a social point of view. This leads to the establishment of ghettos and communities which are entirely fragmented and that face serious problems in surviving in the host countries.
Having said this, Commissioner, Mr President, we can spend every day holding seminars and meetings, and applying all our attention to multiculturalism and integration from a religious point of view, and other issues, which lead us nowhere unless we establish crystal clear conditions for legal and ordered entry which guarantee immigrants a job in the European Union and facilitate their reception and social, cultural and political integration. In short, Mr President, from a human point of view.
With regard to the political aspect of integration, which has been subject to much debate today, I believe that our Group’s Amendment No 4 must be given particular attention by the other political groups. For example, how can we ask for the right to vote in European elections for immigrants residing legally – I imagine – in the Union, when they cannot vote, for logical and constitutional reasons, in the legislative elections of the State they live in? That is, they cannot elect the governments of the Member States but they can elect that of the European Union.
Ladies and gentlemen of the Left, allow me to say that this is a crazy proposal, and that the Groups supporting it must seriously reconsider. On voting issues, ladies and gentlemen of the Left, there must be no room for demagoguery.
In any event, we can do nothing if we restrict ourselves to wishing to resolve this problem by making the European Union solely responsible, without demanding that countries of origin co-operate very actively in the ordered flow of their own immigrants, which would mean these countries having the necessary administrative structures to organise their migratory flows, also making it more attractive for their own workers to return and, naturally, preventing mass exoduses, as is currently the case in certain border countries or, also – let us not forget – from countries on the other side of the Atlantic, as a result of their economic, political and social instability.
Mr President, the Commission’s communication on immigration, integration and employment starts with a hymn to immigration and goes on to describe all kinds of measures to encourage integration without ever asking whether any of it is materially possible and, in particular, what the overall cost will be for our societies.
It is because of reports like this that the governments of the countries of Europe have for decades allowed themselves to be lulled into a false sense of security and they are now waking up to an enormous failure and a terrible mess. The Commission will bear its share of responsibility, which will be heavy.
I would therefore like to ask you, Commissioner, how a communication or document of this kind comes to be written in the Commission. Who contributes the ideas? Are the national parliaments consulted? Who, moreover, does the actual drafting? Is it the offices of the Commission, or is some of the work subcontracted, which I dare not imagine?
These are vital questions because the Commission’s powers will soon be increased by virtue of the Nice and Amsterdam Treaties. Work should be done transparently so that people are not deceived.
– Mr President, the number of people in gainful employment in the EU will decrease from 303 million to 280 million by 2030. As the birth rate is continuing to decline, while the number of pensioners increases, it is probable that there will be adverse effects, and not only on economic growth. Will increased immigration from third countries help here? Which workers to accept is for the Member States to decide, and that is also in the interests of the countries from which they come, who often lose significant potential. Controlled immigration makes it possible to see who is coming onto the labour markets. There must be great sensitivity in approximating conditions of entry at EU level, and this must be done only progressively, using together tried and tested procedures in recruitment and admissions policies, as is stated in one of the amendments tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats. On this I am in absolute agreement with Mr Hernández Mollar. There is a need for dialogue with the social partners, as well as with the authorities that are responsible for the local labour market.
The Member States must act with far more agreement and far greater decisiveness if legitimate employment is to be permitted and illegal employment prevented. The fact is that the latter compels many workers to accept intolerable pay and living conditions. Immigration alone, of course, will not safeguard our social security systems. If, for example, there is to be any marked increase in the birth rate, both mothers and fathers need far better legal safeguards. All in all, we all need society to be more family-friendly. Better-qualified workers and an increase in the number of jobs are dependent on the labour markets and the education and training systems being reformed. Although our rapporteur, Mr Moraes, was willing to find consensus, and incorporated many of my amendments into compromises that promise to gain majorities, the new amendments originating from our PPE-DE Group appear not to be supported by a majority in his own group.
As a number of Members have said, one key point is that each Member State is itself responsible for making its own local election rules. That must continue to be the case in future. Only citizens of the EU may vote in the elections to the European Parliament. Let us beware of eccentricities that amount to defamation. If there is no support for this position, some of us will find it very difficult to vote for the report as a whole.
Mr President, I should like to offer the rapporteur my sincere thanks. It is customary practice to do this anyway, but I think that it is particularly fitting in this case.
The reason is that the rapporteur has really tried to concern himself in particular with the position of migrants in the labour market. I believe that he has succeeded in this, but unfortunately not entirely, because others have presented all kinds of distracting amendments. I should like to mention Amendment No 13 in particular, which more or less states that anyone who has paid even a small amount of tax anywhere should have an automatic right to a residence permit. I think that it is impossible to speak about any part of this topic without taking as one’s point of departure that Europe, with 450 million inhabitants, cannot be a reception centre for ten times as many people living outside Europe. That is not possible, and if we refuse to accept this fact, things become very difficult. The rapporteur has of course accepted it, and hence speaks about ‘managing migration’. That automatically implies doing something about it, keeping the situation in hand. I think that that is very good, in itself. If people keep to it, this is a splendid report. I have a fundamental difference of opinion, therefore, with those behind me who have said that it is nothing but nonsense and flights of fancy. That is not true.
The dangerous flights of fancy are to be found on the other side of this House, where people are seeking to grant rights that cannot be fulfilled. If we cannot provide employment, there is no sense in granting rights. This would make us like the rich people of old who had a beautiful view from their windows and cared nothing that the poor people had to live in slums, because that is where they went, after all. Anyone who wants that should say so. They must also come out and say that we should indeed take in everyone and only then look at the consequences. That is the problem that we have here in the background.
The rapporteur has shown that he is aware of that. He has also shown that he is trying to prevent that. Unfortunately, however, there are still some people in his own party – and in some other parties – who copy those aristocrats of old who believed that everyone should simply be given rights but who were not themselves prepared to accept the logical consequences of this and, instead, left others to deal with them. That exacerbates the misery, as we can see in the United States, and we want to avoid that. There is absolutely no need for any talk of this.
Finally, on the subject of European citizenship, the rules on this are laid down in the Treaty, and it is indeed strange to include this subject here in a couple of words. That would need a Treaty amendment. We have, however, declared ourselves in agreement with the Convention, which does not provide for this. It would be very strange, then, if we were to simply go and lay down rules on the subject here in this report.
Mr President, Commissioner Vitorino, ladies and gentlemen, the report we are now discussing, on immigration, integration and employment, clearly delineates a multifaceted and topical set of problems that is not being addressed in the European Union or in any of the Member States.
The Treaty of Amsterdam and the Tampere European Council laid the foundations for immigration policy in the Union. Today, more than ever, greater priority must be attached to this issue, mainly due to the significant increase in the flow of immigrants to Europe in recent years, to the need to maintain Europe’s level of economic development given the growing demographic deficit, to the shrinking labour force and to enlargement and the changes to the dynamics of migration that this will bring.
By way of illustration, Italy will need an annual influx of more than 6500 immigrants per million inhabitants, according to the United Nations. My country, Portugal, currently receives 400 000 immigrants, which represents 8% of the working population and in the next 50 years could see a 17% fall in its total population. Immigrants, therefore, represent a resource for the labour market. This is not their only purpose, however. Their rights cannot be separated from fundamental human rights. Each Member State must consequently, in coordination with the Union, set limits for migratory flows that match the needs of their labour markets and also provide a supportive, humane and integrated response to receiving those who seek us out in order to improve their living conditions.
The Member States, therefore, face a common challenge; that of improving the management of migratory flows by improving integration policies towards new and established migrants, in an ongoing partnership with the countries of origin. Lastly, as regards the rights associated with citizenship, which must always be considered in this matter, we take the view that it would be premature and possibly going too far to grant immigrants the right to vote in European elections. Even in local elections, each Member State must retain the prerogative as to whether or not it gives its immigrants the right to vote.
Mr President, I would like first to thank Mr Moraes, who has managed to address such sensitive issues as immigration and integration by drawing up what is, over all, a satisfactory report. In view of the new demographic challenges that the European Union will have to confront in a few years’ time, the Commission and the rapporteur are right to present immigration as part, but only part, of the answer for Europe.
In view of the economic and social consequences of the ageing of the population, it is clear today that managed immigration will without a doubt avoid a slowing down in economic growth and a decline in our fellow citizens’ quality of life. However, I doubt that such managed immigration can take place, because obviously everyone aspires to a change of scenery and a better standard of living. Moreover, we sometimes encourage such flows by our votes; I am thinking in particular of Mrs Lambert’s report, report 1481, which extends our entire social security system to refugees and immigrants.
That being the case, we need a number of measures to facilitate and improve the reception and integration of aliens without penalising either the host country or the aliens who are moving lawfully on the territory of the European Union. One of the necessary conditions for successful integration is that immigrants should have access to the European Union’s employment market and we are all agreed on that.
It seems to me premature, however, in the context of a report on employment and integration, to give third country nationals the right to vote in local and European elections. As my fellow Member, the chairman of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, said, how can we imagine third country nationals voting in European elections when they do not have the right to vote in general elections in our countries? As for local elections, each of the Union’s 15 countries currently has its own practice in the matter of voting rights – nationality based on parentage or place of birth – and it is unthinkable today to imagine that the same legislation could be applied to all 15 countries of the Union by a vote taken so stealthily.
That is why I shall be voting for Amendment No 4, which notes that third country nationals have the right to vote in local elections in some countries but does not oblige the other Member States to do the same.
– Mr President, I should like to thank the rapporteur, Mr Moraes, for having made himself so available and for his willingness to work together, and I should also like to thank him on behalf of Mr Mantovani, who would have liked to be here and speak but was called back to Italy on a matter of urgency.
The dynamics of immigration in the European Union should be seen as part of a framework that takes account of the benefits this brings to all the parties involved. The Irish Presidency also mentioned this point this morning. Migratory flows must be managed so that they serve the interests of both the host country and the country of origin. Management of these flows may in fact be a response, as has already been said, to the democratic and economic development of the Union. We now need to improve the integration of the immigrants – legal immigrants – who represent a resource, but the immigrant populations must in turn respect the fundamental values of their host countries. A proposal has been mentioned to guarantee citizens of third countries legally residing in the Union the opportunity to vote in local and European elections. It is clear to everyone that such a question should remain a matter of the strictest subsidiarity.
I thank the rapporteur in particular for the compromise reached with the Member State governments on setting up a quota system for legal entry into their countries, and thus into Europe, to be offered to the countries of origin and of transit as one of the main incentives for negotiation and agreement on readmission. It is very important to get this kind of collaboration.
In any case, this complex issue, together with preparation of policy on the management of migratory flows, must obviously be dealt with at European level as quickly as possible. The rights of migrants must be recognised, but only alongside a policy to regulate these flows, which has to be a strict one.
In conclusion, Italy has the second highest number of immigrants in Europe and is the only country in Europe to have very long external borders to the east and to the south. The whole of Europe must take stock of the size and complexity of this enormous migratory and social pressure, because the real problem starts in Italy but is immediately and automatically transferred to all the other Community countries.
Mr President, ladies and gentlemen, Commissioner Vitorino, I wish to take this opportunity to wish you a happy birthday. We are seeing an increase in illegal migratory flows, generally controlled by criminal networks that give misleading information to potential migrants, who end up forced to work in conditions completely different to those they were promised, which might even include physical and or mental abuse and breaches of their human rights.
This is, therefore, an extremely welcome initiative and I congratulate the rapporteur, Mr Moraes, because he provides a balanced analysis of three fundamental and interlinked issues. Firstly, managing migratory flows. We must have a common immigration policy with common conditions and rules for the entry and residence of migrant workers, which must always take account of each Member State’s real labour and economic needs. It must be left to each Member State to assess and to decide whether it should increase its labour force, in what quantity, in what sector, bearing in mind its real needs and its capacity to receive and integrate these immigrants. We must fight against illegal migratory flows, allowing economic migrants to take advantage of clearly defined and transparent legal channels, in order to compensate for possible labour shortages in each Member State. The proposal for a directive on the admission of third country nationals for the purpose of employment must help to explain to potential immigrants the legal ways of obtaining the right to reside in the Union. It must also strengthen the fight against illegal employment and penalise in particular those that profit from it.
Secondly, improving the integration of immigrants into the European Union. There must be a common approach that ensures the integration of third-country nationals into our societies, guaranteeing rights and obligations as regards residency, access to education and employment and ensuring that they are not subject to discrimination at the economic, social and cultural levels.
My third and final point concerns the need for cooperation with the countries of origin, in order to increase their capacity for managing migration, which will also require agreements to be negotiated on readmission and programmes to aid return.
– Mr President, I too am pleased with the attention with which this Parliament and the Commission have begun to examine a subject that now affects all the countries in the European Union.
Emigrating has always been a necessity and often a hope, but seldom a choice. I say this as I come from a country that has had first-hand experience of the emigration problem for a great many decades. In recent years the subject of migration into many European countries has taken on bitter and often dramatic connotations. I believe it is both necessary and useful for the various Member States to share a common position on this subject, because I cannot envisage any positive scenarios unless they are regulated by all the countries in the Union. I also think, however, that this is one of the most sensitive issues, one of those issues that, more than any other perhaps, needs to be managed; and managing it means addressing matters of visas, employment, health, citizens’ rights and duties, and citizenship. I believe the right to vote, at a local and not just a European level, should be a consequence of these rights and not a precondition, as seems to have been suggested at times in some debates in recent years.
In our eagerness for integration we must not forget that our first duty, in my opinion, is to create the means for making a living in developing countries, so that everyone can find it possible to stay in their own home country. Our second duty is to facilitate the return of immigrants to their countries of origin as agents for the development and growth of their own countries. Down in third place, I put the need for Old Europe, impoverished by low birth rates and few workers, to see migration as a benefit to our countries. Having said that, there is no doubt that we should have control mechanisms to enable us to combat illegal immigration and, within the Member States, to combat breaches of the host country’s rules.
Thank you, Mrs Sartori.
The debate is closed.
The vote will take place tomorrow at noon.
A very good afternoon to you, ladies and gentlemen.
We welcome the Presidency-in-Office of the Council, represented by Mr Roche. I can assure you that Parliament will cooperate fully with you and I hope that in turn you will cooperate by replying to the questions of the honourable Members, who attach great importance to this opportunity to communicate with the Council.
The next item is Question Time (B5-0002/2004).
We will take a series of questions to the Council.
Under the Irish Presidency, what measures will be taken to ensure better respect of EU laws relating to animal welfare, particularly with regard to the issue of treatment of greyhounds? Greyhounds raised for racing in Ireland are frequently exported to Spain once they have come to the end of their racing career, where they are treated appallingly and with scant regard for their welfare from the Spanish authorities. Until 2002 a certain amount of EU money went towards the funding of greyhound breeding in Ireland.
What measures are now being taken to ensure the welfare of these greyhounds whose breeding was financed partially by the EU? How many of these greyhounds financed by the EU were exported from Ireland to Spain and under what conditions?
. The Council regards animal welfare as a priority and has already adopted, on proposals from the Commission, a number of Community rules in this area, notably in relation to the transport of animals and the use of animals, and in particular dogs, for the purposes of research.
However, the conditions under which dogs such as greyhounds are bred and take part in races in Member States are not regulated by Community legislation. Under the protocol on protection and welfare of animals annexed to the EC Treaty, the Community and the Member States are required, in formulating and implementing the Community's agriculture, transport, internal market and research policies, to pay full regard to the welfare requirements of animals, while respecting the legislative and administrative provisions and customs of the Member States relating in particular to religious rights, cultural traditions and regional heritage.
It is therefore up to each Member State to find a solution to this problem, and all the Council can do is to call on the competent authorities to combat the mistreatment described by the honourable Member.
It is nice to be the first Irish person to ask the Irish presidency a question. I have just come from the animal welfare intergroup, where they are also hoping that animal welfare will be a big issue, especially the transport of animals. Commissioner Byrne said that this issue was not the EU's responsibility and is not regulated under EU legislation.
At one stage or another, EU subsidies contributed to the breeding of many of the greyhounds in Ireland. That has stopped now, but it is up to each Member State, as you said. It is up to the Irish Government to introduce rules on breeding and proper controls, and also to ensure that the owners of the animals are responsible for them, not just for the racing period but to the end of their life. In Ireland, when greyhounds reach about two years of age, the vast majority of them are considered by the Irish race industry to be burned out. They are sold off for next to nothing to Spain, where they are raced to death. They are subjected to appalling cruelty.
Religious rights do not come into this. It is really an issue of animal welfare, and the Irish Government should introduce something to control the breeding of greyhounds and to ensure that the people who breed them are responsible for them up to the end of their lives. Some sort of identification mechanism, such as a tagging system, would also make it much easier to identify them.
I have just spoken to someone who has just come back from Spain. They visited an illegal race track where they saw nine Irish dogs racing. So we must take responsibility for these animals, regardless of whether they are in our country or have been exported.
. I thank the honourable Member. In some respects I think the points that she made in the latter part of her supplementary question are matters that should be put to the domestic administrations both in Ireland and perhaps in Spain. I fully understand her concerns and, as she knows, we have actually discussed it. I have outlined the Council's position on the issue, which was also the subject of a question to the Commission.
Mr President, in my country, too, there is a group of people that is very concerned about these practices, and they want to put an end to them. They take it to the extent that they adopt these dogs and pay EUR 150 to do so. In Spain, there is a refuge as an intermediate point. The Council must ultimately go knocking on the door of the Member State that is accused of this, however, because we are indeed talking about mistreatment; it is not just a case of the transportation of these dogs. I think that the Council must take a position on this and make clear that animal rights apply throughout the EU. These dogs, which later become pets in my country, deserve a fair chance, respect and good treatment.
. It seems to me that we would all share the concern that any animal, irrespective of the country it is in, be treated properly and appropriately. It again illustrates that this is a matter for domestic legislation and rules in the individual Member States, rather than a matter for the Council. However, I take note of the initiative that is mentioned, which is a very worthwhile and welcome one.
Will the Presidency establish an investigation in collaboration with the Commission and Euratom into recent findings by researchers at Dundee University in Scotland and the British Government's Committee Examining Radiation Risks from Internal Emitters (CERRIE) suggesting that plutonium pollution from Sellafield is endangering the health of people in Britain and Ireland?
. The Council is not aware of the findings to which the honourable Member of Parliament is referring. However, I could add that the Council restates that it is very much concerned about nuclear safety and gives all its support for attaining a high level of nuclear safety throughout the European Union.
As the honourable Member will know, Sellafield, like all reactors, is supposed to operate as long as it fulfils the requirements of a high level of nuclear safety. The existing Community legislation related to the safety of nuclear installations is mainly based on Chapter 3 of Title II of the Euratom Treaty. Council Directive 96/29/Euratom laying down basic safety standards for the protection of the health of workers and the general public against the dangers arising from ionising radiation provides the basic radiation protection obligations which must be complied with.
While I appreciate the constraints on the Council presidency, I really have to say that people in Britain and Ireland and, indeed, throughout the European Union will find that response to their concerns completely inadequate.
I want to say once again that the UK Public Health Minister, Melanie Johnson, has revealed that a study by the UK Department of Health discovered that the closer children lived to Sellafield the higher the level of plutonium found in their teeth. This is one of the most dangerous substances known to human life – and not only human life. Ms Johnson has said that analysis indicated that concentrations of plutonium decreased with increasing distance from the West Cumbrian coast and its Sellafield nuclear fuel reprocessing plant, suggesting that this plant is the source of plutonium contamination in the wider population. This comes from the UK Public Health Minister.
I would like the Irish presidency to convene a special meeting of EC experts, along with national and other experts, to assess the implications of this. That is the least that citizens will expect. I could go into the scientific data at length – reputable scientists are involved – but I shall refrain from doing so. I insist that we need a proper response from the Minister out of concern for the people involved.
From our private conversations over the years the honourable Member will be aware that I share many of her concerns in this particular regard. I am answering here in the capacity of President-in-Office of the Council. I will certainly take note of the suggestion that she made. It is a disturbing reality that we face. I accept that. I will certainly take note of her last proposition.
Is the Minister aware that even the authors of this report acknowledge that levels are so low as to be insignificant to health; that levels are a thousand times less than other radioactive substances naturally present in teeth; that most of the highest results were recorded over 250 miles from Sellafield; that this material is more likely to be fallout from weapons testing, which has been present throughout the Northern Hemisphere for some years; that respected scientific and academic opinion in Northern Ireland – for which I was the minister responsible for a couple of years – as well as in his own country, contradicts many of the assertions of the Irish anti-Sellafield lobby; and that when all is said and done, this is little more than political scaremongering designed to wreck thousands of the jobs of my constituents in north-west England and to damage the livelihoods of those many communities dependent upon this vital and valuable recycling operation?
. I am not sure that labelling a genuine concern as scaremongering is helpful. As I said at the outset, the Council is not aware of the findings that the honourable Member has drawn to Parliament's attention. Therefore, I am in no better position to respond to the supplementary question than to the original one, except to make the point that labelling genuine concerns as scaremongering is not helpful.
I would like to ask the President-in-Office if he would agree that the original question tabled is actually factually incorrect when it talks about endangering the health of people in Britain and Ireland. In the report Melanie Johnson quoted from – and as Mr Atkins has just commented – the authors actually state that there is no health risk whatsoever: there is no correlation whatsoever here with the original question. In fact, some of the highest readings taken were 260 miles away from Sellafield and some of the lowest were 50 miles away from Sellafield.
It seems ironic that these comments are being made when the UK department's own report stated that the levels were a thousand times smaller than those of other radioactive substances present as a result of natural sources. Would the President-in-Office not agree that the question was factually incorrect and put purely for scaremongering reasons, as Sir Robert Atkins mentioned?
. I really have nothing to add, and can only repeat what I have already said, which is that the Council is not familiar with the details and that I cannot make an adjudication one way or the other. I certainly would not wish to make an adjudication as to the of a question raised by a Member of this House.
This is not a time for debate, ladies and gentlemen. The questioner has put a supplementary question and there are two further supplementary questions. Opinions differ, naturally. All of you would like to speak, but the Rules of Procedure do not allow for this.
Mrs Ahern, for a personal statement, you have 15 seconds to reply.
My position has been traduced. I am asking for experts to assess the implications. I am not saying that I am the expert. Can we please have a civil debate on Sellafield for once in this Parliament? Let us protect our people. That is the bottom line I am asking for.
Mr Fitzsimons, there cannot be more than two supplementary questions. I have allowed them in the chronological order in which they were requested. You may put other questions during the next sitting if you see fit. You know that you have that right. But today only two Members may speak. I must comply with the Rules of Procedure, and I would ask you to respect it as well.
Article 7(1) of the EU Treaty states that ‘the Council … may determine the existence of the serious and persistent breach by a Member State of principles mentioned in Article 6(1)’ and make appropriate recommendations to that State.
The leader of the main Spanish opposition party (PSOE) has publicly denounced as ‘inopportune, wrong-headed, imprudent, carried out clandestinely and in breach of basic legislative principles’ the Spanish Government’s ad hoc reform of the penal code by means of an amendment in the Senate to the Law on Arbitration, to punish the possible holding of a consultation of the public by the Basque Government on the reform of the Basque Country’s autonomous statute. The Coordinator of Izquierda Unida has stated that this reform ‘reintroduces political crime into Spanish democracy’, just as under the Franco dictatorship.
Does the Council believe that imposing prison sentences for the crime of consulting the public respects and conforms to the principles of freedom, democracy, respect for human rights and fundamental freedoms and the rule of law, principles shared by all the Member States? Does it not believe that the best way of solving historic political conflicts like those in Palestine, Ireland or the Basque Country is to encourage dialogue and debate, and allow citizens themselves to be consulted so that they can reach a free and democratic decision, when the proposals put to them are fully respectful of human rights
. As the honourable Member knows, the Council does not comment on media reports, nor is it the Council's practice to express its views on domestic political matters in Member States.
Mr President, my question referred to the articles of the Treaty which oblige all of us – the Council, Parliament, the Governments and also the Presidency-in-Office of the Council and the Commission – to ensure compliance with human rights.
You do not wish to give me an answer, but I would like to remind you of something which I imagine you will know much better than me. If I remember rightly, in Ireland, before you achieved independence, you had a provisional status, which led to a great conflict within your society between radicals and moderates. You resolved that situation by consulting the Irish citizens, that is, by means of a referendum.
We have a situation in the Basque Country which is also difficult and worrying, and which is creating great tension and violence. We are asking that it be the citizens who can give their opinion and decide, but the Spanish Government is preventing this. It is also threatening and changing the laws in order to imprison those who advocate this referendum: a consultation of the citizens, which is the most democratic thing imaginable.
Mr Ortuondo, I would remind you that this is a time for supplementary questions and not a time for political statements.
Mr President, I would like to supplement Mr Ortuondo’s question, and remind him that this is not a decision by the Spanish Government, but that it is the Spanish Constitution itself which prevents an autonomous community from holding a referendum unilaterally and requires that any referendum be called by the King, on the proposal of the President of the Government, following authorisation from the Congress of Deputies.
That is what our Constitution says. I believe that the question Mr Ortuondo should have asked – although you probably would not answer it either – is whether a person failing to comply with a law can be subject to penalty, which is what the Spanish authority has said or, in this case, the reform of the Spanish Penal Code.
Ladies and gentlemen – in this case, Mr Oreja – I do not believe that this is a supplementary question and, naturally, the President-in-Office of the Council is not obliged to reply, but he has the floor if he wishes to say anything.
. I really have nothing to add to the point I made in answer to the original question. Neither of the exchanges suggests that I should do so.
Mr MacCormick, the Mr President-in-Office of the Council’s reply was very clear: it does not leave room for supplementary questions. In any event, you have the floor, and I hope you will use it with your usual wisdom.
I wanted to suggest to Mr Roche – and it is a great pleasure to see him here after many exchanges at the Convention – that the issue Mr Ortuondo Larrea raised, and with which we are dealing here, is a profound one. It is about the role and place of countries within Member States. The Irish presidency, not least because of its interest in the problems of Northern Ireland, but for other reasons as well, ought to give its mind and invite its colleagues to give their minds to the issue of the adequate and improved representation of countries of that kind.
Mr Ortuondo, since you will most probably not make a point of order – I do not know if you wish to make a personal statement – you may speak for fifteen seconds and I would ask you not to cause any further personal statements, please. We must not spoil Question Time with other debates which should take place in the relevant setting, in this case in Spain.
Mr President, I wish to make a personal statement. If what I have raised is laid down in the Spanish Constitution, why is the Peoples’ Party, the government of Mr Aznar, at night and taking advantage of a law ...
I would ask you to take this debate to the Basque Parliament and the Spanish Congress of Deputies, but it is not appropriate to continue debating this issue here. You know that I ignore the fact that I am also elected in a Spanish constituency and that I am Spanish and, as I usually say to you, I am going to act as if I were, for example, Finnish or Irish.
The Commission, exercising its right of initiative, has submitted a proposal for the amendment of the Regulation concerning the Financial Instrument for the Environment (LIFE) (COM(2003)0402/final).
The proposed amendment is concerned with comitology issues which are of little or no interest to the general public and whose relationship with nature conservation is dubious, but it does, of course, provide an opportunity for discussing major substantive issues on which the Regulation has nothing to say.
Is the Council intending to take advantage of this revision of the financial instrument concerned in order to incorporate the essential amendments stemming from the final report on the financing of the Natura 2000 network which has been drawn up by the Working Party referred to in Article 8 of the Commission's Directive on habitats, one of whose conclusions is that an annual budget of between EUR 3400 and 5700 million is required just for the running of the Natura 2000 network?
. The Commission recently made a proposal to amend Regulation (EC) No 1655/2000 concerning the Financial Instrument for the Environment – LIFE – mainly in two aspects. The first concerns only comitology. However, the second provides for the extension of the LIFE regime for a further two years to bridge the gap between the current regime and the new Financial Perspectives for 2007 onwards. On 22 December 2003 the Council held an exchange of views on this second aspect and on the options for financing the EU's environmental policies from 2007 onwards. In addition, the Council adopted conclusions on biodiversity in which it looked forward to the submission of the forthcoming Commission communication on financing Natura 2000. When received, this will provide a further opportunity for discussions on this very important issue.
Mr President, I wish to thank the Irish Presidency for the clarity with which it has attempted to answer my question. I must, however, insist on an issue that I believe to be crucial: I should like to know whether the Council will give due consideration to the conclusions of the working party appointed by the Commission itself, which suggested that the costs of maintaining this ‘Natura’ network would exceed EUR 3.4 billion per year. I should also like to know whether the Council thinks that our financial perspectives will match the commitments given by the European institutions? This is the very specific issue that I would like the Council to clarify.
. The Member has raised the fundamental question of whether an annual budget of EUR 3.4 million or EUR 5.7 million would be appropriate. That is the key issue.
Much of the effort to date as regards the Natura 2000 network of sites, habitats and bird directives has been devoted to the initial designation of sites; the purely mechanical side of it. It is very difficult at this early stage to estimate the likely costs of conserving those sites in future years.
I understand that the Commission has been examining this question further in preparing its communication on financing Natura 2000.
To summarise, the work has been on the designation of sites. Until that phase of the work is completed, it is difficult to see what the overall cost is likely to be, but I would nevertheless compliment and thank the Member for raising this issue.
As the author is not present, Question No 5 lapses.
In view of the deteriorating situation in Zimbabwe, what measures does the Council anticipate can be put in place in the Common Position that would be likely to send a clear and strong message to President Mugabe?
. In conformity with the common position concerning restrictive measures against Zimbabwe, the Council has kept the situation in Zimbabwe under review. On 28 November 2003 the presidency, on behalf of the European Union, issued a statement on the current situation in Zimbabwe, expressing its continued concern regarding the climate of tension in Zimbabwe and calling on its government to respect the internationally-guaranteed rights of all Zimbabwean people.
The question of Zimbabwe was raised in the EU-Africa dialogue during the ministerial troika meeting in Rome on 10 November 2003, where the European Union again reaffirmed its readiness to engage in dialogue with the government in Harare on the basis of established benchmarks. An identical message was passed directly to Zimbabwe and other SADC countries during the meeting of the EU-SADC senior officials in Brussels, held on 12 and 13 November 2003, and was again transmitted to South Africa during the political dialogue meeting in Pretoria on 8 December 2003.
The common position, as adopted on 18 February 2002, expresses the Council's serious concern about the situation in Zimbabwe, in particular the recent escalation in violence and intimidation of political opponents and the harassment of the independent press.
When reviewed in 2003, the common position noted that there has been further degradation in the situation in Zimbabwe, where serious violations of human rights and of the freedom of opinion, of association and of peaceful assembly continue to occur.
As already noted, the European Union has remained extremely concerned about the further degradation of the situation in Zimbabwe since then. The common position is up for review on 18 February 2004. In this context, preparatory work on recommendations to be submitted to the Council has begun within the relevant Council departments. These recommendations will be submitted to the Council for discussion at that time.
I should like to thank the President-in-Office for his answer. I am reasonably familiar with, and approve of, the Irish Government's strong position on Zimbabwe.
My question is about the rollover of the common position. I wonder whether the presidency anticipates any difficulties in securing the rollover of the existing sanctions against Zimbabwe. Am I right to understand that there are Member States – and one in particular – which have a problem with the rollover that the presidency and others in the Council would like to see? Therefore, I am asking if you can tell me whether Member States are likely to be of one mind on the rollover.
Second, would the President-in-Office consider it appropriate for the Council to now press for the extension of the list of banned individuals – a list of people who have sanctions against them and are not given visas – to include family members, people who have died or changed office and so on? In my view and in Parliament's view – it is in our resolution on the subject – the list should be extended and reviewed. I should very much like your opinion on this. It is something of great importance to the European Parliament and I look forward to your response.
. My colleagues and I appreciate Mrs Kinnock's continued keen interest in this particular matter. Discussions are ongoing. It would be premature at this stage for us to say where those discussions will lead. There will, however, be a review of the list and there may be some extension to it.
I should like to ask a very brief supplementary question to Mrs Kinnock's question. One aspect of her campaigning – which is increasingly affecting Member States, including the United Kingdom and possibly Ireland as well – is that with the escalation of violence an increasing number of refugees and asylum seekers are coming to the European Union. What is the Irish presidency's view of this, given the increase in numbers and that these people clearly have asylum claims and are in distress, but are also arriving in great numbers? Does the President-in-Office have a view on this, given the new presidency, the escalation of violence and the inevitable increase in numbers of refugees and asylum seekers from Zimbabwe to EU Member States?
. The direct answer to the question is yes, the presidency is obviously aware that any form of violence or action against civilian populations inevitably drives people out. We are also concerned about and aware of the impact that sanctions can have on populations.
With regard to the specifics, I would refer back to the earlier answer that I gave directly to Mrs Kinnock: where do we go from here? The next stage is a matter for current discussion and I do not want to anticipate that discussion by going further than I already have.
I note that the honourable Members put a lot of trust in their cruising speed when taking their lifts, and this could lead to a standstill if we apply the Rules of Procedure. If anybody is listening to me from their offices, I would ask them to come down to the chamber, because at one point none of the Members due to ask questions were here.
On 9 December 2003, the Commission and Syria reached an accord on an Association Agreement between Syria and the EU modelled on the agreements with the other Mediterranean partnerships, including a political chapter, an economic and financial chapter, and a social and cultural chapter.
In the Council's view, what prospects does the agreement hold out for the two parties? Does the Council believe that the signing of this agreement in the near future will facilitate regional integration, the creation of a positive climate in which to resolve the political problem of the Arab-Israeli conflict and the democratisation of Syria?
What is its view of the diametrically opposed positions of the USA which saw Congress and President Bush (only a few days ago) pass a law which provides for economic and diplomatic sanctions and restrictions on Syria, and does the Council sympathise with the reasons adduced by the USA for adopting this policy against Syria?
. The Council confirms to the honourable Member that on 9 December 2003 the European Commission and Syria reached an understanding at technical level on all remaining issues in the negotiations on the Euromed Association Agreement. When it enters into force, this agreement will replace the existing 1977 Cooperation Agreement which, as part of the global Mediterranean approach, currently links the two sides. The items of the future agreement will now have to be politically approved by both sides, paving the way for ratification by both sides.
The Council underlines that on the political side the draft agreement intends to provide a framework to conduct regular political dialogue on international issues and mutual interest, fostering mutual understanding and promoting the convergence of views. In particular it includes essential provisions on respect for the democratic principles on fundamental rights enshrined in the Universal Declaration of Human Rights; cooperation to counter the proliferation of weapons of mass destruction and their means of delivery in line with the conclusions of the External Relations Council in November 2003; and the exchange of information and joint efforts to prevent and fight against terrorism, including the implementation of the relevant United Nations resolutions.
With regard to the second element in the honourable Member's question on the Middle East peace process in general, the Council invites the honourable Member to refer to the Presidency Conclusions of the European Council meeting held in Brussels on 12 December 2003. In paragraph 61 the European Council recalled that a comprehensive peace in the Middle East must also include Syria and, of course, Lebanon.
Finally, there was a third element in the question. The Council has not commented on positions taken on this matter by the United States, nor does the Council intend to do so at this stage.
Thank you, Mr President-in-Office, for your reply. I feel that I cannot insist that you reply to me on the element on which you clearly stated that you did not intend to comment, even though I believe that an open dialogue which highlights the common points and the different approaches between the European Union and the United States is not negative; it is positive in making us aware of the situation and our joint action.
Perhaps you could tell me more specifically, please, how this agreement with Syria, which we hope will be signed and will be put into practice, specifically serves the political and economic interests of the European Union in the area? What is the particular role, the position, the influence of Syria in the Barcelona process? Does it have anything to do with Lebanon and the objectives of the European Union through the agreement with Lebanon?
. I thank the Member for that. I agree with her that there is no point in making negative comparisons between our approach and that of, for example, the United States.
It is a very fine agreement and I am sure the Member has had the opportunity to read it. Let us consider its aims: to provide an appropriate framework for political dialogue; to establish the conditions for progressive liberalisation of trade in goods, services and capital; to enhance prosperity and economic and social development in Syria and to encourage cooperation within the Euro-Mediterranean framework, and, finally, to promote cooperation in economic, social, cultural and financial fields. The point about this agreement is that it emphasises very much the European ethos, the European view of the way forward. It is a very positive development, certainly a development that the Irish presidency welcomes and will work towards.
There is no point in our making negative comparisons with anybody else – with the United States approach, for example. We have a dialogue with the United States on many levels, including the highest level. The Middle East issue, the issue of the entire region and peace in the region, is obviously an important part of that dialogue. The matter of Syria's place in the peace process will feature in the dialogue.
Again, I thank the Member for a very searching and deep question which provides an opportunity to cover a significant number of important areas.
Mr President-in-Office, could I press you a little further on this? You briefly alluded to the issue of weapons of mass destruction, which, rather surprisingly, on 6 January 2004, President Assad effectively admitted to possessing. Could you tell me what kind of mandate you will give the Commission to incorporate clauses that are specifically salient and relevant to the issue of Syria's biological and chemical weapons stock, and whether the Syrians will be encouraged strongly within these clauses to effectively dismantle them and avoid any proliferation of such dangerous weapons?
. The precise details in that regard will have to be considered by the Council, but there is a specific reference to countering the proliferation of weapons of mass destruction and their means of delivery. That is in accordance with the decisions taken in the External Relations Council in November 2003. You can rest assured that the presidency and the Council have in mind the positive elements of this particular agreement in the context of the region and in the context of weapons of mass destruction in general.
It is interesting that you mention that you collude with or discuss with the US how you are dealing with Syria and yet your policies are in such contrast. Is that a sort of 'nice cop, nasty cop' approach to Syria?
I should like to ask, in particular, about Lebanon. Syria is in occupation of large parts of Lebanon, its neighbouring country. What attitude do you take to this position as regards any furtherance of this agreement?
. I would take exception to the world 'collude'. There is a dialogue between Europe and the United States, which is quite appropriate. Issues relating to Lebanon and Syria are obviously going to be part of that dialogue. It is certainly not a question of 'good cop, bad cop'. Europe has its view as to how it does its business and the United States has its view as to how it does its business. Those views are informed by our own different backgrounds. The point I am making about this agreement is that it is a very positive indication of the European approach to this particular matter.
The outgoing Italian Presidency of the Council of Ministers recommended to the Council's Working Party on Drugs that police from Member States should be posted in Albania. As the Council must know, Albanian gangs are increasingly involved in growing and smuggling tonnes of locally-grown cannabis into the Union but are also becoming implicated in trading 'hard' drugs such as heroin and cocaine which are produced outside Albania.
Are Member State police in Albania yet? If not, when will they arrive there? Who is in command of them?
. The Council remains concerned at the issue of organised crime and drug trafficking in Albania. In the conclusions of the last Council meeting on external relations on 9 December 2003, the Council expressed concern over the slow process of reform in Albania and urged the Albanian Government to intensify its efforts, particularly in its fight against organised crime. Helping the Albanian Government to fight drug trafficking has been an integral part of EU efforts to contribute to the fight against organised crime in Albania. Police forces and experts from the European Union and Member States have consistently been present in Albania, particularly since the 1997 crisis, to help the Albanian Government in various ways, including specific operations, to build capacity and fight organised crime, including drug production and drug trafficking.
As regards drugs, major initiatives were taken under the Greek and Italian presidencies in 2003 to enhance the fight against drug trafficking in the Balkan region in general and in Albania in particular. In June 2003 a comprehensive action plan on drugs was agreed between the European Union and the Western Balkan States. A large part of this plan was devoted to the fight against drugs trafficking. A very fruitful follow-up meeting was held on 2 December 2003 in Brussels. As regards Albania in particular, the Council adopted in November 2003 a resolution on the posting of liaison officers with particular expertise in drugs in Albania. This resolution envisages the setting up of a coordination mechanism among the liaison officers in order to ensure a constant exchange of information on drugs-related activities and also to foster common understanding.
On a more general level, a meeting between ministers of the EU Member States and ministers of the Western Balkan countries was held on 27 November 2003 on the sidelines of the Justice and Home Affairs Council. The common conclusions resulting from that meeting stressed the need to enhance law enforcement capacity in the Western Balkans.
On the general issue of the Western Balkans, the Irish presidency will do anything that it can to assist governments in that region – which face significant challenges – and to involve them as much as we possibly can.
Thank you very much for that full, helpful and informative reply. I should like to add my congratulations to the Irish for the leadership they are showing on this difficult question. I attended the conference on organised crime in Dublin before Christmas, it was excellent and the Irish showed great leadership. I congratulate you very much on the initiative you are showing.
Is there a chain of command for these liaison officers from the EU who are going to be posted in Albania? Who do they report to? Do they each report to their own national capital? Do they report to Europol in The Hague? Is there somebody in charge? How is it organised? The great problem here with policing – as you must know even better than I – is that individual nationalities and forces are reluctant to cooperate. They each try to keep the information they have to themselves. What we need is much more coordination and cooperation, even between EU police forces. Can you give me any assurance that this is happening? Who is in charge? Who liaises with whom?
. On the matter of liaison officers, I agree with the Member that there is no point in people being posted individually. There must be some form of coordination and certainly some form of exchange of information at a very basic level. I refer the Member to what I said in my previous response, which was that the resolution envisages the setting-up of a coordination mechanism among liaison officers to ensure a constant exchange of information.
The point that the Member has put his finger on is absolutely correct: there is no point in intelligence gathering if the information is not shared. This is a new departure. We are at the point of establishing this coordination mechanism. I am sure that the Member's observations will be helpful in that specific regard.
Could the President-in-Office comment on how his Presidency programme is assisted by the recently agreed multi-annual strategic programmes?
. The Council recalls that, as foreseen by the Presidency Conclusions from the European Council in Seville of 21 and 22 June 2002, the European Council of 12 and 13 December 2003 adopted the first Multiannual Strategic Programme for the three years to come. The programme covers the period 2004 to 2006. It has been prepared jointly by the six presidencies Ireland, the Netherlands, Luxembourg, the United Kingdom, Austria and Finland which in turn will assume stewardship of the Council over that period.
They are collectively vested with responsibility for ensuring that the Council delivers on its agreed priorities up to 2006 effectively and on time. The presidency found the recently agreed Multiannual Strategic Programme to be a very useful basis for the preparation of both the Annual Operating Programme and the Irish Presidency Programme.
The presidency considers it increasingly important that a longer term perspective be taken, with regard to the work of the Council, beyond the six-month term of each presidency. In that respect the Multiannual Strategic Programme and the Annual Operational Programme are essentially tools in guiding the preparation of the Presidency Programme. This is a new departure and it is a very worthwhile and welcome departure. It gives a more structured basis for the on-going Community relationships with the rest of the world.
I agree with what the President-in-Office has said about the value of these tools and place on the record my welcome for the Irish presidency programme in this respect. However, when he says that it is a useful basis, it would be instructive for all of us to learn what that means in practice. Otherwise, is this yet another piece of bureaucracy with no real purpose or real difference? What is it in the Irish presidency programme that is different because of the multiannual approach with the six presidencies together? Has there been an area where special emphasis has been placed that perhaps would not have been otherwise?
I wonder, in relation to Ireland, for example – being a neutral country and not part of Nato – whether the advancement of the security strategy, the planned intervention in Bosnia-Herzegovina and the Defence Capabilities Agency are areas on which you will be putting extra emphasis. I would be genuinely interested to hear your views on those points.
. The honourable Member will appreciate that this really is the first time we have been into this particular process and it will take a little time for this process to bed down. Nonetheless, a multiannual approach is clearly logical and is a better approach to that which preceded it. It is very helpful to incoming presidencies to have a role to play so that they can interlink all the issues.
I cannot be more specific other than to say that the Multiannual Strategic Programme is helpful. It will certainly give us a much stronger framework and a better time allowance. It will mean that there can be more reasonable anticipation that programmes will be fully worked through. It is in all those regards and I think that is what the Member has in mind clearly a much better approach than that which preceded it.
What steps does the Council propose to take to find a common political position on the Temporary/Agency Workers Directive, given the importance of this legislation for progress on the Lisbon Agenda?
. The Council invites the honourable Member to refer to the answers already given to a question by Claude Moraes in July 2003 and a question raised by you last November on the same issue, in which the Council confirmed its commitment to reaching a common political position on this complex and politically sensitive dossier.
During the first semester in 2003 the presidency put together a compromise package covering the key outstanding issues which were discussed by the Council in a public session which was held on 3 June 2003. However, the proposed solution is not acceptable to all delegations. During the second semester, various high-level discussions were held but, in the absence of new elements allowing the situation to be unblocked, the matter was not discussed at the Council meeting of 1 December 2003 as had been initially envisaged and hoped.
As the Member knows – because the Member has raised this matter in different fora – the Irish presidency attaches great importance to the success of the Lisbon Strategy, and will of course reflect on how this dossier can be finalised in that context. The Council has consistently given a confirmed commitment to reaching the Lisbon goals of increasing employment and providing better jobs, and intends to work for a fair and practical solution which takes into account all legitimate concerns – and there are many of them.
To this end, the presidency intends to reflect on the different possible tracks to be followed in this dossier and will remain alert to any new developments which could help in resolving the outstanding areas of difficulty.
I should like to add that, thanks to the good work of Mr De Rossa, the presidency had a very good exchange with members of his Group last week in Dublin. This issue was raised at that stage. There was a very full and helpful exchange on the issue so, again, I compliment the Member. I am fully aware of his concerns on the issue and the presidency is also fully aware of his concerns. As the Member knows, we will work on this dossier within the context of the general work we are doing on the Lisbon agenda issues.
I wish to thank the President-in-Office of the Council for his comprehensive and welcome reply. He has indicated a willingness to progress this dossier, which an important one in the context of the Lisbon Agenda.
I know that the presidency sees the Lisbon Agenda as a comprehensive vehicle for achieving both social and economic progress, and this directive, which would instil some order into the issue of temporary agency workers, would improve the quality of work and also relieve many anxieties of both permanent workers and temporary agency workers. We know that this particular form of employment is, in certain circumstances, being abused. I would appreciate it, therefore, if the President-in-Office of the Council would actively pursue this matter. I have no wish to make party political points here, but given that the Irish Government has serious concerns about this issue, you are in an ideal position to find solutions to it.
. I thank Mr De Rossa and I very much recognise the importance of securing an agreement on proposals to improve the rights of workers. I also understand precisely where Mr De Rossa is coming from in this particular regard. The point he is making is that one tries to raise everybody's position upward, rather than trying to create a downward movement. I accept the sincerity of his cause and I think he also understands the views of the presidency in that regard.
Thank you, President-in-Office, for your full reply. Are you aware that whilst the Council is clearly divided on this issue, this House is also divided? There are different views, as my good friend Mr De Rossa is also aware. The fact that here you have a UK Conservative MEP speaking in support of the UK Labour Government and against the opinions of UK Labour MEPs shows that this issue is sensitive and rather complicated.
I welcome your comment that you are going to reflect, but I urge you to reflect also on the phrases that you have put into this excellent document – the programme of your presidency – which I particularly welcome. On page 16 you mention the key challenges you are committed to pursuing: encouraging greater adaptability and flexibility on the part of workers and companies and removing disincentives to employment. My own view is that the directive, as drafted, would have done exactly the opposite and cut across the possibility of achieving the Lisbon agenda. Can I have your reassurance that the fulfilment of the Lisbon agenda will indeed colour your entire presidency, as I am confident it will? Good luck, Sir!
. I thank the Member for that. I do not believe that adaptability and flexibility naturally enhancing or supporting the rights of workers need ever necessarily be in contradiction to each other.
In Ireland we have had some experience in recent years of the tremendous progress that can be made economically by having an inclusive approach to it. I accept the point that the Member made. It is a complex issue. There are different views on this, both within this House and within Europe. However, in general, it would be a fallacy for us to think that we have to build in flexibility, adaptability or progress at a cost to workers. That should not be the basis on which we make our progress. I am sure that is not what the Member has in mind.
I should like to join my colleagues in welcoming the President-in-Office, Mr Roche, to the House and wishing him luck for the next six months.
Mr Bushill-Matthews, Mr De Rossa and myself work on the same committee, so we know some of the difficulties here. But is the presidency aware of the different definitions of agency workers in different Member States, and how this creates a difficulty as regards drawing up harmonised regulations or directives, the purpose of which is to protect workers and actually to improve their position within employment?
Secondly, with regard to Mr Bushill-Matthews' comments on the Lisbon agenda, individual workers should have the freedom of choice, because in some situations temporary agency workers actually earn more money and have more flexibility than they would if they were in contract-based employment.
. I accept the final point the Member made, which illustrates something of the complexity of this issue. There are specific cases that come to mind. Young medical graduates, for example, may well choose to work on an agency basis because it is more flexible and suits them better. We are aware of that.
The second point that Mr Crowley touched on was the general question of the rights of contract workers. I recognise the importance of securing agreement on proposals that improve the rights of workers, including temporary agency workers, but which at the same time do not force anybody to operate in a way they would not wish to.
As I have said, the presidency sees this as an important issue, not least within the context of the Lisbon strategy. The Member will be aware that we are committed to achieving the Lisbon goals of increasing employment and providing better jobs, and that includes more choices for workers. The point raised in the original question was that this should not be achieved on the backs of the workers; that is the core issue of concern to Mr De Rossa.
The point has been made that this is a complex matter. There are different views on the issue and as the last supplementary question illustrates, there may be circumstances in which workers wish to benefit from this more flexible approach. Clearly their right to choose should not be interfered with in a way that would diminish that right.
Under Article 4(1)(d) of Council Directive 2003/86/EC(1) on the right to family reunification a Member State may, where a child is aged over 12 years, before authorising entry and residence under the directive, verify whether he or she meets the necessary conditions. Since the children in question come from less developed areas and are unable to cope with the demands of the verification procedure, does the Council not consider that in practice it undermines the right to reunification?
. My reply will be very brief. The honourable Member's attention is drawn to the fact that under the Treaty, it is not for the Council to comment on the interpretation of Community legislative acts.
Mr President, the President-in-Office does not need to be that brief. This is the last question and we have half an hour at our disposal. I am not asking him to comment on something foreign, I am asking him to talk to us about a directive which the Council approved, on which the President of the European Parliament has taken steps in connection with referral to the Court of Justice, on which non-governmental organisations have taken steps and which makes provision for children of 12 years of age and upwards – just think if it were our daughter, or your daughter, or the daughter of an honourable Member or the daughter of someone who works here – to pass examinations in order to be united with their family. We cannot deal with this matter with this sort of technocracy and without a sensitive reply by the President-in-Office of the Council and I call for a material response.
. I do not like off-the-cuff or technocratic answers either and I wish I could give you a more substantial answer, but the point is that the only institution which, with regard to the Treaty, has the power actually to interpret Community legislation is ultimately the Court of Justice, but the Member is aware of this and does not need me to lecture him in this regard.
However, it should be recalled that the Court of Justice has been called upon to give a ruling on the directive on the right to family reunification, adopted in September 2003, insofar as a direct action has been brought before it for its annulment.
The point I am making – and the core issue in the reply – is not intended to be in any way discourteous to the Member or to diminish his question; rather, I am simply making the point that on the issue of interpretation there is no appropriate role for the Council. I am sorry I cannot expand on this.
That concludes Question Time to the Council(2).
The next item is the report (A5-0419/2003) by Hubert Pirker, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the communication from the Commission to the European Parliament and the Council, in view of the European Council of Thessaloniki, on the development of a common policy on illegal immigration, smuggling and trafficking of human beings, external borders and the return of illegal residents (COM(2003) 323 – 2003/2156(INI)).
– Mr President, ladies and gentlemen, Mr Ahern, the President-in-Office of the Council, said today that the Irish Presidency aimed for greater security and prosperity for all citizens of the European Union. At the same time as backing him up 100% on that, I would also propose that it would be in the interests of our security if the package of measures that this House expects were to be implemented during the term of the Irish Presidency and also during the Dutch Presidency that will follow it. The House proposes this package of measures in the spheres of illegal immigration, the smuggling and trafficking of human beings, the securing of our external borders and the return of illegal residents in the European Union.
I was commissioned to draft an own-initiative report for Parliament, and I am extremely pleased to note the excellent negotiations that we have had, with good results, and the fact that we have been able to achieve a broad consensus in the Committee, receiving also the support of the Council and the Commission. Let me express my gratitude to all those who played their part in producing this report.
On what does this report focus? It basically appears to me that, although Parliament is able wholeheartedly to endorse the priorities set down in Thessaloniki, we do see it as important that particular attention be given to some of them, and I would now like to present six priorities for your consideration.
The first priority has to do with securing external borders. Especially on the new external borders, we will need, in future, the same high standards of security everywhere. It necessarily follows that we will have to train the border guards in accordance with one single training plan, and that we should establish a European college in which senior officials can be promptly and speedily trained.
Also connected with the external borders is the creation of a corps of border guards. This does not, however, mean that we can take competences away from the Member States, but rather, on the contrary, that competence to secure the borders must remain with them, whilst the European Union will provide, for fixed periods of time, on high-risk stretches of the border, and at the Member States’ request, special units financed by the Community in order to guarantee security there when there are temporary and special threats. That is what is meant by a corps of border guards, and we believe that it is possible.
We of course want this to result in the Schengen standards being met as quickly as possible on all the new external borders, which means that the new Member States have the task – in which they will have the European Union’s support – of efficiently and speedily implementing as many of the measures as possible.
The second priority is the standardised collection of data. If we want to exchange detailed information accurately between one Member State and another, between the Member States and the Commission and with third states, we need data in standard formats, and to take appropriate steps towards having a standardised data system at our disposal. We also urgently need the means to exchange this information with countries of origin and with transit countries.
Thirdly, we need to implement a common asylum policy, common immigration policy measures and a return policy. Our expectation is that the Treaty will be adhered to and that the Irish Presidency will indeed manage, by May 2004 to decide on and adopt the necessary items of asylum legislation, so that we can comply with the Treaty and take the necessary political action to get a common asylum law. That will mean speedy decision-making on our part if refugees are to be helped and action taken. That is the second aspect of controlled and legal immigration.
As our next priority, we should introduce documents that are difficult to counterfeit or falsify. I welcome the new requirement for biometric data to be included on visas and residence permits. We should also be working towards forgery-proof passports and towards the legal framework and technical equipment for the visa information system, which we need.
Fifthly – and then I will finish – there is a need for information to be provided in the countries of origin, in order that suitable instruments may be used against people-smugglers.
Finally, there are the financial aspects; we have already announced that increased funds will, by 2006, be made available for the visa information system, for the return plan and for border controls, provided that Parliament is given an appropriate say in the matter.
Ambitious though all these measures are, we hope that they can be implemented during the term of this Presidency, thus enabling us to guarantee our citizens a secure Europe.
– Mr President, this long-awaited report is most timely for the preparation of strategies in view of the European Council of Thessaloniki on the development of a common policy on illegal immigration, smuggling and trafficking of human beings, external borders and the return of illegal residents.
The Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs has adopted a position on illegal immigration policy by adopting this own-initiative report by Mr Pirker, whom I congratulate on the results he has achieved. We all agree to support the creation of a European corps of border guards funded at Community level, the creation of which will require a new legal basis. With the proposal of this solution, the proposal to set up an independent agency to control our borders automatically lapses. Furthermore, it is a shared opinion that the Community’s borders should remain open to people fleeing forms of repression who then apply for asylum in the Member States of the Union. We also all agree in acknowledging that it is an exclusive right of the Member States, deriving from the principle of subsidiarity, to establish the nature and scale of legal immigration, but a common social integration policy is now essential in an area of security, common policy, social relations and economic justice.
Lastly, it is worth noting that the debate in the Committee on Citizen’s Freedoms and Rights, Justice and Home Affairs came to the conclusion that bilateral readmission agreements between Member States and countries of origin and transit should, if possible, be replaced with truly Community-wide agreements, perhaps recognised by all the Member States without exception – in other words, without any opting-out.
Finally, in this common area of European commitment on immigration, I am pleased to recall – as the rapporteur also did when closing his speech – an initiative that complements this effort to combat illegal immigration. This is the regulation that came into force on 1 January this year – just a few days ago – that will spend EUR 250 million over five years financing the efforts of third countries to combat illegal immigration at source. The aim of this initiative is first to inform, and then to instruct and help to give people who intend to emigrate a thorough understanding of the value of legal emigration and all the risks involved in illegal immigration.
. Mr President, with regard to the report by Mr Pirker, Mr Santini has already referred to the social inclusion issue, which was endorsed in December. The Commission welcomes the support that the Pirker Report gives to the Commission communication.
The main policy recommendations put forward in the communication were endorsed by the European Council in Thessaloniki and further developed at its meeting in Brussels in October 2003.
A major boost was therefore given in 2003 towards completing the policy framework for common management of migratory flows. Nevertheless, these positive developments must be complemented by substantial progress in other areas of migration policy, and in particular legal migration and asylum.
The Commission has proved to be capable of delivering what was announced in the communication and requested by the Council in Thessaloniki, and moreover within very tight deadlines in some cases. I could refer to the Agency for the Management of Operational Cooperation at the External Borders. Other proposals, such as visa information systems, a financial instrument for return management and a proposal for a directive on minimum standards for return procedures, will follow soon.
Following political agreement on the main elements regarding the External Borders Agency, it is now important that the Council armed with the opinion of the European Parliament formally adopt the proposal as soon as possible. This would allow the Commission to start the preparatory work for setting up the agency in the spring of this year, with the target of having the agency operational by January 2005.
The creation of a visa information system is another important development. The need for such a system was mentioned in our communication on illegal immigration in 2001. The Thessaloniki European Council asked the Council and the Commission to focus on the legal and technical arrangements for the development of the VIS.
The Council is expected to agree very soon on the basic elements of the system, including its architecture and functions, taking into account financial aspects and the choice of biometric identifiers.
The Commission intends to present the first instrument for the development of the VIS in the coming weeks.
Regarding biometrics, the Commission has already submitted two proposals to amend the uniform format applying to visas and residence permits for third-country nationals so that biometric identifiers for such documents can be taken into account in future.
The Council has arrived at a common approach to these proposals, pending the opinion of the European Parliament. Other future proposals in this field, such as the one on European Union passports, must be guided by the coherent approach in particular with respect to the biometric identifiers chosen which was defended in our communication and endorsed by the European Council.
Mr President, I would like to say to Mr Pirker that this is a good report, even if, personally, I would have liked to go further.
The aim of managing migratory flows is in fact rooted in the illusion of strict regulation, something which has proved impossible in the last several years. Few countries have admitted to the limitations, let alone the failure, of the programmes they intended putting in place. Those programmes are no match for the problems posed by the complexity and diversity of the flows, which encompass traditional movements of labour, people fleeing poverty and asylum seekers. National traditions, cultural peculiarities, massive or residual xenophobia and a greater or lesser openness to the claims of minorities explain the differences between the Member States’ immigration policies.
Refugee status is particularly attractive when immigration or staying in a country legally has become virtually impossible, and it is in fact the only door that stands ajar for entry to many of our countries. The many attempts to take advantage of it by persons not strictly covered by the Geneva Convention but who fall into the much wider category of economic migrants, attempts which are sometimes exploited by organised crime, have cast suspicion on all applicants and provided a pretext for considerable restrictions on the right to asylum, which is appalling. Having on our territory people with no rights, with absolutely no security, in fear of being reported to the authorities, reduced to feeding the profitable illegal labour market or resorting to petty crime, but who nevertheless prefer that situation to the risk of being returned to their countries of origin, in fact raises inevitable social, moral and legal questions.
Undoubtedly, this problem needs to be tackled as one affecting all Europeans. It is also clear that we cannot arrive at a rational policy by being guided by narrow national interests alone. With rising populism symptomatic of xenophobia, many fear seeing the common treatment of the immigration issue take on a dangerously repressive hue, although we know full well that such a policy is no answer to the problems but that, quite the contrary, it risks enflaming them.
I want to conclude by saying that stepping up the fight against terrorism must not be allowed to affect the integrity of our immigration and asylum policies and in particular the substantial development of our national integration policies. Immigration is a reality and we will always have to deal with flows of migrants into Europe seeking work or fleeing persecution. Illegal immigration will not be eliminated simply by opening channels for legal immigration, that is true, but legal immigration may help to give a positive direction to our society’s development. Migration is a phenomenon of the contemporary world. We cannot evade our responsibilities as rich nations.
Mr President, Mr Pirker’s report has a long title, suggesting a multiplicity of subjects. To an extent, the mix of subjects renders the report impractical and difficult to place in relation to the real world, but that is in no way Mr Pirker’s fault.
In general, I am able to support the report’s overall objective of strengthening cooperation and coordination within the EU in these essential and cross-border areas of policy. The report nonetheless contains a proposal that I find too far-reaching: that of establishing a federal European corps of border guards which – in contrast to, for example, Europol – would have extensive operational authority to use its powers. I am opposed to the creation of a federal corps of border guards.
With regard to the principle of subsidiarity, I do not think that the Commission is able to document either the effect of, or the operational need for, a federal corps of border guards. Secondly, I think it is too early to establish such a corps. We still do not know what would be the effects of the many sensible proposals, such as those for increased cooperation and coordination between the Member States’ customs and border authorities. In particular, no account has been taken of the encouraging fact that we are now working towards a better distribution of the financial burden. Thirdly, there is simply no legal basis in the existing Treaties for a federal corps of border guards and, even if the Convention’s proposals for new Treaty wordings were adopted, it is doubtful if there would be a legal basis for such a corps.
I recognise that, in its present form, the proposal to introduce an EU corps of border guards simply proposes a model according to which the Member States might voluntarily make use of this force. At the same time, it is clear, however, that, if the introduction of a corps of border guards were to have any meaning at all, the Commission would, in the long term, plan to delegate a number of EU tasks to that body. In other words, the common corps of border guards would, to an increasing degree, come under general EU legislation, and the voluntary element would thus quickly become illusory. With regard to the proposals concerning the biometric data, I do not wish to comment in more detail upon these at the present time. I am myself rapporteur for the report on which Parliament is to adopt a position, and it will not be long before we have a debate on it.
To sum up, I recommend, on behalf of the Group of the European Liberal, Democrat and Reform Party, that we vote in favour of the motion for a resolution in the report. At the same time, it is, however, crucial for me to emphasise that what I want is a common policy in this area and not a common police force.
Mr President, I note our rapporteur’s concern to strike a balance between secure borders and respect for basic rights and I welcome our committee’s work to give this report a more humanitarian face. I also welcome the European Commission’s efforts to develop genuine European policies on immigration and asylum. Despite all these efforts, the Tampere agenda will not, however, be kept to. Many of the Commission’s proposals are at present pending before the Council. The few measures that have been taken come in for regular criticism and the directive on family reunification is still the subject of an appeal by our Parliament before the Court of Justice. For some time now, we have noted with regret that the driving force behind immigration and asylum policy has been the security of the Member States above all. In reality, this results in an intensive and often disproportionate struggle against illegal immigration, which is considered a threat, a source of terrorism and a destabilising factor.
That is therefore the vision of the Council and the Member States, a highly security-conscious, repressive and utilitarian vision geared to their own needs and disregarding the needs of others. The proliferation of border control authorities is an illustration of this. While it is legitimate for the Union to want to protect its residents and its interests, the Member States must be aware that only an overall, integrated approach will produce an effective European policy. For that, such an approach must at one and the same time include a management of migratory flows that allows legal immigration, the socio-economic, cultural and political integration of third country nationals and cooperation with third countries in a Community framework. Fighting illegal immigration means above all protecting its victims, in particular fighting the trafficking in human beings and the networks of unscrupulous smugglers. To this end, we call on the Member States to ratify the Palermo Convention. To date, only Denmark, France and Spain have done so.
Illegal immigration will not dry up so long as there are still such yawning economic and political gaps between North and South. People are right to want to flee horrendous situations. All too often, the democratic deficit goes hand in hand with the social and humanitarian deficit. We must not, however, bury our heads in the sand: illegal immigration is also a necessity for our economy. Today, all liberal policies argue for a return to a measure of specific immigration. Thus, the countries of the North are allowed to transform the South into a manpower supermarket to meet the needs of its enterprises for a specific period. This effectively plunders the productive forces of the South.
The Union’s policy for fighting illegal immigration will not be credible without measures to combat moonlighting, but instead of penalising those who come to our countries looking for hope, we should be penalising employers who shamelessly exploit immigrants who have no papers. On the other hand, such a policy must regularise those immigrants’ situations, recognise them, give them rights, give them the means to fight against discrimination and exclusion and make them our equals.
Any returning of people whose situation is irregular must fully respect their human rights and comply with international conventions, including the right to seek asylum. The European Parliament will shortly be deciding on the Italian initiative which seeks to coordinate expulsions of aliens by using joint European charters. We clearly condemn such a project, which neither complies with our international commitments nor respects basic rights. Readmission agreements can be an adequate framework for a return policy only if they take sufficient account both of the interests of the third countries and the wishes and plans of the person concerned. For that to happen, they must be given genuine assisted returns so that they can be fully reintegrated both socially and economically.
– Mr President, the report by Mr Pirker – whom I congratulate – clearly sets out the need finally to create a common policy at European level against illegal immigration and trafficking in human beings. While the Member States must specifically retain their competences regarding the security of their external borders and the establishment of domestic immigration quotas, it is equally necessary and urgent to set up effective transnational cooperation to create a common on visas, border control and repatriation, as the rapporteur has underlined.
An effective coordination policy, the harmonisation of certain procedures and the prompt exchange of information would make it possible to combat illegal immigration more effectively, as well as many other criminal activities that are linked to it: drug trafficking and trafficking in human beings, to give just a couple of examples. It is worth recalling that an intransigent policy of combating illegal immigration would not only give Europe’s citizens greater confidence and security but would also allow all legal immigrants to enjoy their rights and opportunities to the full.
In any case, it should be underlined that the European Union should strengthen its external relations with all those non-Community countries that want to collaborate effectively in combating illegal immigration and should also promote the so-called special quota policy for such countries.
I do not believe it is mere rhetoric, then, to recall that we must direct our greatest efforts to a strong cooperation and development policy, which will in general help most to contain immigration and stop the outflow of people and hence of manpower, as well as the brain drain, from the countries of origin, not only to avoid draining the developing countries of human resources but also to avoid condemning them to certain, irreversible economic and social decline.
Mr President, in this communication, the Commission assesses the progress made in combating illegal immigration. The Commission explains what has happened to date and aims to set out guidelines for the future. In so doing, it focuses on a number of points that it considers essential in bringing about an effective policy. I should like to give a few examples of these.
The first is visa policy, where the Commission rightly advocates the prompt establishment of the Visa Information System (VIS). Making documents unforgeable is vitally important to a secure system, and, therefore, there is a need for a clear choice of one or more biometric identifiers that will be stored in the system.
Then there is external borders policy, within which the Commission proposes a European Corps of Border Guards under its own aegis. As far as we are concerned, that is going too far. I agree with Mr Sørensen in that regard. The protection of external borders remains, in principle, a national concern. Cooperation is necessary, but this cooperation can also take a less far-reaching form than the Commission is proposing. The Commission rightly emphasises the importance of a common return policy to the credibility of European immigration and asylum policy, but I cannot see the connection that seems to be made between permitting legal immigration on the one hand, and a direct decrease in asylum seekers and illegal immigration on the other. I wish to join the rapporteur, Mr Pirker, in emphasising that the Member States have an exclusive right to lay down provisions governing whether or not to permit legal immigration. I am not yet convinced by the Council’s proposal to agree legal immigration quotas, particularly if this is done in order to achieve a better outcome of negotiations on readmission agreements with third countries. Individual Member States must at all events retain the option of prohibiting all legal immigration.
Finally, I fully support the Commission’s wish that the budgetary dimension of the solidarity principle be recognised in the field of immigration and border controls, provided that this principle is also recognised in other fields, such as asylum policy and the reception of refugees.
Mr President, Commissioner, ladies and gentlemen, the European Union faces a growing problem of illegal immigration. An integrated and global approach must be developed, in order to prevent and eradicate this phenomenon and to combat its underlying causes. The Tampere Council called for a common asylum and immigration policy; at Laeken and Seville the need was confirmed to effectively combat illegal immigration and an initial balance sheet was drawn up of the progress that has been made in this field in the framework of the Thessaloniki decisions, which lay behind this initiative. I wish to congratulate Mr Pirker on the excellent report he has presented to us. I agree with him when he emphasises the need for a universal and coherent approach. There are eight points that I wish to highlight:
- firstly, the existence of legal channels of immigration that enable the citizens of third countries to enter the European Union on the basis of each Member State’s capacity to receive people, This will require closer cooperation with the countries of origin;
- secondly, integrating legal immigrants who live and work in the European Union by means of a common social integration policy that strikes a balance between the rights and the corresponding obligations of these citizens and the host societies;
- thirdly, the joint management of migratory flows, in particular visa policy, because agreement must be reached as swiftly as possible on the necessary legal, technical and financial bases of the visa information system (VIS);
- fourthly, improving controls at the external borders, which means creating a European border guard;
- fifthly, the much-trumpeted European asylum system;
- in sixth place, negotiating readmission agreements, with a common policy for returning persons in an illegal situation, with minimum rules for return procedures and the mutual recognition of these decisions, and with the co-financing of projects for cooperation under a programme of aid for return;
- in seventh place, combating trafficking in human beings, calling to account those who profit from this business and providing support for the victims of trafficking. It is worth highlighting the importance of increasing operational support for Europol in preventing and combating this type of trafficking;
- my eighth and final point is the fight against illegal immigration, which means investing in information on prospects for legal immigration that provide a genuine alternative.
Mr President, as is customary I would like to begin my remarks by congratulating the rapporteur. This is done with a bit more sincerity than is sometimes the case as I can give great credit to Mr Pirker. If he had asked me whether it was possible to draft a report on immigration or asylum for our committee and win almost unanimous support for it, or bring it to plenary and find that with a few exceptions it was voted through, I would have said that would have been impossible. However, by sleight of hand and various other tactics, he seems to have managed to present something that is going to command support across Parliament. He deserves credit for that, as do the Commission and the Council for the way it has been presented and brought forward.
Mr Pirker and others have highlighted particular aspects and it would be easy to draw attention to them. Indeed, there is a lot to concentrate on, but I do hope that this report is seen as part of a wider package and that we do not lose sight of our overall aim of moving towards not only a common European policy on asylum but also, in parallel, a separate and equally important common European policy on legal immigration. This is reinforced in points 16 and 17.
I turn now to the aspect of external borders – points 2, 3, 4 and 5, etc. – and cooperation amongst Member States. I take issue with Mr Blokland and Mr Sørensen, who claim this is entirely a subsidiarity question. Everyone is affected by external borders, even in countries that do not have them. The very nature of migration is such that people do not stay in the first country they get to; they move around. So it is very important for all countries to cooperate and work together, especially, as Mr Pirker has highlighted, in an enlarged European Union of 25 Member States.
As we ponder all these issues, it is equally important that we look further afield to those countries just outside the European Union and bear in mind their situation, as well as that of countries further afield which are less prosperous and from which people, for a whole variety of reasons, try to move away. This picks up on a point also alluded to by Mrs Roure.
If priorities and finances were directed towards helping these less-developed countries and those in internal conflict, we might be doing as much to address the challenges of migration as we are in all the post-Seville and Thessaloniki projects that have been put into operation.
I welcome this report. It is a move in the right direction and I hope very much that it commands the support of Parliament tomorrow.
My final point is linguistic and I have made it before. I hope we can in future move away from the term 'burden-sharing' and adopt the term 'responsibility-sharing', because that, and cooperation, is what is involved here.
Mr President, Members such as myself have complained over the last five years that when the Council holds debates, purportedly about asylum and immigration as a whole, it only ever talks about combating illegal immigration. I am pleased to say that Mr Pirker's report turns that tendency on its head. In a report responding to a Commission communication specifically on illegal immigration, he pays a great deal of attention to how opening up legal migration channels can help combat smuggling and trafficking. Indeed, in his report, on which I also congratulate him, there are 15 references to illegal immigration. That is nearly matched by 11 references to legal migration. This is truly welcome.
Like Mr Sørensen, I cannot share Mr Pirker's enthusiasm for a European corps of border guards. No-one seems to be clear what this means. Mr Pirker says it would just be a unit in support of national border guards and not a supranational body replacing them, but some Commission documents suggest that the ultimate aim is indeed some sort of supranational force with power over national authorities. It is dangerous to start going down this route without having a clear idea about the final destination. Obviously we need to have maximum coordination and exchanges to provide a more uniform level of security at external borders, but there is plenty more we can do about that before rushing into a centrally managed EU body that would raise all kinds of legal difficulties regarding border guards exercising power outside their own jurisdiction.
There could be very practical problems. Imagine, for example, the case of Euro-guards stationed on a border where local pay rates were lower than elsewhere, and the resentment that would create among lower-paid local staff. We are already seeing that sort of thing in the Balkans.
Finally, I urge the British Government to recognise the contradictions in its own approach. It constantly lectures other Member States on the need to strengthen external border controls, but refuses to make any constructive contribution to Schengen or to support the common immigration policy. This ambivalence cannot continue.
Mr President, I congratulate Mr Pirker on his report. There are some interesting aspects in it that I can support, but the issue of the creation of border guards with police powers is a disturbing development. One of the issues that has not really been taken into account is the control and accountability of these police guards. This is the wrong direction to take.
In general there is too much emphasis on turning this matter into a criminal issue. I listened to the speaker from the UEN Group, who lumped illegal immigrants in with drugs traffickers, but there is a big difference between the two. Illegal immigrants may be illegal, but they are still just ordinary people and not criminals. All they are doing is desperately trying to find somewhere to live.
The whole emphasis on keeping people out has to be addressed. We should in fact be addressing the issue of why people want to enter the European Union, instead of building our barricades higher. More and more people are being driven into the hands of people traffickers and, as my colleague has said, the whole issue of work practices and exploitation needs to be tackled. We have to examine, with regard to illegal immigration, the root cause of why people have to leave their own country, and this is a human rights issue rather than a criminal issue.
Mr President, a Community policy on the movement of third country nationals must be innovative and responsible. Innovative, as the report states, in the close interaction between, on the one hand, enhanced measures against illegal immigration and, on the other, a policy in the field of legal immigration that is geared towards Member States’ capacities and needs. Promoting common asylum and return policies and introducing more secure documents or undertaking awareness-raising campaigns in the countries of transit and of origin of illegal immigration are areas in which innovation can be demonstrated.
What, furthermore, do we understand by the term ‘responsible policy? It does not necessarily mean consolidating our external borders, turning the Union into a fortress, but nor does it mean opening up these borders willy-nilly, leaving to their fate the individuals who are anxious to enter our countries. Reality has shown that neither of these methods is up to the task and we therefore want to see rules of entry that enable us to be generous in integrating immigrants.
This is where our social concerns arise. We do not want these people to live in our countries without being integrated, without participating, benefiting or having obligations towards the Community that they are joining. It is this dialogue between rights and obligations, defining the way people function within society, that we want to maintain. Realistically speaking, reception implies a mutual benefit for the individual and for the host State. This common policy will, however, be less efficient if supported by only one of the parties involved and we therefore welcome the cooperation agreements with the countries of origin and of transit that have just been concluded. We cannot agree in the same way, however, to the planned creation of a European Corps of Border Guards, which needs to be discussed at greater length.
We do welcome, though, the option to include in these agreements economic or commercial measures, which would only enter into force if the agreements were complied with. This is a question of honouring commitments that have been given. I will conclude by congratulating the rapporteur on the excellent contribution he has made to promoting a responsible, tough and generous Community policy on the movement of people, with the participation of all the parties involved.
The debate is closed.
The vote will be tomorrow at noon.
The next item is the report (A5-0479/2003) by Rodi Kratsa-Tsagaropoulou, on behalf of the Committee on Employment and Social Affairs, on the development of the services sector for job creation (2003/2132(INI)).
. Mr President, Commissioner, ladies and gentlemen, the initiative to draft this report derives from our common conviction of the need to speed up the Barcelona process and, specifically, the need to strengthen the European economy and the European job market by creating new, high-quality jobs.
The services sector includes a wide range of services in the public and private sectors. It is the fastest growing and developing sector in the European economy. Over the last 20 years, around 2/3 of the growth in the gross domestic product of the European Union has come from the services sector, while the greatest increase in the employment rate has again been in this sector. Today, services account for approximately 69% of total employment. The aim of our policy must be to increase this percentage and it is worth mentioning that, in the United States, the corresponding figure is 80%. At the same time, we must pay attention to the fact that the situation in the development of the services sector differs from one Member State to another in the European Union. The countries with the most serious structural problems, such as Greece and Portugal, have the lowest employment rates in services. The rates are equally low, with the exception of Cyprus, in the new Member States.
Our policy, at both European and national level, must play a significant role in the development of services. Successful regulation of the services markets is genuinely important for protecting consumer interests, ensuring quality and guaranteeing fair competition. There are still very inflexible regulations, however, which are stifling economic activity. As a matter of urgency, accurately targeted measures must be drawn up and implemented to guarantee a satisfactory level of protection in such a way that service providers and services themselves can establish themselves throughout Community territory.
Similarly, without modern, low-cost infrastructures, Europe cannot hope to meet the challenges in store for it, given the fact that international competitiveness in services is constantly increasing throughout the world. The completion of this infrastructure depends upon the liberalisation of the energy and telecommunications markets, so that we have easy and cheap access to them, and on the trans-European networks programme, in order to increase the potential of the market.
The Committee on Employment and Social Affairs calls on the European Commission to publish a White Paper, proposing separate employment policies for each sector, so that we soon see the completion of a successful European market. The Committee also calls on the European Commission to propose a directive on services within the framework of the internal market, in order to deal with obstacles to the movement of workers and the provision of services. However, the Member States also need to restrict their bureaucratic procedures, both for the start-up and for the operation of services.
An appropriate framework of conditions needs to created, with regulatory and financial provisions and provisions on fair competition; new forms of employment in the services sector, such as part-time work, teleworking and temporary work, need to be strengthened; conditions need to be created for an appropriate, flexible and productive workforce that receives ongoing training; safe and healthy working conditions need to be created and undeclared work which, apart from debasing employment and workers, is a source of distortion of competition, needs to be combated. Investment is also needed in innovation in the services sector, because at the moment industry has the greatest interest in investment in innovation. We therefore need, both in the private sector and in the public sector, which is lagging well behind, to invest in innovation and research and to link our policy on services with policy to strengthen small and medium-sized enterprises and the industrial sector in general, because industry and services are interdependent. We need to develop entrepreneurship in young people and promote self-employment, because the development of new activities in services calls for daring, imagination and innovation.
. Mr President, I should like to thank Mrs Kratsa personally for her initiative in drafting this particular report, because it is a fact that the development of the services sector and combating the problem of unemployment, in other words job creation, are directly related.
As Mrs Kratsa said, there is a close connection between the development of an economy and the percentage of employment in the services sector. If we bear in mind that we need to create 22 million jobs by 2010, in order to meet the Lisbon target, and that, on the basis of the information which we have, 67% of jobs are being created in services, we can understand how important the question of developing services is to attaining the objective of full employment.
The proposals contained in the report are in keeping to a large extent with the objectives of the European strategy on employment, as incorporated in the guidelines on employment in 2003, which were approved last July and which we have debated repeatedly both in the Committee on Employment and in Plenary.
I should like to refer to certain issues in the guidelines which basically coincide with the proposals in the report. I would remind you that guideline 2 refers very specifically to entrepreneurship, to the link between creating jobs and entrepreneurship, and the Member States are called on to encourage innovation in entrepreneurship, the ability to invest and a favourable business environment for all businesses. Of course, there is a link between these individual sectors and adaptability, by which we mean how specific undertakings, how the public sector in question could change how it is organised, promote lifelong learning, promote the question of gender equality, so that it is easier to move from the manufacturing sector to the services sector. One important section of the proposals is therefore addressed in the guidelines on employment.
A second category of Commission initiatives and proposals concerns investment in human resources. We cannot develop services if we do not invest in human resources. Here we have Commission proposals on research, training, lifelong learning and the specific objectives set in the Member States in relation to their education systems, be they in connection with the first stages of children leaving school or support for families and social infrastructures.
The third important Commission initiative is that yesterday it approved a proposal for a directive on services within the framework of the internal market. This will give this sector additional dynamism, with beneficial results for employment.
So, taking account of these three sectors: first, the specific guidelines in the strategy on employment which essentially and to a large extent relate to the need to develop services; secondly, the need for investment in human resources and, thirdly, the directive on services within the framework of the internal market, I think that, on the part of the European Union, there is an important framework which could help the Member States to implement their individual national policies.
I should like to emphasise that it is also clear in the report by Mrs Kratsa that she is calling not for the creation of additional means, but for greater specialisation in the existing strategy on employment, to take account of the special characteristics of the services sector. I absolutely agree with her and, of course, this debate will also continue in the European Parliament for some time to come.
. Mr President, the development of the services sector constitutes the great hope of the young generations for their integration into the new economy. There is no sector of the economy which does not require services, including the private sector, or in which the services provided are not acquiring greater and greater interest. It is therefore correct that there must be mobilisation on a broader front for the prospects which are opening up with services and I should like to congratulate my honourable friend, Mrs Kratsa, for taking the initiative and drafting this report.
As a member of the Committee on Legal Affairs and the Internal Market, which did me the honour of appointing me to draft our opinion, I should like to refer to certain aspects which link the internal market with the development of the job market, especially the services market, and with policies against exclusion.
As we all know, the future of the internal market and the essential benefit to consumers will depend on the degree to which cross-border trade develops. However, the cross-border provision of services is still failing to progress. Consequently, one of our first concerns is to remove the obstacles to the cross-border development of services, limit the problems which still exist in free movement and establishment and further facilitate the recognition of professional qualifications, without clinging to the shackles of the past which, unfortunately, numerous associations of the liberal professions still persist in doing.
Furthermore, in order to strengthen the cross-border provision of services, both with the direct provision of services to consumers and with business-to-business services, we need to look at strengthening e-commerce and, from that perspective, to promote and develop the new standards of consumption which produce services and, of course, guarantee consumer confidence.
Given, moreover, that the charter for small and medium-sized enterprises already constitutes an initiative in which we have invested a great many expectations, we need to look at the possibilities, either through funding or by guaranteeing the insurance rights and strengthening the initiative of young people who want to break into the services sector in the form of self-employment or by setting up small undertakings.
I should also like to remind you that the services sector is the sector for taking up people with disabilities and keeping elderly people as active members in the market. We also all know that a significant part of all services which are provided to a society are taken up by services of general interest.
The policy on services of general economic interest to date has, according to the evaluations, brought about positive results. However, we do not have a complete picture of the exact impact it has had on the question of employment, which is why, in view also of today's motion on the Green Paper on services of general interest, the Commission should proceed to make a systematic inventory of the repercussions of the liberalisation of these services on employment, in conjunction of course with the degree to which the needs of society as a whole are served.
Consequently, the report is an excellent opportunity for a renewed horizontal reading of the individual policies of the European Union, in light of their contribution to the development of services.
Mr President, Commissioner, ladies and gentlemen, I wish to start by congratulating Mrs Kratsa-Tsagaropoulou on drafting this report, which demonstrates the importance of formulating practical policies at Community level for the services sector. This sector is, in fact, a catalyst for job creation and, as such, must be given due attention. Consequently, if we wish to achieve the objectives set out at Lisbon, we must act and act swiftly. The situation of the various Member States as regards the services sector is extremely diverse: Portugal, for example, has enormous potential to create jobs in this field, especially intensive knowledge-based services to be supplied to businesses and other institutions, family support services and tourism and associated activities.
Given the crucial role of the services sector in improving the competitiveness of the Portuguese economy and in creating more and better jobs, Portugal has paid particular attention to this field in its national employment plan for the period 2003 to 2006. Even so, Portugal, together with Greece, has the European Union’s lowest employment rate in the services sector, as the rapporteur pointed out a few moments ago.
A boost needs to be given, therefore, at Community level and hence our support for the rapporteur’s request for the Commission to draw up a White Paper on completing a successful European services market. The Member States have a crucial role to play in this matter, since it is they, together with the social partners, who must develop a clear and effective framework for the services sector. It also falls to the Member States to ensure that the appropriate policies are implemented and to invest in training and qualifications for the work force.
Furthermore, the administrative barriers obstructing the free movement of workers and the cross-border provision of services must be removed. Lastly, I wish to underline the need for the Commission and the Member States to promote an open method of coordination for national employment policies in the services sector, with the aim of exchanging information and best practice.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by personally congratulating the rapporteur on her work and the exhaustive nature of her proposals in the job-creating service sector. Some of those proposals may of course find greater support than others. As a whole, however, they will remain for me a major contribution to the matter at a time when a large number of people are hard hit by unemployment and when insecure jobs and contracts are proliferating.
For all that, to make things clear, after those personal congratulations, as spokesman for the Confederal Group of the European United Left/Nordic Green Left, I have to express our reservations about the constant reference to competition, the market and its rules and also our disagreement with an over-strict application of the principle of mutual recognition in a sector that also covers public services and services of the social economy. Neither must it be forgotten, and I will be brief on this point today, that we do not consider the de-industrialisation of Europe to be inevitable, especially since, in terms of jobs, it is and will be increasingly difficult to compensate for the disappearance of industrial jobs by jobs in the service sector.
Having said that and pointed it out, it is very important to note, as you did, Mrs Kratsa-Tsagaropoulou, the importance of this service sector, just as it is important to identify the potential and the conditions for job creation. It is even more necessary for us to say what the real needs for services are. It is obvious in the matter of care, for children and infants, for the disabled and the elderly. For these, the service sector is essential for maintaining full citizenship irrespective of age, physical condition or health.
But at this stage I want to say equally clearly that there is a need for legal, legislative or contractual controls in order to avoid abuses that result in precariousness such as exists in the US system. That is why we must upgrade the existing professions in the service sector in order to offer quality jobs with correct remuneration and working conditions. We must increase the quality of this new form of employment, part-time working as it happens, ensuring that the same high level of protection and job security is guaranteed to all workers and improving the working conditions of women. We must close the pay gap between men and women and the differences in the level of access to employment and job promotion. Finally, we must increase cooperation in the fight against undeclared work.
Our rapporteur and the members of our committees have worked well. And while, like the majority of my group, I do not think that the implementation of these measures will solve all the fundamental problems of work and employment, I am, Mr President, personally in favour of every form of improvement, provided those improvements are real.
Mr President, I too would like to convey my thanks to the rapporteur. Her report has looked at both the possibilities and the challenges of the developing service sector. It is a highly complex area, not least because there is a divide between services that are geographically fixed, either owing to where the clientele is or where the resources are, and those that are far more moveable. One of the future challenges concerns the way in which those services do not necessarily move within one Member State or across borders, but indeed out of the European Union altogether. This type of mobility, which we might not have sought quite so anxiously, will be a future challenge for us.
I am very pleased about the attention paid to women in this report. As the rapporteur pointed out in the report, women are overwhelmingly employed in the service sector. Indeed certain jobs are very heavily gendered, particularly in the public and care services. Many of these sectors also have a significant number of migrant, black and ethnic minority workers, so they are important in terms of integration and social inclusion.
We welcome the emphasis placed on the specific training needs required if we are going to provide quality employment. However, we need to look very carefully at how we avoid this huge divide that currently exists in the services sector between high value, highly-paid jobs and those which are poorly paid under intense cost pressure; how we allow people in those sectors to develop their talents and to find mobility is going to be extremely important.
Mr President, Commissioner, I wish sincerely to thank the rapporteur, Mrs Kratsa-Tsagaropoulou for her forward-looking report on developing the service sector in such a way as to create new and, I would emphasise, important future jobs. I wish at the same time to express my pleasure and satisfaction at the fact that Mrs Kratsa-Tsagaropoulou, as rapporteur, and the committee as a whole have so kindly dealt with the many amendments I put forward. I would mention a number of them in this House, item by item.
Firstly, undeclared, or ‘black’, work must be converted into regular work within the service sector in order to improve the general business climate and taxpayer morale and to create competition under equal conditions. The EU must step up cooperation in combating ‘black’ work.
Secondly, the European Parliament should call upon the Member States to develop and stimulate the support and household-related service sector in order to make it easier to combine working life and family life, especially in the light of the European Union’s having identified the demographic challenge as one of its most important issues for the future.
Thirdly, the European Parliament should make the Member States aware that demographic developments in the majority of Member States are such that work in the area of care for the elderly should be accorded higher status, especially among young people. I want to emphasise that.
Fourthly, the European Parliament should emphasise to the Member States the urgent importance of increasing opportunities for disabled people and immigrants to have access to the labour market in the service sector. Such improvements are necessary in the light of future needs in, for example, the health and health care sectors, as well as in order to increase these groups’ participation and integration in the labour market and in the social community.
I would also emphasise the need for the report to signal the value of entrepreneurship and the spirit of new enterprise in the service sector, as well as the evolution of a dynamic and creatively developed cooperative service and business sector.
Mr President, Commissioner, ladies and gentlemen, I would like to join in warmly congratulating the rapporteur on the quality of her report.
If we were to analyse the changes in employment figures in the various economic sectors, we would soon see a rapid and significant reduction in the number of people carrying out their activities in the agricultural sector, a different trend towards job losses in the industrial sector and, in contrast, a clear positive increase in the numbers of people working in the services sector. Perhaps, amongst other things, as a result of the skill and the technical, professional and intellectual capacity of the people who carry out their activity in the services sector.
Furthermore, the range of services is extremely broad, from transport to education, from commerce to hotels and catering, from tourism to leisure activities and, furthermore, the services are greatly affected by demographic changes in society. Activities relating to care of the elderly, or those stemming from the need to reconcile professional and family life are clear examples.
At the same time, this sector creates the conditions for the others, including agriculture and, also in the knowledge and information-based economy, the skill of the service provider generates new jobs.
It is necessary to stress the possibilities arising from the whole, from cooperation between the different administrations, since local administration – the closest – has the best knowledge of the needs of potential job seekers and the means to satisfy them. Furthermore, I believe it appropriate to ‘horizontalise’ policies such as health and safety at work, equality for women and non-discrimination, as laid down in Articles 20 and 21 of our Charter of Fundamental Rights.
Mr President, we must not forget ongoing training, since, as the rapporteur says, a services sector with low salaries means a low level of quality, qualifications and productivity, and that means a reduction in the economy’s capacity to generate innovation, sustainable wealth and social cohesion.
The debate is closed.
The vote will be tomorrow at noon.
The next item is the report (A5-0448/2003) by Anne-Karin Glase, on behalf of the Committee on Employment and Social Affairs, on the implementation of Directive 96/71/EC in the Member States (COM(2003) 458 – 2003/2168(INI)).
– Mr President, ladies and gentlemen, the Posting of Workers Directive was enacted in 1996 with the aim of eliminating obstacles and uncertainties concerning the posting of workers in the framework of the provision of services. It did this by providing greater legal certainty and making it possible to identify the working conditions that apply to workers temporarily working in a Member State other than the State whose legislation governs the employment relationship.
As provided for in Article 8 of Directive 96/71/EC, in the current communication the Commission summarises the results of its review of the implementation of the Directive in the 15 Member States and of its practical application, in order to decide whether the Directive needs to be revised. The communication shows that implementation of the Directive has, generally speaking, been satisfactory, although it should be noted that the United Kingdom and Ireland have no specific implementing provisions and that Luxembourg was the last Member State to complete transposition, which it did only 13 months ago.
I would like to reiterate that five years of highly problematic debates were needed before the Posting of Workers Directive was adopted in 1996. It has now been shown that difficulties have arisen, in that the directive requires the businesses to which it applies to comply with the laws of a State other than that in which they are established, laws which are sometimes not readily accessible or comprehensible. These problems need to be resolved at national level, as they are problems related to the transposition of the Directive into Member States’ legislation, which can result in difficulties in monitoring compliance with it.
In its communication, the Commission summarises the problems involved in transposing and applying the Directive, which are more practical than legal in nature. It has, in consequence, set up a group of experts – made up of civil servants from the Member States – with the objective of finding solutions to the problems described, such as ways of improving access to, and exchange of, information on national rules and legislation or of collecting required information in a standard form. The Committee is still of the opinion that this directive is a necessary one, and expresses the hope that the problems brought to light may be speedily removed, particularly in view of the fact that, on 1 May this year, 10 new countries will be covered by the Directive. We have to ensure legal certainty for the workers posted by enterprises participating in the internal market.
Furthermore, the Committee wishes to point out that it is essential that the implementation of the Directive be monitored in order to assess the effectiveness of the legislation, and that this will be made even more important by EU enlargement. It also calls upon the Commission to submit better and more concrete data on the implications of implementation at national level, to lay down clear definitions of such things as the status of employees, minimum wages and overtime and to prevent the improper posting of workers, which is a consequence of unfair competition and social dumping.
We also call on the Commission to examine the provisions regulating liability in the case of subcontracting in with the Posting of Workers Directive. There is a need for comprehensive enquiries and surveys in the 15 – soon to be 25 – Member States if we are to have an exact picture of the situation that makes comparison possible. The Committee also believes that the Commission should support the group of experts and that this work should involve the collective bargaining partners, the European Parliament, the governments and parliaments of the Member States and the social partners.
The Committee calls upon the Commission to cooperate closely with the social partners in detailed research with the aim to producing proposals for the improvement and simplification of the present Directive, which must give especial priority to the effects of EU enlargement. As the large number of demands made upon the Commission and the Member States makes any delay undesirable, my view, as rapporteur, is that the demand made of the Commission by the Group of the Party of European Socialists, that it submit a second report on the implementation of the Directive by the end of this year is not one that the Commission will be able to comply with.
Although, for this reason, I am unable to endorse Amendment No 1, I do want to put the case for the Amendment No 4 from the Group of the Greens/European Free Alliance, and to thank all the shadow rapporteurs for their good cooperation.
. I thank Parliament for the interest it has shown in the Posted Workers Directive and in the Commission's communication. It was clearly visible in the draft report on the implementation of that directive and was indeed highlighted in the discussions that led to its adoption in the Committee on Employment and Social Affairs. The Commission clearly shares this interest and agrees with Parliament that this directive continues to be an essential element for companies and workers alike.
As regards the practical operation of the directive and its implementing legislation, we all agree that it is necessary to improve cooperation between the administration of the Member States on the one hand, and the dissemination of information on the applicable terms and employment conditions for workers and service providers on the other hand.
My services will evaluate the existing difficulties there will be cooperation between my services, a group of government experts and social partners. We will discuss it in the liaison forum, which has been scheduled for 10 February, and will try to find practical solutions to political problems.
As far as the accession countries are concerned and the rapporteur has already underlined the importance of the implementation of this directive in these countries they have to transpose and implement this directive by 1 May. The Commission will prepare a report on the implementation of this directive in the course of this year; we hope to present it by the end of 2005.
With regard to the need for legislative action, I am aware that some of you do not share the view held by the Member States' experts and the Commission that amendment of the directive is not necessary at this stage. Even though I am not convinced that substantial amendment of the text of the directive is necessary at this stage, I can assure you that my services will pay close attention to the arguments raised by national administrations and the social partners in their respective contacts. Also within that context, the Commission will take the necessary initiatives to ensure thorough consideration – together with the Member States' experts and the social partners – of the issues raised by the European Parliament.
Mr President, Commissioner, ladies and gentlemen, I warmly congratulate Mrs Glase on the good work she has done.
Within the context of the free movement of people, the report focuses on the posting of workers in three possible circumstances: posting within the framework of a contract signed between the company of origin and the receiver of the services; secondly, the possible posting of workers to a workplace or company which belongs to the same group; and thirdly, the posting of workers from a temporary work agency based in a Member State which provides them for a employer acting in a Member State other than that of the provider.
Any of these circumstances can cause a variety of problems for posted workers: probably the first to spring to mind concerns their working conditions; hence the importance of Directive 96/71/EC, which is a catalogue of minimum rules for Community law protection, although it is insufficient, since it does not cover rules or aspects such as Social Security.
I believe the rapporteur has identified the problems correctly: unfair competition, differences in social protection and, therefore, harm for workers, the need for a clear definition of the Workers’ Statute. We should, however, and this has also been mentioned, add possible abuse in posting and the problems stemming from subcontracting and generally from new forms of externalisation, decentralisation or deconcentration of production or, if you like, from the new forms of productive organisation.
In summary, Commissioner, I believe we are faced with an opportunity, or perhaps the need, for a common core of obligatory minimum standards for all cases and as a minimum guarantee, below which the working condition or the provision of services is illegal when the legislation of the State in which the service is provided offers less protection than that of the place of origin of the posting.
Without a guarantee of this kind, in the territory in which it may take place, I believe that the possibility of abuse and fraud are within reach of irresponsible employers. What is worse, we could be inviting them to commit this fraud or abuse.
– Mr President, Commissioner, ladies and gentlemen, we are somewhat surprised by the difficulty that the Commission sometimes has with complex social policy legislation like the Posting of Workers Directive, with evaluating them, reforming them where necessary, with reports to Parliament and also with new concepts. That happened, unfortunately, with the European Works Council, and it is, equally unfortunately, happening with the Posting of Workers Directive now. This is astonishing, for both of these acts to which I have referred send out messages to workers and the public, signalling that we do in fact have such a thing as a European social model. That is what makes it regrettable.
When the Committee was debating this, the Commission even sought to persuade us that all the problems with the Directive had nothing to do with Europe, but largely resulted from defects in transposition at national level. We do not believe that to be the case. The way in which the Directive is implemented can hardly be described as satisfactory when there are hundreds of appeals pending before national and regional labour and social security tribunals. Even though these are national courts, it goes to show that there is something lacking in the Directive itself and that there is inadequate legal certainty. Rare though it is for us to criticise the Commission for this, it is for this reason that we believe that your report oversimplifies matters, and the same criticism can, alas, be levelled at the rapporteur. Nevertheless, Mrs Glase, there was outstanding cooperation, and I cannot be other than grateful to you for having accepted nine out of the ten amendments that I tabled on behalf of the Group of the Party of European Socialists.
I also want to agree with Mr Pérez Álvarez, who pointed out that abuses persist and that employers are still exploiting workers, and, extraordinarily enough, we see not only in Germany but also in other countries how very creative employers can be when it comes to getting round the law. What that means is that the only thing this House wants to argue about is the timescale, and I can be quite frank in telling you that we are not talking about giving the Commission one month more or less to draft a new and thorough report. We have learned from experience, though, that if we give you 14 months instead of 12, it will take you 22 or 26, and so, as we need to exert a certain amount of pressure, we have decided to ask for 12 months. This is regrettable, as we otherwise agree, but I will conclude by saying that I am convinced that this is a deadline you can meet if, in carrying out the analysis, you join with the social partners and the European trades unions, who already have the necessary data, with details of the deficits and abuses, ready to hand.
– Mr President, Commissioner, ladies and gentlemen, Mrs Glase is right to state in her report that the Posting of Workers Directive may well have been in place since 1996, but that, in practice, workers have no legal certainty in the workplace and that their employment relationships are often unfair. I know from my conversations over the past years on the largest building site in the centre of Berlin that the people we are dealing with here are the working poor. Building workers from the United Kingdom, Portugal and many other European States have built a railway station and office buildings for businesses and the government without having a regulated working day, on unequal pay in comparison to their German fellow-workers, not to mention not having sickness and accident insurance.
Is it the case, then, that the Posting of Workers Directive is the wrong instrument, or is it just used wrongly? The Glase Report gives that question a clear answer: the Directive is the proper instrument for guaranteeing equal pay for equal work at the same place of work, but the way in which the Member States apply it is atrocious. I believe that this is primarily the result of the lack of effective sanctions. Even if it is found that a Portuguese company’s workers do not enjoy the same pay and conditions as those of the German firm next door, and this is confirmed by the Labour Office’s inspections, nothing happens. In a matter of a few weeks, the company is back in Portugal, where the imposition of a fine in Germany is of interest to nobody. This is where businesses make a net profit by circumventing the law, and so fines must be enforced on a Europe-wide basis; the Council decision to this effect is long overdue. We thank the rapporteur for adding her support to this amendment. It must no longer pay to circumvent the rules; black sheep must be branded. Only thus can the public lose their fear of eastward enlargement and of the social dumping that they believe will result from it.
Mr President, my sincere thanks to the rapporteur and the others who have contributed to this report.
I believe that it is very significant that we have concluded that further research is needed. I think it a shame in itself that this further research was not carried out in parallel with the discussions that were held with the Member States, because that might have saved some time. Now that it is like this, however, I do think that Mrs Glase is quite right when she says that that is not to be expected with the proposed amendment. Therefore, I think that it is simply not possible.
What we are dealing with here is a very important directive. Why is it so important? We must look into the past to find the answer to this question. There have been two important periods. There was the period in which a good few people from the United Kingdom, in particular, came to work on the continent; and there was the period in which a good few people, chiefly from Eastern Europe, came here to work. Both periods gave rise to a good few problems. At that time, Germany still had a genuine social policy. I have the impression that that has now been somewhat diluted, but at that time it was still being conducted. It was then that the legislation on posted workers was conceived, and this matter at European level evolved from that.
I agree that the practical implementation is far from ideal, but we must recognise that this is ultimately a matter for national governments. We can urge them to do much better – and it is also my opinion that the priority accorded to this matter is completely inadequate – but I should also like to sound a note of caution. Recently, I happened to be on a mission in the east of the Netherlands, and we saw that the new enlargement will cause new problems there, to which implementation of the idea and principles of this Directive would present an eminently suitable solution. If we fail to implement these, we can indeed expect a problem or two; not because people want that, but because there are always people who are on the lookout for loopholes in legislation and perhaps go on to exploit these, and that then produces all manner of undesirable repercussions. I think, therefore, that we have to be extremely careful over the next two years. I think that the Member States must improve the practical implementation of the existing Directive, but I also think that the Commission – and we, too – must advocate that this matter be well organised, because otherwise we shall endanger the actual, practical implementation of enlargement in the sphere of labour markets. We must not forget this, because it is a serious risk.
This problem is being grossly underestimated, and that worries me. The failure to implement these types of rule is not considered terribly important in the long term, but it leads to the decline of social systems. It also results in a general waning of respect for the law, because people will think that if it is possible to make a mockery of the rules in this sphere, this can be done elsewhere, too. This is dangerous ground, therefore, and it is clear that we must pursue this topic.
The debate is closed.
The vote will be tomorrow at noon.
The next item is the oral question to the Commission (O-0076/2003 – B5-0417/2003), by Stephen Hughes, Proinsias de Rossa and Jan Andersson on behalf of the PSE Group, on harassment at the workplace.
Mr President, the question has been circulated and I would put it to you and to the Commissioner that action in this area is long overdue.
We talk of psycho-social occupational health and safety risks, which would include violence at work, harassment, bullying, stress and anxiety, as new emerging risks. I am beginning to wonder how long we can carry on describing them as 'new emerging risks'. I was looking back through some of my old papers recently and I saw that the group of trade union health and safety officers I was working with at that time, in the late 1980s, was already using that description then. Here we are, 15 years later, still using the same phrase and little, if anything, has been done at EU level to tackle these risks directly.
I also realise on rereading our question that at least one element of it looks a little silly, namely the part that asks: 'Does the Commission intend to act rapidly in this field?' The answer is clearly 'no'. The excellent report produced by Mr Andersson and adopted in 2001 made two calls for action. It called on the Commission to publish a Green Paper and action plan no later than the end of 2002. We are still awaiting a response.
Secondly, the report called on the Commission either to extend the scope of the Framework Directive on Health and Safety, or to draft a new directive to combat harassment at the workplace. Again, we are still waiting for a response. We would like to know what action, if any, the Commission intends to take in this field.
The truth is that many Members of this House are becoming increasingly angry and frustrated at the disgraceful way in which work by the Commission on health and safety matters has ground to a complete halt in recent years. The Commission's Health and Safety Strategy for the 2002-2006 period is proving to be the sham I suspected it would be. When I produced Parliament's report on that strategy, I was seriously considering recommending its rejection unless it was accompanied by a detailed action plan. We received certain assurances from Commissioner Diamantopoulou and, as a result, we adopted a report which was critical but fell short of rejection. I now recognise that it was a bad mistake. Exactly the sort of drift, devoid of action, which I feared has ensued. I do not blame Commissioner Diamantopoulou herself, but it is clear there are high-level officials in DG-Employment that take a different view. This policy area is completely sidelined.
The strategy itself touched on risks in this area. Under the heading 'Taking account of new risks', it says, 'The increase in psycho-social problems and illnesses is posing a new challenge to health and safety at work and is compromising moves to improve well-being at work. The various forms of psychological harassment and violence at work likewise pose a special problem nowadays, requiring legislative action'. On the next page under the heading 'The Commission will', it says, 'examine the appropriateness and the scope of a Community instrument on psychological harassment and violence at work'. Well, we are still waiting. The work programme for this year mentions an instrument on violence but not on psychological harassment.
My final point is this: I have heard it said that it is difficult to legislate in this field for the problem is too complex, diffuse or subjective. Two Member States already have legislation in this field: Sweden and Belgium. What that means is that it is clearly possible to legislate and that some EU workers have legal protection, while the vast majority do not. That is the clearest justification for EU-level legislative action. These risks are causing tremendous suffering and anguish among workers within the European Union. It is high time that the Commission acted.
. Mr President, first I should like to thank Mr Hughes, Mr De Rossa and Mr Andersson for their interest in the question of harassment at the workplace, which clearly helps the Commission.
I must say that I do not accept Mr Hughes' overall criticism; I understand Parliament's reaction on this specific matter which, as Mr Hughes also admitted, is extremely complex and difficult, because the situation differs considerably from one country to another. Legislation on and the definition of questions of bullying are an extremely difficult issue, but to say that nothing is being done on health and safety is, I would say, a negative exaggeration. I should like to remind Mr Hughes that, during the last six Presidencies, there has not, I think, been one single Presidency during which legislation on health and safety was not adopted. I would remind you that the programme of the Irish Presidency contains 2 directives: one is being completed and for the other, which concerns problems in the field of optical radiation, a dialogue is due to start with the social partners, as is the first seminar of the Irish Presidency. Consequently, it is clear that the Commission has moved forward, especially on legislation which is both innovative, given that there is none in most Member States, and also very difficult to agree on, given that, as you know, the social partners do not generally agree.
I take your criticism about this specific area as very positive, but I would ask you not to generalise, given that, as you know, health and safety were Commission priorities during this period. The Commission presented a communication with a White Paper on health and safety for the years up to 2006, which clearly states that the Commission will examine the suitability and advisability of a Community measure on psychological harassment and violence at work.
At this specific stage, the Commission services are working on this particular problem, collecting and analysing the information available in all the countries. This analysis takes account, among other things, of the legislative and regulatory initiatives which are being approved or planned in each Member State, together with the results from and difficulties in implementing them.
I must say that, within this framework, the resolution by the European Parliament on harassment at the workplace, to which Mr Hughes referred, the motion by Mr Andersson and the opinion on violence at work approved by the Advisory Committee for Safety, Hygiene and Protection at Work are closely related texts, which are being studied carefully and will support our efforts.
Mr Hughes asked for a timetable. I must therefore say that the Commission will be starting its consultations on Community action in this sector with the social partners in 2004, in accordance with Article 138 of the Treaty and, as you know, these consultations are included in the Commission's programme of work for 2004, which has been announced. I should point out here that, depending on the reactions of the social partners to these consultations, the choice of specific Community legislation with the aim of preventing all forms of violence at work is one but not always the only action.
In fact, the new Community health and safety at work strategy for 2002-2006 refers to the possibility of using a combination of the means available, both legislative and non-legislative. Thus, in the aim of achieving efficient prevention of all forms of violence at work, other non-binding measures, such as recommendations or other non-legislative initiatives, such as guidelines, information and awareness-raising campaigns and enhanced training activities for employers and employees, may be complementary rather than mutually exclusive actions, in conjunction, of course, with a legislative text.
Finally, the Commission considers that bullying and harassment are specific forms of violence at work. I must say that sexual harassment is also a form of violence, on which legislation was passed two years ago. That is why the aforementioned consultations with the social partners will cover every form of violence which undermines the health, physical and psychological integrity and dignity of employees.
– Commissioner, Mr President, the report on harassment at the workplace was adopted almost three years ago. Anyone who, like Mr Andersson and myself, has concerned themselves with this issue, will have discovered the depths to which people can sink in their dealings with one another. Of all workers in the EU, 8% say that they themselves have been affected by harassment. That is what is officially recorded; the true figure may well be many times higher. The report discusses in depth the causes and effects of bullying and sexual harassment in the workplace and the circumstances that lead to it. The extent to which violence and harassment occur in the workplace amounts to an extremely serious problem. As the report describes, they result in extreme physical and mental stress, to the extent of making people seriously ill. It has an effect even on people’s private lives, is a burden on social security funds and hampers general economic performance. Combating this problem is an extremely difficult undertaking. It will scarcely be possible to come up with a standard definition of the phenomenon. It was the Commission that was given the task of bringing to light other factors that encourage harassment; only when we have a clear picture of the true extent of the problem will we be able to take appropriate action to deal with it.
Is the Commission able to comply with this request within the foreseeable future? It is my conviction that combating harassment at work is a matter for the Member States. The social partners, legislators at national level, educational institutions and associations need especial support in their efforts to combat it. It would make sense for there to be a European publicity campaign to put this problem centre stage and rouse the public in the EU. That might put a stop to their indifference. Harassment, whether sexual or not, is not a trifling offence; it is a crime the war on which must start where the crime is committed. This means that it is doubtful that any European directive would be effective, but can the Commission put forward proposals as to how individual efforts in the Member States might be supported?
Mr President, I must begin by gently drawing attention to what we said in 2001 in the report for which I was responsible. We know that this is a major problem. It is present in all the Member States and probably to approximately the same degree, as indicated by the studies conducted by the European Foundation for the Improvement of Living and Working Conditions(the Dublin Foundation), which calculated a figure of eight per cent. This may be compared with the figure of four per cent for violence in the workplace and two per cent for sexual harassment. Overall, this type of harassment – outright violence, psychological violence and sexual harassment – is a major problem.
We may also assume that this is a growing problem. Why may we do so? Because there was a clear link between this problem and stress and tension in the workplace. We know how the labour market is changing at present. The labour market is changing, and working conditions have become uncertain. Job security also used to be very important. We now see a change when it comes to the organisation of working life. We have insecurity and less certainty in the workplace, which also means that this problem is probably becoming more serious.
On the earlier occasion, we demanded, firstly, an analysis in the form of a Green Paper providing us with a more detailed picture of the situation and, secondly, possible legislation too, but those were not the only instruments. So imagine, then, our frustration when we now perceive that nothing has happened.
Commissioner, I share your view when you say that it is now important to make contact with both sides of industry. It is also true that it is important to use a wide range of instruments, because the legal instrument is not enough. We probably have to work on issues relating to influence and the organisation of work and to review how matters operate out in the workplace, but we also need legal instruments. Now that measures are to be proposed and implemented to combat violence in the workplace, this is an excellent opportunity also to take account of psychological violence, including harassment, in the workplace. This is an opportunity to do just that. Legal instruments and best practice are required in relation to work organisation issues at European level. Nothing very much has happened at Member State level. In Sweden, we already had legislation, and Belgium has introduced legislation, but otherwise nothing very much has happened. Because this is a Community area, involving health and safety in the workplace, we and the Commission have a responsibility in this area.
Mr President, I would like to make a few remarks in response to Mr Hughes' observations. I would agree, as I hope all sides of the House would agree, that harassment is a serious problem wherever it occurs. It may only occur on some occasions, in some companies, with some people, but whenever it does occur it is a serious problem for those people and must be deplored and indeed addressed.
By harassment at the 'workplace' we do not just mean at the traditional workplace, between employee and employee, or employer and employee, but also at places such as schools, between pupils and teachers, where cases of harassment and bullying are increasingly common. However, in all those circumstances I fundamentally disagree with Mr Hughes on his key point that wherever there is a problem the solution always has to be legislation, and that wherever there has to be legislation the solution is always legislation at EU level.
We need better management and we need to pay closer attention to the issue, but that does not mean we need a legalistic approach. We need a commonsense approach rather than EU law. I agree with the Commissioner and think she is right to reject the criticism that was made of her and should continue to do so. It is true, as Mr Hughes said, that some officials in DG-Employment take a different view. There are many people and, I hope, an increasingly large group of people who will take a different view.
Finally, and perhaps in a lighter vein, Mr Hughes talks about psychological harassment at the workplace. I face constant psychological harassment at my workplace, which is the Committee on Employment and Social Affairs, mainly because I constantly have to address reports by Mr Hughes. I suspect that legislation is not going to stop that from occurring!
– Mr President, Commissioner, ladies and gentlemen, there have indeed been many initiatives, including in the Member States, aimed at stopping harassment and taking preventive action against it. I still recall – as I think we all can – the initiative launched in Germany 30 years ago, which aimed to humanise the working environment and our recent discussion of a communication from the Commission on modernising the organisation of work. We also remember how the Belgian Presidency took an initiative to improve the quality of work, but all that was not enough.
I can understand you when you say, Commissioner, that the Member States assess and evaluate these things differently, but we cannot fail to see that all industrialised nations have the same problem. I agree with Mr Andersson when he says that this is not about the 8% of workers investigated by Eurofound in Dublin – amounting in any case to 12 million employees – but, unfortunately, about the way in which this phenomenon is on the increase and the figures are rising. The fact that people are working under greater pressure in many sectors, including the services sector, makes harassment a bigger and more difficult problem. I therefore agree with all my fellow-members of the Group of the Party of European Socialists on the need for a legal framework. Necessary though they are – I am in agreement with that – awareness campaigns are not enough!
Commissioner, we know how bold you are when it comes to dealing with the inertia of certain Member States. We know that it will be more difficult to submit legislation on this than on such things as a ban on asbestos or protection against noise. We know, too, that many major companies have their own rules already – I know that Volkswagen does, and so do others. There are many of them, but most have nothing yet, and the majority of employers have not yet recognised how many euros they are losing as a result of time lost because workers are off sick, because of reduced motivation, because people become resigned to their lot, because they become less enthusiastic about work or lose their enthusiasm altogether – all of this caused by harassment. The fact is that if employers were to acknowledge this, we would not be having these problems. Since we do, though, we need to create a legal framework, and the protection of workers from occupational hazards is Europe’s responsibility. The task is ours, and we should get on with it.
Mr President, while it is difficult to reach agreement amongst all the States, in this case it is even more so, because I do not believe we even agree – and I say this so that we may reflect on it – on the definition of harassment.
Essentially, we can say that amongst the basic elements of this conduct appear the intention to do harm – whether by an employer, by managers or by work colleagues – the causing of harm within the sphere of the most essential personal rights and its complex, continued, predetermined and systematic nature.
True harassment means hostile conduct against the personal dignity of the victim, insults, gibes, mockery, criticism, ridicule; these are hostile forms of conduct against their professionalism, which are manifested in monotonous, unnecessary, denigrating, abusive and disproportionate tasks. From time to time, we see in the media – and not just the sensationalist media – situations of this type, situations which, furthermore, occur directly or indirectly, that is to say, the creation of situations of ambiguity, the over-emphasis of errors and underplaying of achievements. These are situations that sometimes take the form of an externalised conflict and that on other occasions create or maintain a latent conflict, with repercussions for the person psychologically harassed, their family and their friends.
The existence of these situations is always difficult to prove or demonstrate, and often difficult to classify from a legal point of view or as an administrative offence. Article 31(1) of the Charter of Fundamental Rights lays down that ‘Every worker has the right to working conditions which respect his or her health, safety and dignity’, and, according to Article 1, ‘Human dignity is inviolable. It must be respected and protected’.
Commissioner, I believe that a great deal has been done during this legislature in the field of health and safety in the workplace, but the situation I have described, fortunately or otherwise, warrants our getting to work, because, just as on other occasions we have referred to the protection of dignity and the right to health and safety, in this case we must clearly confront the need to protect human dignity.
Mr President, Commissioner, ladies and gentlemen, I firstly wish sincerely to thank Mr Hughes and Mr Andersson for raising this issue. I believe that the moral and psycho-social working environment, indeed the spirit of the workplace, are fundamental values that are deeply undervalued in the perhaps unduly soulless societies that our European welfare states have become. I believe it is completely inexcusable for employees to be harassed in their workplaces and not to be seen as employees and as the human beings they are, and to be fully valued as such. How we behave towards each other is a question of decency. It is also, ultimately, a question of civilisation and a question of how we see each other as people. I wish to thank you for being so positive in emphasising this important matter of the working environment. I believe, as previous debaters have said – and we are agreed about this here in the House – that this is an extremely important and undervalued area.
Moving on, now, to your request, Mr Andersson and Mr Hughes, you seriously doubt that there is sufficient protection in national legislation. Are we certain of that? We can in fact have confidence that Swedish legislation, followed by Belgian legislation, can set a sound and healthy pattern in the rest of Europe. Let us not rule out that way, because it has still not been tried in very many countries. Hand on heart, is it really the case that, as a result of European legislation, this issue would be dealt with closer to workplaces and employees? Would European legislation make for a more effective solution to the problem? I am afraid that we would be distancing the whole problem and, instead of finding a solution to it, removing it too far from our workplaces. Let us try the route of national legislation in this area.
Mr President, I am pleased to hear such sensible words emanating from the PPE-DE Group.
I must take issue with the Commissioner. She says that my assertion that this policy area is sidelined is not true and then gives a number of examples of recent progress. I would remind the Commissioner that the dossiers on optical radiation fields and waves, vibration and noise all date back ten years. They were part of the original physical agents proposal. I am glad that there has been movement in Council, but these are very old proposals.
I would say to Mr Bushill-Matthews that there are new and emerging risks in the health and safety field. In my report on the strategy I said that guidance, training, information and a whole range of options could be adopted as a response, but I believe that legislation also has to be considered as part of the mix.
Finally, it looks as though I am probably in line for a mention in his next book as well, so I would just give these words of comfort to Mr Bushill-Matthews: I am sure that if you simply agreed with me more often, the feeling of stress in the Committee on Employment and Social Affairs would evaporate.
. Mr President, first of all, I believe this discussion is very positive and contributes to the need for awareness, not only on the part of the public, but also on the part of politicians, international parliaments and the social partners. I would thus like to thank the Members.
I do not accept Mr Hughes' last comment. Yes, it was a very difficult directive, but it has been endorsed. It was not at all easy and the negotiations were a real marathon, but now it is a fact. We have already agreed on the Vibration Directive and now we are starting discussions on an optical radiation directive. Do you know many Member States that have legislation on optical radiation? With the combined efforts of Parliament, the Commission and the social partners, we have started to address the matter at European level.
Mr Hughes said that nothing has been done and that the Commission has done nothing either. We all agree that it is a very complicated issue in terms of defining the problem, in terms of legislating and in terms of achieving an agreement between the Member States, because there are huge differences involved. I will not refer to the social partners here because consultation in that regard will start later in 2004.
Let us consider what is needed and what we have actually done over the years, particularly since the Andersson Report, which triggered many discussions and decisions. The European Agency for Safety and Health at Work in Bilbao has made it one of its main priorities. A study is already underway, the first part of which is about preventing violence and harassment in the workplace. A second research project has been commissioned. After much discussion and analysis and many studies involving experts, no real approach has emerged that suggests that the problems in question can be solved by legislation.
In 2003 a campaign on bullying and violence at work was launched here at Parliament. There are websites for each issue, and on them you will find contributions from analysts, academics, national agencies and the social partners, each with very different approaches. It is not an easy issue at all. It is not only complicated, it is very controversial. Different trade unions, analysts and scientists all have different approaches. The Commission cannot just come forward with a proposal for a directive without taking all these analyses into account. And, moreover, there is not a great deal of scientific analysis on these issues.
After all these years of work and data collection, and after working with studies, I do not accept, Mr Hughes, that nothing has happened. We have put the matter on the agenda for 2004 and we will launch this consultation with the social partners. One of the major issues of the discussion is the legislative approach. At the same time, we are going to work with all the other options, including recommendations, guidelines and an awareness-raising campaign.
I thank Parliament. You are always the locomotive on this issue and that really helps the work of the Commission. However, please take into account the complexity of the issue. It is not only a matter of disagreements between the Member States: it is very complex and we have to take all the relevant issues into account.
I should like to thank the Commissioner and all colleagues for their participation in this debate. It is not often that, in Parliament, we get close to a real debate. I think we just about got there tonight.
The debate is closed.
(1)